Exhibit 10.1

AMENDMENT No. 2, dated as of February 6, 2019 (this “Amendment”), to the Credit
Agreement dated as of July 27, 2016, among ADIENT GLOBAL HOLDINGS LTD, a public
company organized under the Companies (Jersey) Law 1991 with registered number
121385 having its registered office at 3rd floor, 37 Esplanades, St Helier,
Jersey, JE2 3QA, as Initial Borrower, the Subsidiary Borrower party thereto, the
several banks and other financial institutions or entities from time to time
party to the Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent and the
various other parties thereto (as amended by Amendment No. 1, dated as of
November 6, 2018, and as further amended, restated, modified and supplemented
from time to time prior to the date hereof, the “Credit Agreement”, and the
Credit Agreement, as amended by this Amendment, the “Amended Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

WHEREAS, Section 9.08 of the Credit Agreement provides that the Borrower, the
Administrative Agent and the Required Lenders may amend the Credit Agreement for
certain purposes;

WHEREAS, the Borrower wishes to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, the Administrative Agent, the Borrower and the Required Lenders have
agreed, subject to the terms and conditions set forth herein, to make certain
amendments to the Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments.

(a) The Credit Agreement is, effective as of the Amendment No. 2 Effective Date
(as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Event of
Default or Default has occurred under the Credit Agreement and is continuing and
(ii) the representations and warranties of the Borrower and each Loan Party
contained in Article III of the Amended Credit Agreement or any other Loan
Document are true and correct in all material respects as of the Amendment No. 2
Effective Date; provided, that to the extent that such representations and
warranties specifically relate to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

 

-1-



--------------------------------------------------------------------------------

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, if any, the “Amendment No. 2 Effective Date”) that the following
conditions have been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders immediately prior to
giving effect to this Amendment;

(ii) Fees. The Administrative Agent shall have received from the Borrower
(i) all fees required to be paid to the Administrative Agent as separately
agreed with the Borrower, (ii) all expenses required to be paid or reimbursed
under Section 9.05(a) of the Credit Agreement for which invoices have been
presented at least three (3) Business Days prior to the Amendment No. 2
Effective Date and (iii) a consent fee for the account of each Lender that has
provided an executed counterpart hereto prior to 2:00 p.m. (New York time) on
February 6, 2019 equal to 0.10% of the principal amount of such Lender’s
Revolving Facility Commitments and Term A Loans outstanding on the Amendment
No. 2 Effective Date;

(iii) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying that (a) the representations and warranties of the
Borrower and each Loan Party contained in Article III of the Amended Credit
Agreement or any other Loan Document are true and correct in all material
respects as of the Amendment No. 2 Effective Date; provided, that to the extent
that such representations and warranties specifically relate to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further, that any representations and warranties that are qualified as
to “materiality,” “Material Adverse Effect” or similar language are true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates and (b) no Event of Default or Default has occurred and is
continuing; and

(iv) Beneficial Ownership Certificate. (a) The Administrative Agent and each
applicable Lender shall have received, at least three days prior to the
Amendment No. 2 Effective Date, all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least five days prior
to Amendment No. 2 Effective Date and (b) to the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
three days prior to Amendment No. 2 Effective Date, any Lender that has
requested at least five days prior to Amendment No. 2 Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Amendment
and the satisfaction of each other condition to the Amendment No. 2 Effective
Date, the condition set forth in this clause (iv)(b) shall be deemed to be
satisfied).

 



--------------------------------------------------------------------------------

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 9.07, 9.11 and 9.15 of
the Credit Agreement are hereby incorporated mutatis mutandis with all
references to the “Agreement” therein being deemed references to this Amendment.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each of the parties hereto acknowledges
and agrees that the terms of this Amendment do not constitute a novation and,
except as amended hereby, the Credit Agreement and the other Loan Documents
shall remain in full force and effect. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 2 Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. The Borrower hereby consents to this Amendment and
confirms that all obligations of the Borrower under the Loan Documents to which
it is a party shall continue to apply to the Credit Agreement as amended hereby.
Each Loan Party hereby (i) acknowledges all of the terms and conditions of this
Amendment and confirms that all of its obligations under the Loan Documents to
which it is a party shall continue to apply to the Credit Agreement as amended
hereby, (ii) reaffirms, as of the date hereof, its guarantee of the Obligations
under the Subsidiary Guarantee Agreement, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Security Documents to which
it is a party.

[Signature pages follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ADIENT GLOBAL HOLDINGS, LTD By:  

/s/ Steven T. Mielke

  Name: Steven T. Mielke   Title: Authorized Representative ADIENT US LLC By:  

/s/ Steven T. Mielke

  Name: Steven T. Mielke   Title: Authorized Person

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

ADIENT PLC By:  

/s/ Steven T. Mielke

 

Name: Steven T. Mielke

Title:   Vice President and Treasurer

 

ADIENT HOLDING IRELAND LIMITED By:  

/s/ Steven T. Mielke

  Name: Steven T. Mielke   Title:   Lawfully Appointed Attorney

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

ADIENT GLOBAL HOLDINGS S.À.R.L. By:  

/s/ Cathleen A. Ebacher

  Name: Cathleen A. Ebacher   Title:   Duly Authorized Manager

 

ADIENT GLOBAL HOLDINGS LUXEMBOURG

    S.À.R.L.

By:  

/s/ Cathleen A. Ebacher

  Name: Cathleen A. Ebacher   Title:   Duly Authorized Manager

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

MICHEL THIERRY UK LIMITED ADIENT PROPERTIES UK LTD ADIENT HOLDING GERMANY LTD
ADIENT HOLDING EUROPE LTD. ADIENT HOLDING LTD ADIENT HOLDING UK LTD ADIENT
FINANCING LTD ADIENT FINANCING INTERNATIONAL LTD ADIENT UK FINANCING LTD ADIENT
UK FINANCING INTERNATIONAL LTD ADIENT SEATING UK LTD ADIENT UK GLOBAL FINANCING
LTD ADIENT LTD By:  

/s/ Cathleen A. Ebacher

  Name: Cathleen A. Ebacher   Title:   Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

RECARO NORTH AMERICA, INC. ADIENT ELDON, INC. ADIENT CLANTON, INC. ADIENT INC.
ADIENT PROPERTIES LLC ADIENT HOLDING MEXICO, LLC ADIENT HOLDING BRAZIL LLC
ADIENT HOLDING SLOVAKIA LLC ADIENT HOLDING TURKEY LLC ADIENT HOLDING SOUTH
AFRICA LLC ADIENT SYSTEMS ENGINEERING, LLC ADIENT HOLDING INTERNATIONAL IRELAND
LLC ADIENT HOLDING IRELAND LLC FUTURIS GLOBAL HOLDINGS, LLC FUTURIS AUTOMOTIVE
(NA) HOLDINGS INC.

FUTURIS AUTOMOTIVE (NA) INTERMEDIATE

    HOLDINGS INC.

FUTURIS AUTOMOTIVE (US) INC. FUTURIS AUTOMOTIVE (DE) LLC FUTURIS AUTOMOTIVE (CA)
LLC CNI HOLDINGS, LLC CNI-OWOSSO, LLC CNI-DULUTH, LLC CNI PLASTICS, LLC
UNIVERSAL TRIM, INC. CNI ENTERPRISES, INC. NICA, INC., each as a Loan Party By:
 

/s/ Steven T. Mielke

  Name: Steven T. Mielke   Title:   Authorized Signatory

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and Issuing Bank and as a Lender

By:  

/s/ Robert Kellas

Name:   Robert Kellas Title:   Executive Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANCO BILBAO VIZCAYA ARGENTARIA,

S.A. NEW YORK BRANCH,

as a Lender

By:  

/s/ Brian Crowley

Name:   Brian Crowley Title:   Managing Director By:  

/s/ Miriam Trautmann

Name:   Miriam Trautmann Title:   Senior Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[FIRST NATIONAL BANK OF OMAHA]

as a Lender

By:  

/s/ Dale Ervin

Name:   Dale Ervin Title:   Senior Advisor If a second signature is necessary:
By:  

 

Name:   Title:  

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Credit Industriel et Commercial, New York Branch

as a Lender

By:  

/s/ Eugene Kenny

Name:   Eugene Kenny Title:   Vice President By:  

/s/ Edwige Sucher

Name:   Edwige Sucher Title:   Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MUFG BANK, LTD. (formerly known as THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)

as a Lender

By:  

/s/ Eric Hill

Name:   Eric Hill Title:   Authorized Signatory

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PNC Bank, National Association,

as a Lender

By:  

/s/ Matthew Schmaling

Name:   Matthew Schmaling Title:   Managing Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DBS Bank Ltd., as a Lender

By:

 

/s/ Yeo How Ngee

Name:

 

Yeo How Ngee

Title:

 

Managing Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Elizabeth B. Melby

Name:   Elizabeth B. Melby Title:   Senior Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Eastern Bank

as a Lender

By:  

/s/ Daniel C. Field

Name:   Daniel C. Field Title:   Senior Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. Bank National Association,

as a Lender

By:  

/s/ Brett M. Justman

Name:   Brett M. Justman Title:   Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BMO Harris Bank, N.A.

as a Lender

By:  

/s/ Andrew Berryman

Name:   Andrew Berryman Title:   Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Bank of China, Chicago Branch

as a Lender

By:  

/s/ Kefei Xu

Name:   Kefei Xu Title:   SVP & Branch Manager

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Associated Bank, N.A.

 

as a Lender

By:  

/s/ Dan Holzhauer

Name:   Dan Holzhauer Title:   SVP

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Bank of America, N.A.

as a Lender and Issuing Bank

By:  

/s/ Brian Lukehart

Name:   Brian Lukehart Title:   Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BARCLAYS BANK PLC

as a Lender

By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Branch Banking and Trust Company,

as a Lender

By:  

/s/ J Carlos Navarrete

Name:   J Carlos Navarrete Title:   Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A.,

as a Lender

By:  

/s/ Jyothi Narayanan

Name:   Jyothi Narayanan Title:   Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMMERZBANK AG

as a Lender

By:  

/s/ Michael Ravelo

Name:   Michael Ravelo Title:   Managing Director If a second signature is
necessary: By:  

/s/ Bianca Notari

Name:   Bianca Notari Title:   Vice President

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Credit Agricole Corporate and Investment Bank
as a Lender By:  

/s/ Gordon Yip

Name:   Gordon Yip Title:   Director By:  

/s/ Jill Wong

Name:   Jill Wong Title:   Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GOLDMAN SACHS BANK USA

as a Lender

By:  

/s/ Mahesh Mohan

Name:   Mahesh Mohan Title:   Authorised Signatory

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ING Bank N.V., Dublin Branch

as a Lender

By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Ciaran Dunne

Name:   Ciaran Dunne Title:   Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Intesa Sanpaolo Spa, New York Branch

as a Lender

By:  

/s/ Francesco Calcara

Name:   Francesco Calcara Title:   Senior Banker If a second signature is
necessary: By:  

/s/ Franco DiMario

Name:   Franco DiMario Title:   FVP – Head of Credit

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KBC Bank

as a Lender

By:  

/s/ Francis Payne

Name:   Francis Payne Title:   Managing Director If a second signature is
necessary: By:  

/s/ Nicholas Fiore

Name:   Nicholas Fiore Title:   Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

as a Lender

By:  

/s/ Katsuyuki Kubo

Name:   Katsuyuki Kubo Title:   Managing Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Standard Chartered Bank

as a Lender

By:  

/s/ Daniel Mattern

Name:   Daniel Mattern Title:   Associate Director Standard Chartered Bank

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE TORONTO-DOMINION BANK, NEW


YORK BRANCH

as a Lender

By:  

/s/ MICHAEL BOROWIECKI

Name:   MICHAEL BOROWIECKI Title:   AUTHORIZED SIGNATORY

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UBS AG, STAMFORD BRANCH

as a Lender

By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Houssem Daly

Name:   Houssem Daly Title:   Associate Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UniCredit Bank AG, New York Branch

as a Lender

By:  

/s/ Douglas Riahi

Name:   Douglas Riahi Title:   Managing Director If a second signature is
necessary: By:  

/s/ Tommaso Maiocchi

Name:   Nicholas Fiore

Title:

 

Associate Director

 

[Signature Page to Adient Amendment No. 2]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of July 27, 2016

among

ADIENT GLOBAL HOLDINGS LTD,

as the Initial Borrower,

THE LENDERS PARTY HERETO,    

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION, MUFG BANK, LTD. (formerly known as
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,.), U.S. BANK NATIONAL ASSOCIATION,
COMMERZBANK AG, ING CAPITAL LLC, UNICREDIT BANK AG, INTESA SANPAOLO S.P.A.,
GOLDMAN SACHS BANK USA AND THE TORONTO-DOMINION BANK,

as Documentation Agents,

JPMORGAN CHASE BANK, N.A.. MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC. AND CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

Section 1.01

  Defined Terms      11  

Section 1.02

  Terms Generally; GAAP      64  

Section 1.03

  Effectuation of Transactions      65  

Section 1.04

  Timing of Payment or Performance      65  

Section 1.05

  Times of Day      65  

Section 1.06

  Classification of Loans and Borrowings      65  

Section 1.07

  Change of Currency      65  

Section 1.08

  Exchange Rates; Currency Equivalents; Basket Calculations      66  

Section 1.09

  Letter of Credit Amounts      66  

Section 1.10

  Additional Alternative Currencies      6667   ARTICLE II    The Credits   

Section 2.01

  Commitments      68  

Section 2.02

  Loans and Borrowings      68  

Section 2.03

  Requests for Borrowings      69  

Section 2.04

  [Reserved]      70  

Section 2.05

  Letters of Credit      70  

Section 2.06

  Funding of Borrowings      74  

Section 2.07

  Interest Elections      75  

Section 2.08

  Termination and Reduction of Commitments      76  

Section 2.09

  Repayment of Loans; Evidence of Debt      77  

Section 2.10

  Repayment of Term Loans and Revolving Facility Loans      79  

Section 2.11

  Prepayment of Loans      79  

Section 2.12

  Fees      80  

Section 2.13

  Interest      81  

Section 2.14

  Alternate Rate of Interest      82  

Section 2.15

  Increased Costs      83  

Section 2.16

  Break Funding Payments      83  

Section 2.17

  Taxes      89  

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      90  

Section 2.19

  Mitigation Obligations; Replacement of Lenders      91  

Section 2.20

  Illegality      94  

Section 2.21

  Incremental Commitments[Reserved]      94  

Section 2.22

  Extensions of Loans and Commitments      96  

Section 2.23

  Refinancing Amendments      96  

Section 2.24

  Defaulting Lender      98  

Section 2.25

  Assumption      99100   ARTICLE III    Representations and Warranties   

Section 3.01

  Organization; Powers      101  

Section 3.02

  Authorization      101  

Section 3.03

  Enforceability      101  

 

-i-



--------------------------------------------------------------------------------

     Page  

Section 3.04

  Governmental Approvals      102  

Section 3.05

  Financial Statements      102  

Section 3.06

  No Material Adverse Effect      102  

Section 3.07

  Title to Properties; Possession Under Leases; Flood Documentation      102  

Section 3.08

  Subsidiaries      103  

Section 3.09

  Litigation; Compliance with Law      103  

Section 3.10

  Federal Reserve Regulations      103  

Section 3.11

  Investment Company Act      103  

Section 3.12

  Use of Proceeds      103  

Section 3.13

  Tax      104  

Section 3.14

  No Material Misstatements      104  

Section 3.15

  Employee Benefit Plans      105  

Section 3.16

  Environmental Matters      105  

Section 3.17

  Security Documents      105  

Section 3.18

  Solvency      107  

Section 3.19

  Labor Matters      107  

Section 3.20

  Insurance      107  

Section 3.21

  Intellectual Property; Licenses, Etc.      107  

Section 3.22

  USA PATRIOT Act      107  

Section 3.23

  Anti-Corruption Laws and Sanctions      107107  

Section  3.25

  Disclosure      108   ARTICLE IV    Conditions of Lending   

Section 4.01

  Signing Date      108  

Section 4.02

  Closing Date      109  

Section 4.03

  Subsequent Credit Events      111  

Section 4.04

  Determinations Under Section 4.02      110111   ARTICLE V    Affirmative
Covenants   

Section 5.01

  Existence; Business and Properties      112  

Section 5.02

  Insurance      112  

Section 5.03

  Taxes      113  

Section 5.04

  Financial Statements, Reports, Etc.      113  

Section 5.05

  Litigation and Other Notices      115  

Section 5.06

  Compliance with Laws      115  

Section 5.07

  Maintaining Records; Access to Properties and Inspections      115  

Section 5.08

  Use of Proceeds      116  

Section 5.09

  Compliance with Environmental Laws      116  

Section 5.10

  Further Assurances; Additional Guarantors; Additional Security      116  

Section 5.11

  Restricted and Unrestricted Subsidiaries      119  

Section 5.12

  Post-Closing      118119   ARTICLE VI    Negative Covenants   

Section 6.01

  Indebtedness      119  

Section 6.02

  Liens      123  

Section 6.03

  [Reserved]      127  

 

-ii-



--------------------------------------------------------------------------------

     Page  

Section 6.04

  Investments, Loans and Advances      127  

Section 6.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      130  

Section 6.06

  Restricted Payments      133  

Section 6.07

  Transactions with Affiliates      134  

Section 6.08

  Business of Parent and the Subsidiaries; Etc.      136  

Section 6.09

  Restrictions on Subsidiary Distributions and Negative Pledge Clauses      136
 

Section 6.10

  [Reserved]      138  

Section 6.11

  Fiscal Quarter and/or Fiscal Year      138  

Section 6.12

  Financial Covenant      137138   ARTICLE VII    Events of Default   

Section 7.01

  Events of Default      137138   ARTICLE VIII    The Agents   

Section 8.01

  Appointment      141  

Section 8.02

  Delegation of Duties      142  

Section 8.03

  Exculpatory Provisions      142  

Section 8.04

  Reliance by Agents      143  

Section 8.05

  Notice of Default      143  

Section 8.06

  Non-Reliance on Agents and Other Lenders      143  

Section 8.07

  Indemnification      144  

Section 8.08

  Agent in Its Individual Capacity      144  

Section 8.09

  Successor Administrative Agent      144  

Section 8.10

  Arrangers, Etc.      145  

Section 8.11

  Security Documents and Collateral Agent      145  

Section 8.12

  Right to Realize on Collateral and Enforce Guarantees      146  

Section 8.13

  Withholding Tax      146  

Section 8.14

  Credit Bidding      145146   ARTICLE IX    Miscellaneous   

Section 9.01

  Notices; Communications      147  

Section 9.02

  Survival of Agreement      148  

Section 9.03

  Binding Effect      148  

Section 9.04

  Successors and Assigns      149  

Section 9.05

  Expenses; Indemnity      152  

Section 9.06

  Right of Set-off      154  

Section 9.07

  Applicable Law      154  

Section 9.08

  Waivers; Amendment      154  

Section 9.09

  Interest Rate Limitation      157  

Section 9.10

  Entire Agreement      157  

Section 9.11

  WAIVER OF JURY TRIAL      157  

Section 9.12

  Severability      158  

Section 9.13

  Counterparts      158  

Section 9.14

  Headings      158  

Section 9.15

  Jurisdiction; Consent to Service of Process      158  

Section 9.16

  Confidentiality      159  

 

-iii-



--------------------------------------------------------------------------------

     Page  

Section 9.17

  Platform; Borrower Materials      160  

Section 9.18

  Release of Liens and Guarantees      160  

Section 9.19

  USA PATRIOT Act Notice      162  

Section 9.20

  Agency of Parent for the Loan Parties      162  

Section 9.21

  No Liability of the Issuing Banks      162  

Section 9.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      163
 

Section 9.23

  Judgment Currency      163  

Section 9.24

  Distributable Reserves      163  

Section 9.25

  Restricted Lenders      164  

Section 9.26

  No Advisory or Fiduciary Responsibility      162164  

Exhibits and Schedules

  

Exhibit A

  Form of Assignment and Acceptance   

Exhibit B

  [Reserved]   

Exhibit C

  Form of Solvency Certificate   

Exhibit D-1

  Form of Borrowing Request   

Exhibit D-2

  [Reserved]   

Exhibit D-3

  Form of Letter of Credit Request   

Exhibit E

  Form of Interest Election Request   

Exhibit F

  [Reserved]   

Exhibit G

  [Reserved]   

Exhibit H

  Form of Promissory Note   

Exhibit I

  Form of Perfection Certificate   

Exhibit J-1

  U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)   

Exhibit J-2

  U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)   

Exhibit J-3

  U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)   

Exhibit J-4

  U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)   

Exhibit K

  [Reserved]   

Exhibit L

  Form of U.S. Collateral Agreement   

Exhibit M

  Form of Guarantee Agreement   

Exhibit N

  Form of Joinder Agreement   

Exhibit O

  Form of Borrower Assumption Agreement   

Exhibit P

  Form of QPP Certificate   

Pricing Schedule

    

Predecessor JCI Pricing Schedule

  

Successor JCI Pricing Schedule

  

Schedule 1.01(B)

  Mortgaged Property   

Schedule 2.01

  Commitments   

Schedule 2.05(a)

  Existing Letters of Credit   

Schedule 3.04

  Governmental Approvals   

Schedule 3.05

  Financial Statements   

Schedule 3.08(a)

  Subsidiaries   

Schedule 3.08(b)

  Subscriptions   

Schedule 3.16

  Environmental Matters   

Schedule 3.20

  Insurance   

Schedule 3.21

  Intellectual Property   

Schedule 5.12

  Post-Closing Items   

 

-iv-



--------------------------------------------------------------------------------

Schedule 6.01

  Indebtedness

Schedule 6.02(a)

  Liens

Schedule 6.04

  Investments

Schedule 6.07

  Transactions with Affiliates

Schedule 9.01

  Notice Information

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 27, 2016 (this “Agreement”), among Adient
Global Holdings Ltd (as defined below), JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and each Issuing Bank and Lender (each as defined below) party
hereto from time to time.

WHEREAS, the Borrowers (as defined below) have requested that the Lenders and
the Issuing Banks extend credit as set forth herein;

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrowers on the terms and subject to the conditions set forth
herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be determined as if the relevant ABR Borrowing were
a Eurocurrency Borrowing based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m. London time on such day. Any change in the ABR due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. Notwithstanding
the foregoing, in no event shall ABR be less than 1.00% per annum.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Accepting Term Lender” shall have the meaning assigned that term in
Section 2.10(d).

“Adient Global Holdings Ltd” shall mean Adient Global Holdings Ltd, a public
company organized under the Companies (Jersey) Law 1991 with registered number
121385 (together with its permitted successors), which, prior to the Borrower
Transfer Date, is the “Initial Borrower” under this Agreement.

“Additional Borrower” shall mean a company which becomes a Borrower hereunder
pursuant to Section 2.25, Section 6.05 or Section 9.04, and, from and after the
Spinoff Date, the Subsidiary Borrower.

“Additional Mortgage” shall have the meaning assigned that term in
Section 5.10(c).



--------------------------------------------------------------------------------

“Adjusted Consolidated EBITDA” shall mean, with respect to Parent and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of Parent and the Subsidiaries for such period plus

(a) the sum of, without duplication, in each case, to the extent deducted in or
otherwise reducing Consolidated Net Income for such period:

(i) provision for Taxes based on income, profits or capital of Parent and the
Subsidiaries for such period, without duplication, including, without
limitation, state franchise and similar Taxes, and foreign withholding Taxes
(including penalties and interest related to Taxes or arising from tax
examinations); plus

(ii) (x) Interest Expense of Parent and the Subsidiaries for such period and
(y) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of any Subsidiary of Parent or any Disqualified
Stock of Parent and the Subsidiaries; plus

(iii) depreciation, amortization (including amortization of intangibles,
deferred financing fees and actuarial gains and losses related to pensions and
other post-employment benefits, but excluding amortization of prepaid cash
expenses that were paid in a prior period) and other non-cash expenses
(excluding any such non-cash charges or expenses to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of
Parent and the Subsidiaries for such period; plus

(iv) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
Parent or net cash proceeds of an issuance of Equity Interests of Parent (other
than Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation of the Available Amount; plus

(v) any non-cash losses related to non-operational hedging, including, without
limitation, resulting from hedging transactions for interest rate or currency
exchange risks associated with this Agreement; minus

(b) the sum of, without duplication, in each case, to the extent added back in
or otherwise increasing Consolidated Net Income for such period:

(i) non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period that reduced Adjusted Consolidated EBITDA in an
earlier period and any items for which cash was received in any prior period);
plus

(ii) any non-cash gains related to non-operational hedging, including, without
limitation, resulting from hedging transactions for interest rate or currency
exchange risks associated with this Agreement;

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Interest Expense of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of Parent will be
added to (or subtracted from, in the case of non-cash items described in clause
(b) above) Consolidated Net Income to compute Adjusted Consolidated EBITDA,
(A) in the same proportion that the Net Income of such Subsidiary was added to
compute such Consolidated Net Income of Parent, and (B) only to the extent that
a corresponding amount

 

-2-



--------------------------------------------------------------------------------

of the Net Income of such Subsidiary would be permitted at the date of
determination to be dividended or distributed to Parent by such Subsidiary
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders or
shareholders.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
any currency for any Interest Period, an interest rate per annum (rounded, if
necessary, to the nearest 1/16 of 1%) equal to the LIBO Rate for such currency
in effect for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter, dated as of June 28, 2016 by and among JCI and the Administrative
Agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.23.

“Alternative Currency” shall mean each of the following currencies: Euro and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.10.

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Amendment No. 2 Additional Fee Date” shall have the meaning assigned to such
term in Section 2.12(d).

“Amendment No. 2 Effective Date” shall mean February 6, 2019.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Commitment Fee” shall mean for any day (i) prior to the Spinoff
Date, with respect to (a) any Initial Term A Loan Commitments and (b) any
Revolving Facility Commitments relating to Initial Revolving Loans, 0.25% per
annum; (ii) from and after the Spinoff Date, with respect to any Revolving
Facility Commitments relating to Initial Revolving Loans, the Applicable
Commitment Fee determined in accordance with the Pricing Schedule; and
(iii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Extension Amendment or Refinancing
Amendment (as applicable).

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean for any day (i) prior to the earlier of the
Spinoff Date and the Successor JCI Credit Agreement Effectiveness Date, the
Applicable Margin determined in accordance with the Predecessor JCI Pricing
Schedule, (ii) from and after the Successor JCI Credit Agreement Effectiveness
Date but prior to the Spinoff Date, the Applicable Margin determined in
accordance with the Successor JCI Pricing Schedule, (iii) from and after the
Spinoff Date, the Applicable Margin determined in accordance with the Pricing
Schedule and (iv) with respect to any Other Term Loan or Other Revolving Loan,
the “Applicable Margin” set forth in the Incremental Assumption Agreement,
Extension Amendment or Refinancing Amendment (as applicable) relating thereto.

“Applicable Time” shall mean, with respect to any Borrowings and payments (i) in
Euro or Sterling, 2 p.m. London time and (ii) in any other Alternative Currency,
the local time in the place of settlement for such Alternative Currency as shall
be reasonably determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment. In
advance of the initial borrowing of a Revolving Facility Loan or issuance of a
Letter of Credit, in each case, in any Alternative Currency, the Administrative
Agent or the applicable Issuing Bank, as applicable, shall provide the Borrowers
and Lenders with written notice of the Applicable Time for any borrowings and
payments in such Alternative Currency. In the event no such notice is delivered
by the Administrative Agent, the applicable Borrower and any Lender shall be
required to make any borrowings and payments in accordance with the times
specified herein for borrowings and payments in Dollars.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Arrangers” shall mean the Joint Lead Arrangers.

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of, any
asset or assets of Parent or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than Parent or a Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower Representative (if required by Section 9.04), substantially in the form
of Exhibit A or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower Representative.

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

“Auto Renewal Letter of Credit” shall have the meaning assigned that term in
Section 2.05(c).

“Availability Period” shall mean, (i) with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such
Class and, in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings and Letters of Credit, the date of termination of the
Revolving Facility Commitments of such Class and (ii) with respect to the
Initial Term A Loan Commitments, the period from and including the Closing Date
to and including the earlier of the Initial Term A Facility Outside Date and the
Spinoff Date.

 

-4-



--------------------------------------------------------------------------------

“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:

(a)    $150,000,000, plus

(b)    50% of cumulative Consolidated Net Income of Parent since the Spinoff
Date, plus

(c)    the cumulative amounts of all mandatory prepayments declined by Term
Lenders, plus

(d)    the Cumulative Qualified Equity Proceeds Amount on such date of
determination, minus

(e)    the cumulative amount of Investments made with the Available Amount from
and after the Spinoff Date and on or prior to such time (net of any return on
such Investments not otherwise included in the Cumulative Qualified Equity
Proceeds Amount), minus

(f)    the cumulative amount of Restricted Payments made with the Available
Amount from and after the Spinoff Date and on or prior to such time.

“Available Unused Commitment” shall mean, with respect to (i) a Term Lender
holding Initial Term A Loan Commitments at any time, an amount equal to the
undrawn portion of the Initial Term A Loan Commitment of such Term Lender at
such time and (ii) a Revolving Facility Lender under any Class of Revolving
Facility Commitments at any time, an amount equal to the amount by which (a) the
applicable Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the applicable Revolving Facility Credit Exposure of such
Revolving Facility Lender at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.

“Borrower Assumption Agreement” shall mean the Borrower Assumption Agreement
substantially in the form of Exhibit O, dated as of the Borrower Transfer Date.

“Borrower DTTP Filing” shall mean an HM Revenue & Customs’ Form DTTP2 duly
completed and filed with HM Revenue & Customs by the relevant Borrower, which:

(a)    where it relates to a Treaty Lender that is an Original Lender, contains
the scheme reference number and jurisdiction of tax residence stated opposite
that Lender’s name in Schedule 2.01,and

 

-5-



--------------------------------------------------------------------------------

(i)    where the Borrower is the Initial Borrower, is filed with HM Revenue &
Customs within thirty (30) days of the date of this Agreement; or

(ii)    where the Borrower is an Additional Borrower, is filed with HM Revenue &
Customs within thirty (30) days of the date on which that Borrower becomes an
Additional Borrower; or

(b)    where it relates to a Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Incremental Assumption Agreement or Assignment and
Acceptance, and

(i)    where the Borrower is a Borrower at the effective date of the relevant
Incremental Assumption Agreement or Assignment and Acceptance (as applicable),
is filed with HM Revenue & Customs within thirty (30) days of that effective
date; or

(ii)    where the Borrower is not a Borrower at the effective date of the
relevant Incremental Assumption Agreement or Assignment and Acceptance (as
applicable), is filed with HM Revenue & Customs within thirty (30) days of the
date on which that Borrower becomes an Additional Borrower.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrower Representative” shall mean (i) prior to the Borrower Transfer Date,
the Initial Borrower and (ii) from and after the Borrower Transfer Date (if
any), the person who becomes the Initial Borrower in accordance with
Section 2.25.

“Borrowers” shall mean (i) prior to the Spinoff Date, the Initial Borrower,
(ii) from and after the Spinoff Date and prior to the Borrower Transfer Date,
Initial Borrower and the Subsidiary Borrower and (iii) from and after the
Borrower Transfer Date (if any), the person who becomes the Initial Borrower in
accordance with Section 2.25 and the Subsidiary Borrower.

“Borrowing” shall mean a group of Loans of a single Type and currency under a
single Facility, and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
(or the Alternative Currency Equivalent thereof in the applicable Alternative
Currency) and (b) in the case of ABR Loans, $1,000,000.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
(or the Alternative Currency Equivalent thereof in the applicable Alternative
Currency) and (b) in the case of ABR Loans, $250,000.

“Borrowing Request” shall mean a request by the Borrower Representative in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit D-1 or another form approved by the Administrative Agent.

“Borrower Transfer Date” shall have the meaning assigned to such term in
Section 2.25.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars or the applicable Alternative Currency in
the London interbank market.

“Cancelled Certificate” means any QPP Certificate in respect of which HM
Revenue & Customs has given a notification under regulation 7(5) of the QPP
Regulations so that such QPP Certificate is a cancelled certificate for the
purposes of the QPP Regulations.

 

-6-



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on the balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided, that all obligations of any person that are or would be
characterized as operating lease obligations in accordance with GAAP on
August 6, 2013 (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as Capitalized Lease Obligations) for purposes of this Agreement
regardless of any change in GAAP following such date that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as Capitalized Lease Obligations.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances in the applicable currencies or, if the Collateral Agent and
each Issuing Bank shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Collateral Agent and each applicable Issuing Bank. “Cash
Collateral” and “Cash Collateralization” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Management Agreement” shall mean (i) any agreement to provide to Parent or
any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services and (ii) any arrangements relating to bilateral letters
of credit (including standby and documentary letters of credit) and bank
guarantees.

“Cash Management Bank” shall mean any person that is an Agent, an Arranger, a
Lender or an Affiliate of any such person(a) at the time that it enters into a
Cash Management Agreement, or (b) with respect to Cash Management Agreements
existing on the Spinoff Date, on the Spinoff Date.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code (or any successor provision thereto).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Signing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Signing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Signing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under clauses (x) and (y) be deemed to be a
“Change in Law” regardless of when adopted, enacted or issued but, for purposes
of Section 2.15, only to the extent it is the general policy of a Lender to
impose applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other similarly situated borrowers under similar circumstances
under agreements permitting such impositions.

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Signing Date) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent; (b) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of Parent by persons who (i) were not members of the Board of
Directors of Parent on the Spinoff Date and (ii) whose election to the Board of
Directors of Parent or whose nomination for election by the stockholders or
shareholders of Parent was

 

-7-



--------------------------------------------------------------------------------

not approved by a majority of the members of the Board of Directors of Parent
then still in office who were either members of the Board of Directors on the
Spinoff Date or whose election or nomination for election was previously so
approved; (c) Parent shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Initial Borrower; or
(d) Parent shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Subsidiary Borrower.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term A Loans, Other
Term Loans, Initial Revolving Loans or Other Revolving Loans; and (b) when used
in respect of any Commitment, whether such Commitment is in respect of a
commitment to make Initial Term A Loans, Other Term Loans, Initial Revolving
Loans or Other Revolving Loans. Other Term Loans or Other Revolving Loans that
have different terms and conditions (together with the Commitments in respect
thereof) from the Initial Term A Loans or the Initial Revolving Loans,
respectively, or from other Other Term Loans or other Other Revolving Loans, as
applicable, shall be construed to be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied (or waived in accordance with Section 9.08).

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Secured Parties pursuant to any Security
Document; provided, that notwithstanding anything to the contrary herein or in
any Security Document or other Loan Document, in no case shall the Collateral
include any Excluded Property.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.12 (as may be updated pursuant to Section 9.08(b) of this Agreement)
(which, for the avoidance of doubt, shall override the applicable clauses of
this definition of “Collateral and Guarantee Requirement”)):

(a)    on the Spinoff Date, the Collateral Agent shall have received:

(i)    from (A) each U.S. Loan Party and (B) each other Loan Party that owns
Equity Interests of a person incorporated or organized under the law of the
United States, any state thereof, or the District of Columbia (other than
Excluded Securities) (provided that the grant by any such other Loan Party under
the U.S. Collateral Agreement shall be solely with respect to such Equity
Interests and related rights and assets as expressly set forth in the U.S.
Collateral Agreement), a counterpart of the U.S. Collateral Agreement,

(ii)    from (A) each English Loan Party and (B) each other Loan Party that owns
Equity Interests of a person incorporated or organized under the laws of England
and Wales (other than Excluded Securities) (provided that the grant by any such
other Loan Party under the English Law Debenture shall be solely with respect to
such Equity Interests and related rights and assets as expressly set forth in
the English Law Debenture), a counterpart of the English Law Debenture,

(iii)    from Parent, a counterpart of the Irish Law Debenture duly executed as
a deed by it,

 

-8-



--------------------------------------------------------------------------------

(iv) assuming the Borrower Transfer has not occurred on or prior to such date,
from each of Parent and the Initial Borrower, a counterpart of the Jersey Law
All Assets Pledge Agreement,

(v) SIR Checklists signed by Parent and Initial Borrower with respect to the
Collateral pledged pursuant to the Jersey Law All Assets Pledge Agreement
(provided that the grant by Parent under the Jersey Law All Assets Pledge
Agreement shall be solely with respect to the Equity Interests held by Parent in
Adient Global Holdings Ltd and related rights and assets as expressly set forth
in the Jersey Law All Assets Pledge Agreement), and

(vi) from Parent, the Subsidiary Borrower, the Initial Borrower (and assuming
the Borrower Transfer Date has occurred prior to such date, Adient Global
Holdings Ltd to the extent Adient Global Holdings Ltd has not liquidated,
dissolved or transferred all its assets to Loan Parties or otherwise wound up in
a transaction otherwise permitted by this Agreement on or prior to such date)
and the other Guarantors, a supplement in substantially the form of Exhibit A to
the Guarantee Agreement, in each case duly executed and delivered on behalf of
such person,

(b)    on the Spinoff Date, (i)(x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been pledged or assigned for security purposes pursuant to the Security
Documents, (ii) the Collateral Agent shall have received certificates, updated
share registers (where necessary under the laws of any applicable jurisdiction
in order to create a perfected security interest in such Equity Interests,
including the PSC Register) or other instruments (if any) representing such
Equity Interests and any notes or other instruments required to be delivered
pursuant to the applicable Security Documents, together with stock powers, note
powers or other instruments of transfer with respect thereto (as applicable)
endorsed in blank and (iii) the Collateral Agent shall have received with
respect to each Mortgaged Property located in the United States of America or
any State thereof as of the Spinoff Date, the Flood Documentation; provided that
to the extent any such Flood Documentation cannot be delivered on or prior to
the Spinoff Date after the Borrowers’ use of commercially reasonable efforts to
do so and without undue burden and expense, then the provision of such Flood
Documentation may be delivered within 90 days after the Spinoff Date (or such
longer period as agreed to by the Administrative Agent in its sole discretion)
but in any event, prior to the delivery of the related Mortgage for such Real
Property;

(c)    in the case of any person that becomes a Borrower or a Guarantor after
the Spinoff Date, the Collateral Agent shall have received (i) a supplement to
the Guarantee Agreement, (ii) a supplement to the applicable Security Document
referred to in clause (a) above and any other Security Documents, if applicable,
in the form specified therefor or otherwise reasonably acceptable to the
Administrative Agent, in each case, duly executed and delivered on behalf of
such Borrower or Guarantor and (iii) if requested by the Collateral Agent, such
documents, certificates and opinions of the type described in clauses (d), (e)
and (n) of the definition of “Spinoff Date”;

(d)    after the Spinoff Date (x) all outstanding Equity Interests of any person
that becomes a Borrower or Guarantor after the Spinoff Date and that are held by
a Loan Party and (y) all Equity Interests directly acquired by a Loan Party, and
Indebtedness owing to a Loan Party after the Spinoff Date, in each case other
than Excluded Securities, shall have been pledged pursuant to the Security
Documents, together with stock powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

(e)    as of the Spinoff Date, except as otherwise contemplated by this
Agreement or any Security Document, all documents and instruments, including
Uniform Commercial Code financing statements, and filings with the United States
Copyright Office, the United States Patent and Trademark Office, registration of
financing statement on the SIR in respect of the Jersey Law All Assets Pledge
Agreement, and all other actions reasonably requested by the Collateral Agent
(including those required by applicable Requirements of Law) to be delivered,
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Security Document;

 

-9-



--------------------------------------------------------------------------------

(f)    as of the Spinoff Date, evidence of the insurance (if any) required by
the terms of Section 5.02 hereof shall have been received by the Collateral
Agent;

(g)    after the Spinoff Date, the Collateral Agent shall have received,
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Security Documents, and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 5.10;

(h)    (x) (i) within 90 days after the Spinoff Date with respect to each
Spinoff Date Mortgaged Property set forth on Schedule 1.01(B) (as may be updated
pursuant to Section 9.08(b) of this Agreement) located in the United States and
(ii) within 20 Business Days after the Spinoff Date with respect to each Spinoff
Date Mortgaged Property set forth on Schedule 1.01(B) located in England and
Wales (in each case, or on such later date as the Administrative Agent may agree
in its reasonable discretion) and (y) the time periods set forth in Section 5.10
with respect to Mortgaged Properties encumbered pursuant to such Section 5.10,
the Collateral Agent shall have received:

(A) with respect to all such Mortgaged Properties in England and Wales:

(I) all title documents relating to the relevant owner’s interests in each
Mortgaged Property or a solicitor’s undertaking from a firm of solicitors
regulated by the Law Society of England and Wales and approved for this purpose
by the Collateral Agent in a form and substance reasonably satisfactory to the
Collateral Agent to hold the same to the order of the Collateral Agent (an
“Acceptable Undertaking”),

(II) in respect of unregistered land, a clear Land Charges Registry search
against the relevant owner or, in the case of registered land, a clear Land
Registry official priority search in favor of the Collateral Agent, against all
of the land or registered titles (as appropriate) comprising the relevant
owner’s interests in each Mortgaged Property and giving not less than 20
Business Days’ priority (in the case of registered land) and 10 days’ priority
(in the case of unregistered land) beyond the Spinoff Date or the date of the
acquisition of the Mortgaged Property (as applicable), and

(III) an Acceptable Undertaking from the relevant owner’s solicitors to submit
to the Land Registry all necessary Land Registry application forms in relation
to the transfer of each Mortgaged Property to the relevant Borrower (if any) and
the charging of each Mortgaged Property in favor of the Collateral Agent
(including a form to note the obligation to make further advances and a form to
register the restriction contained in the Mortgage) within the applicable
priority period, duly completed and accompanied by payment of the applicable
Land Registry fees,

(B) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner (with respect
to Mortgaged Properties located in the United States) or owner (with respect to
Mortgaged Properties located in England and Wales), as applicable, of such
Mortgaged Property and suitable for recording, registering or filing (together
with, with respect to Mortgaged Properties located in the United States, any
other forms or undertakings that are required or customary to effect such
recording, registration or filing) in all filing, registration or recording
offices that the Collateral Agent may reasonably deem necessary or desirable
(and as provided for in the Acceptable Undertaking with respect to Mortgaged
Properties located in England and Wales) in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens, at the time
of filing, registration or recordation thereof,

 

-10-



--------------------------------------------------------------------------------

(C) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably request, if and to the extent, and in such form,
as local counsel customarily provides such opinions as to such other matters,
and

(D) such other documents as the Collateral Agent may reasonably request that are
available to the Borrowers without material expense with respect to any such
Mortgage or Mortgaged Property; and

(i)    within (x) 90 days after the Spinoff Date with respect to each Spinoff
Date Mortgaged Property set forth on Schedule 1.01(B) (as may be updated
pursuant to Section 9.08(b) of this Agreement) located in the United States (in
each case, or on such later date as the Collateral Agent may agree in its
reasonable discretion) and (y) the time periods set forth in Section 5.10 with
respect to Mortgaged Properties located in the United States and encumbered
pursuant to said Section 5.10, the Collateral Agent shall have received:

(i) a policy or policies or marked up unconditional binder of title insurance
with respect to properties located in the United States, or a date-down and
modification endorsement, if available, paid for by the Borrowers, in the amount
of the Fair Market Value of the respective Mortgaged Property, issued by a
nationally recognized title insurance company (“Title Insurer”) insuring the
Lien of each Mortgage as a valid Lien on the Mortgaged Property described
therein, free of any other Liens except Permitted Liens, together with such
customary endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request and which are available at commercially reasonable rates in
the jurisdiction where the applicable Mortgaged Property is located (provided,
however, that in lieu of a zoning endorsement, Collateral Agent shall accept a
zoning report from a nationally recognized zoning report provider), and

(ii) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Collateral
Agent), as applicable, for which all necessary fees (where applicable) have been
paid with respect to properties located in the United States, which (A) complies
in all material respects with the minimum detail requirements of the American
Land Title Association and American Congress of Surveying and Mapping as such
requirements are in effect on the date of preparation of such survey and (B) is
sufficient for such Title Insurer to remove all standard survey exceptions from
the title insurance policy relating to such Mortgaged Property or otherwise
reasonably acceptable to the Collateral Agent; provided, however, that so long
as the Title Insurer shall accept the same to eliminate the standard survey
exceptions from such policy or policies, in lieu of a new or revised survey
Borrowers may provide a “no material change” affidavit with respect to any prior
survey for the respective Mortgaged Property (which prior survey otherwise
substantially complies with the foregoing survey requirements).

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement or the registration of a financing
statement on the SIR, (B) delivery and taking possession of stock or share
certificates of the Subsidiaries of Parent or, (C) the filing of a short form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Spinoff Date after the use of commercially reasonable efforts by the Borrowers
to do so and without undue burden and expense, then the provision and/or
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the Spinoff Date or any Credit Event on or within the
time periods specified in clauses (U)-(Z) below, and shall instead be required
to be delivered and perfected within the time periods specified in clauses
(U)-(Z) below (in each case, subject to extension by the Administrative Agent in
its sole discretion):

 

-11-



--------------------------------------------------------------------------------

(U) registration at UK Companies House under Section 859A of the UK Companies
Act 2006, on or prior to the date which is 21 days after the date of creation of
the applicable security interest,

(V) registration at the Companies Registration Office of Ireland pursuant to
Part 7 of the Companies Act 2014 of Ireland and/or the Revenue Commissioners of
Ireland pursuant to Section 1001 of the Taxes Consolidation Act, 1997 (as
amended) of Ireland (provided that Parent has received an Irish tax registration
number as of such time) on or prior to the date which is 21 days after the date
of the applicable charge’s creation,

(W) filings with the United Kingdom Intellectual Property Office, the European
Patent Office and/or the European Union Intellectual Property Office on or prior
to the date which is 90 days after the date of creation of the applicable
security interest,

(X) registration at the England and Wales Land Registry by (I) in the case of
registered land, the third from last day of the priority search (such search to
be made in favor of the Collateral Agent on the appropriate forms against all of
the registered titles comprising the relevant owner’s interests in each
Mortgaged Property and giving not less than 20 Business Days’ priority) and
(II) in the case of unregistered land, within two months’ of the Spinoff Date or
the date of the Additional Mortgage (as applicable) (following the completion of
a Land Charges Registry search, giving not less than 10 days’ priority),

(Y) filing of a copy of all Intellectual Property registrations relating to
Parent (if any) with the Patent Office of Ireland on or prior to the date which
is 21 days after execution of the relevant security document, or

(Z) with respect to actions not specified in clauses (U) through (Y) above, on
or prior to the date which is 90 days after the Spinoff Date.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of Parent (not to be unreasonably withheld or
delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that the designating
Lender provides such information as Parent reasonably requests in order for
Parent to determine whether to provide its consent or (b) be deemed to have any
Commitment.

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (a), (b), (e) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Debt), (f), (h) (other than letters of
credit, to the extent undrawn), (i), (j), (k) (to the extent related to any
Indebtedness that would otherwise constitute Consolidated Debt) and (l) of the
definition of “Indebtedness” of Parent and the Subsidiaries determined on a
consolidated basis on such date; provided, that the amount of any Indebtedness
with respect to which the applicable obligors have entered into currency hedging
arrangements shall be calculated giving effect to such currency hedging
arrangements.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its Subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that, without
duplication:

(a)    any net after-Tax extraordinary, restructuring, nonrecurring or unusual
gains or losses (less all fees and expenses relating thereto) or expenses or
charges, shall be excluded; provided that the aggregate cash amount added back
in determining Consolidated Net Income pursuant to this clause (a) which relate
to restructuring expenses or charges shall not, when aggregated with the Non-S-X
Adjustment Amount, exceed 20% of Adjusted Consolidated EBITDA for such period
prior to giving effect to such cash amounts included in Consolidated Net Income
and the Non-S-X Adjustment Amount for such period;

(b)    effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes, shall be excluded;

(c)    the cumulative effect of a change in accounting principles (which shall
in no case include any change in the comprehensive basis of accounting) during
such period shall be excluded;

(d)    (i) any net after-Tax income or loss from disposed, abandoned,
transferred, closed or discontinued operations, (ii) any net after-Tax gain or
loss on disposal of disposed, abandoned, transferred, closed or discontinued
operations and (iii) any net after-Tax gains or losses (less all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Borrower Representative) shall be excluded;

(e)    any net after-Tax gains or losses, or any subsequent charges or expenses
(less all fees and expenses or charges relating thereto), attributable to the
early extinguishment of Indebtedness, hedging obligations or other derivative
instruments shall be excluded;

(f)    the Net Income for such period of any person that is not a Subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor), shall be included only to
the extent of the amount of dividends or distributions or other payments
actually paid in cash or cash equivalents (or to the extent converted into cash
or cash equivalents) to the referent person or a Subsidiary thereof in respect
of such period;

(g)    solely for purposes of calculating the Available Amount, the Net Income
for such period of any Subsidiary of such person shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary or its equityholders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any such
Subsidiary to such person or a Subsidiary of such person (subject to the
provisions of this clause (g)), to the extent not already included therein;

(h)    any impairment charge or asset write-off with respect to long-term assets
and amortization of intangibles, in each case pursuant to GAAP, shall be
excluded;

(i)    (i) any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales to
employees, officers or directors of stock, stock appreciation or similar rights,
stock options, restricted stock, preferred stock or other rights shall be
excluded, and (ii) the effects of any mark-to-market adjustments of liabilities
in respect of pension plans will be excluded;

 

-13-



--------------------------------------------------------------------------------

(j)    any (i) non-cash compensation charges or (ii) non-cash costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on the Spinoff Date of officers,
directors and employees, in each case of such person or any of its Subsidiaries,
shall be excluded;

(k)    accruals and reserves that are established or adjusted within 12 months
after the Spinoff Date (excluding any such accruals or reserves to the extent
that they represent an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) and that are so required to be established or adjusted in accordance
with GAAP or as a result of adoption or modification of accounting policies
shall be excluded;

(l)    the Net Income of any person and its Subsidiaries shall be calculated by
deducting the income attributable to, or adding the losses attributable to, the
minority Equity Interests of third parties in any non-Wholly Owned Subsidiary;

(m)    [reserved];

(n)    to the extent covered by insurance and actually reimbursed, or, so long
as such person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; and

(o)    non-cash charges for deferred Tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to
Consolidated Net Income).

Consolidated Net Income presented in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency
during, and applied to, each fiscal quarter in the period for which Consolidated
Net Income is being calculated.

“Consolidated Secured Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt to the extent secured by Liens on all or any portion of
the assets of Parent or any of its Subsidiaries on such date (including, for the
avoidance of doubt, all Attributable Receivables Indebtedness with respect to
Qualified Receivables Facilities and Capitalized Lease Obligations) less
(ii) the Unrestricted Cash Amount on such date. (not to exceed $250,000,000 in
the aggregate for purposes of the Financial Covenant only). Notwithstanding
anything to the contrary contained above, all Indebtedness incurred pursuant to
this Agreement (including any such Indebtedness incurred pursuant to any
Incremental Loan) pursuant or Sections 6.01(b) and (vSection 6.01(b), and any
Permitted Refinancing Indebtedness or Refinancing Notes (or successive Permitted
Refinancing Indebtedness or Refinancing Notes) incurred under Section 6.01(b) or
(v) (whether or not secured) shall be included as if secured by Liens as a
component of Consolidated Debt pursuant to clause (i) of the immediately
preceding sentence; provided that any such Permitted Refinancing Indebtedness
(x) if unsecured, shall not constitute a component of Consolidated Secured Net
Debt if, when incurred, such Indebtedness is independently permitted to be
incurred under Section 6.01(p) and (y) if secured by the Collateral by a Junior
Lien, shall cease to constitute a component of Consolidated Secured Net Debt for
purposes of the First Lien Secured Net Leverage Ratio only, if, when incurred,
such Indebtedness is independently permitted to be incurred under
Section 6.01(p), and permitted to be secured under Section 6.02(gg) (or is
subsequently permitted to be outstanding and secured under said Sections).

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of Parent and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP but excluding amounts attributable to Investments in
Unrestricted Subsidiaries, as set forth on the consolidated balance sheet of
Parent as of the last day of the Test Period ending immediately prior to such
date for which financial statements of Parent have been delivered (or were
required to be delivered) pursuant to Section 5.04(a) or 5.04(b), as applicable.
Consolidated Total Assets shall be determined on a Pro Forma Basis.

 

-14-



--------------------------------------------------------------------------------

“Consolidated Total Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on
such date.

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.

“Credit Event” shall mean (i) any Borrowing of Loans or (ii) any issuance,
amendment, extension or renewal of a Letter of Credit.

“CTA” shall mean the UK Corporation Tax Act 2009.

“Cumulative Qualified Equity Proceeds Amount” shall mean at any date of
determination, an amount equal to, without duplication:

(a)    100% of the aggregate net proceeds (which shall be calculated net of all
fees (including investment banking fees), commissions, costs and other expenses,
in each case incurred in connection with the applicable issuance or sale),
including cash and the Fair Market Value of assets other than cash, received by
Parent after the Spinoff Date from the issue or sale of its Qualified Equity
Interests, including Qualified Equity Interests of Parent issued upon conversion
of Indebtedness or Disqualified Stock to the extent Parent or its Wholly Owned
Subsidiaries had received the Net Proceeds of such Indebtedness or Disqualified
Stock; plus

(b)    100% of the aggregate amount received by Parent or its Wholly Owned
Subsidiaries in cash and the Fair Market Value of assets other than cash
received by Parent or its Wholly Owned Subsidiaries after the Spinoff Date from
(without duplication):

(i)    the sale or other disposition (other than to Parent or any Subsidiary) of
any Investment made by Parent and its Subsidiaries and repurchases and
redemptions of such Investment from Parent and its Subsidiaries by any person
(other than Parent and its Subsidiaries) to the extent that (x) such Investment
was justified as using a portion of the Available Amount pursuant to clause
(Y) of Section 6.04(j) and (y) the Net Proceeds thereof are not required to be
applied pursuant to Section 2.11(b);

(ii)    the sale (other than to Parent or a Subsidiary) of the Equity Interests
of an Unrestricted Subsidiary to the extent that (x) the designation of such
Unrestricted Subsidiary was justified as using a portion of the Available Amount
pursuant to clause (Y) of Section 6.04(j) and (y) the Net Proceeds thereof are
not required to be applied pursuant to Section 2.11(b); or

(iii)    to the extent not included in the calculation of Consolidated Net
Income for the relevant period, a distribution, dividend or other payment from
an Unrestricted Subsidiary to the extent relating to any portion of the
Investment therein made pursuant to clause (Y) of Section 6.04(j).

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions (including also, in the case of Ireland, examinership laws) from
time to time in effect.

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).

“Declining Term Lender” shall have the meaning assigned to such term in
Section 2.10(d).

 

-15-



--------------------------------------------------------------------------------

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.24, any Revolving Facility
Lender that (a) has failed to (i) fund all or any portion of its Revolving
Facility Loans within two (2) Business Days of the date such Loans were required
to be funded hereunder or (ii) pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
(2) Business Days of the date when due, (b) has notified a Borrower,
Administrative Agent or any Issuing Bank in writing that it does not intend or
expect to comply with its funding obligations hereunder or generally under other
agreements in which it commits to extend credit, or has made a public statement
to that effect, (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or Parent, to confirm in writing to the
Administrative Agent and Parent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and Parent) or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest) does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24) upon delivery of written notice of such determination
to the Borrower Representative, each Issuing Bank and each Lender.

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country or territory itself is the subject of any Sanctions (on
the date of this Agreement, the Crimea region of the Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Parent or one of its Subsidiaries in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of Parent, setting forth such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent disposition of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. (whether effected pursuant to a Division or otherwise). The
term “Disposition” shall have a correlative meaning to the foregoing.

“Disqualified Institutions” means, collectively, (a) those entities identified
by the Borrower Representative in an e-mail sent to JPMDQ_Contact@jpmorgan.com,
from time to time on 3 Business Days’ prior notice, as competitors of Parent and
its Subsidiaries, (b) those banks, financial institutions and other
institutional lenders separately identified in writing by the Borrower
Representative to the Lenders and the Administrative Agent prior to the Signing
Date, and (c) any Affiliates clearly identifiable solely by similarity of name
to the entities described in the preceding clauses (a) and (b) other than bona
fide debt funds; provided that in no event shall any update to the list of
Disqualified Institutions apply retroactively to disqualify any persons that
have previously acquired an assignment or participation interest under this
Agreement.

 

-16-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of
Parent), pursuant to a sinking fund obligation or otherwise, (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of Parent), in whole or in part, (c) provides for the scheduled,
mandatory payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b), (c) and (d), prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof and except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Commitments
(provided, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of Parent or
the Subsidiaries or by any such plan to such employees shall not constitute
Disqualified Stock solely because they may be required to be repurchased by
Parent in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability and (ii) any class
of Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“DQ List” shall have the meaning assigned to such term in Section 9.04(i).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

-17-



--------------------------------------------------------------------------------

“English Law Debenture” shall mean an English law debenture based on the U.S.
Collateral Agreement (including as to the granting clause, excluded assets,
definitions, representations and warranties and covenants) with customary
modifications based on English law and as otherwise agreed by the Administrative
Agent and Borrower Representative, and otherwise in form and substance
reasonably acceptable to the Administrative Agent and the Borrower
Representative, dated as of the Spinoff Date, among the English Loan Parties,
each Loan Party that owns Equity Interests of a person incorporated or organized
under the laws of England and Wales (other than Excluded Securities) or Material
Real Property located in England and Wales (provided that the grant by any such
other Loan Party shall be solely with respect to such Equity Interests or
Material Real Property and related rights and assets as expressly set forth in
the English Law Debenture) and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“English Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of England and Wales.

“English Subsidiary” shall mean any Foreign Subsidiary that is incorporated
under the laws of England and Wales.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, any Hazardous Materials or to public or employee health and safety
matters (to the extent relating to the Environment or Hazardous Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent, any Borrower or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by Parent, a Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by Parent, a Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (g) the incurrence by Parent, a Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial

 

-18-



--------------------------------------------------------------------------------

withdrawal from any Plan or Multiemployer Plan; (h) the receipt by Parent, a
Borrower, a Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Parent, any Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Parent, a Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” shall mean the single currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the European
Monetary Union legislation.

“Eurocurrency” shall mean, when used in reference to any Loan or Borrowing, that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan. All Loans denominated in an Alternative Currency must be
Eurocurrency Loans.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II. Eurocurrency Revolving Loans may
be denominated in Dollars or in an Alternative Currency.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.

“Excluded Securities” shall mean any of the following:

(a)    any Equity Interests or Indebtedness with respect to which the Collateral
Agent and Parent reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents (including Tax consequences) are likely to be
excessive in relation to the value to be afforded thereby;

(b)    any Equity Interests or Indebtedness to the extent, and for so long as,
the pledge thereof is prohibited by any Requirement of Law(in each case, except
to the extent such prohibition is unenforceable after giving effect to
applicable provisions of the Uniform Commercial Code, the Specified Foreign Laws
and other applicable law);

 

-19-



--------------------------------------------------------------------------------

(c)    any Equity Interests of any person that is not a Wholly Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by (i) any applicable organizational documents, constitutional documents, joint
venture agreement, shareholder agreement, or similar agreement or (ii) any other
contractual obligation (not created in contemplation of the consummation of the
Transactions) with an unaffiliated third party not in violation of Section 6.09
that was existing on the Spinoff Date or at the time of the acquisition of such
subsidiary and was not created in contemplation of such acquisition, (B) any
organizational documents, constitutional documents, joint venture agreement,
shareholder agreement, or similar agreement (or other contractual obligation
referred to in subclause (A)(ii) above) prohibits such a pledge without the
consent of any other party; provided, that this clause (B) shall not apply if
(1) such other party is a Loan Party or a Wholly Owned Subsidiary or (2) consent
has been obtained to consummate such pledge (it being understood that the
foregoing shall not be deemed to obligate Parent or any Subsidiary to obtain any
such consent) and for so long as such organizational documents, constitutional
documents, joint venture agreement, shareholder agreement or similar agreement
(or other contractual obligation referred to in subclause (A)(ii) above) or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the Obligations would give any other party (other than a Loan Party or a Wholly
Owned Subsidiary) to any organizational documents, constitutional documents,
joint venture agreement, shareholder agreement or similar agreement governing
such Equity Interests the right to terminate its obligations thereunder;

(d)    any Equity Interests of any (A) Unrestricted Subsidiary or (B) any
Receivables Entity (to the extent they are restricted from being pledged by the
applicable Qualified Receivables Facility);

(e)    [reserved];

(f)    any Margin Stock; and

(g)    voting Equity Interests (and any other interests constituting “stock
entitled to vote” within the meaning of U.S. Treasury Regulation
Section 1.956-2(c)(2)) in excess of 65% of all such voting Equity Interests in
(A) any Foreign Subsidiary that is a CFC, (B) any FSHCO or (C) any Subsidiary
that is disregarded for U.S. federal income tax purposes and owns Equity
Interests in a CFC or FSHCO.

“Excluded Subsidiary” shall mean any of the following:

(a)    each Immaterial Subsidiary,

(b)    each U.S. Subsidiary and English Subsidiary that is not a Wholly Owned
Subsidiary (for so long as such Subsidiary remains a non-Wholly Owned
Subsidiary),

(c)    each U.S. Subsidiary and English Subsidiary that is prohibited from
Guaranteeing or granting Liens to secure the Obligations by any Requirement of
Law or that would require consent, approval, license or authorization of a
Governmental Authority to Guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received),

(d)    each U.S. Subsidiary and English Subsidiary that is prohibited by any
applicable contractual requirement (not created in contemplation of the
consummation of the Transactions) from Guaranteeing or granting Liens to secure
the Obligations on the Spinoff Date or at the time such Subsidiary becomes a
Subsidiary not in violation of Section 6.09 (and for so long as such restriction
or any replacement or renewal thereof is in effect),

(e)    any Receivables Entity,

(f)    any Foreign Subsidiary (other than any English Subsidiary that is not a
CFC or a FSHCO),

 

-20-



--------------------------------------------------------------------------------

(g)    any U.S. Subsidiary (i) that is a FSHCO or (ii) that is a Subsidiary of a
Foreign Subsidiary that is a CFC,

(h)    any other U.S. Subsidiary or English Subsidiary with respect to which the
Administrative Agent and Parent reasonably agree that the cost or other
consequences (including, without limitation, Tax consequences) of providing a
Guarantee of or granting Liens to secure the Obligations are likely to be
excessive in relation to the value to be afforded thereby,

(i)    any other Subsidiary if in the reasonable good faith determination of
Parent in consultation with the Administrative Agent, a guarantee by such
Subsidiary would result in materially adverse tax consequences to Parent or any
of its Subsidiaries,

(j)    each Unrestricted Subsidiary, and

(k)    each Insurance Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and Parent. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document (a
“Recipient”), (i) Taxes imposed on or measured by its overall net income
(however denominated, and including, for the avoidance of doubt, franchise and
similar Taxes imposed on it in lieu of net income Taxes) and branch profits
Taxes, in each case, imposed by a jurisdiction (including any political
subdivision thereof) as a result of such recipient being organized in, having
its principal office in, being engaged in a trade or business in, or in the case
of any Lender, having its applicable lending office in, such jurisdiction, or as
a result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from any Loan Document or any
transactions pursuant to any Loan Document), (ii) U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document to a Lender (other than to the extent
such Lender is an assignee pursuant to a request by a Borrower under
Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts or indemnification payments from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17, (iii) any withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder that is attributable to the Administrative Agent’s, any Lender’s or
any other recipient’s failure to comply with Section 2.17(f) or Section 2.17(i),
(iv) any Tax imposed under FATCA, or (v) any amounts determined by a Finance
Party (acting reasonably) to represent any recoverable input Tax.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

-21-



--------------------------------------------------------------------------------

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.22(b).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Signing Date there are two Facilities (i.e., the Initial Term A Facility and the
Revolving Facility) and thereafter, the term “Facility” may include any other
Class of Commitments and the extensions of credit thereunder.

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of
Borrower Representative), including reliance on the most recent real property
tax bill or assessment in the case of Real Property.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future United States Treasury Regulations promulgated thereunder or official
administrative interpretations thereof and any agreements entered into pursuant
to Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above) or any
legislation, rules or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“FATCA Deduction” shall mean a deduction or withholding from a payment under a
Loan Document required by FATCA.

“FATCA Exempt Party” shall mean a Recipient that is entitled to receive payments
free from any FATCA Deduction.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate.

“Fee Letter” shall mean that certain Fee Letter, dated as of June 28, 2016 by
and among JCI and the Arrangers.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Finance Party” shall mean the Administrative Agent, a Lender or any other
Recipient.

“Financial Covenant” shall mean the covenant set forth in Section 6.12.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

 

-22-



--------------------------------------------------------------------------------

“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Net
Debt as of such date minus (y) amounts included in clause (i) of the definition
of Consolidated Secured Net Debt (and not described in the last sentence of the
definition of Consolidated Secured Net Debt, unless excluded by the proviso
thereto) which are secured only by Liens on the Collateral securing the
Obligations on a junior and subordinated (as to Liens and related rights and
remedies only) basis and which are subject to an intercreditor agreement entered
into with the Administrative Agent for the benefit of the holders of the
Obligations which is in form and substance reasonably satisfactory to the
Administrative Agent, to (b) Adjusted Consolidated EBITDA for the most recently
ended Test Period for which financial statements of Parent have been delivered
as required by this Agreement, all determined on a consolidated basis in
accordance with GAAP; provided that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis. All Indebtedness
described in the last sentence of the definition of Consolidated Secured Net
Debt (and not excluded by the proviso thereto) shall also be deemed to
constitute Indebtedness included pursuant to preceding clause (a)(x) and which
is not deducted pursuant to preceding clause (a)(y).

“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto) and (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies, along with a copy of the
underlying policies (if requested by the Administrative Agent) required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent
and each of the Lenders, subject to the provisions of Sections 5.02(a), 5.02(b)
and 5.02(c).

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Form 10” shall have the meaning assigned to such term in the definition of
“Transactions.”

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any U.S. Subsidiary that owns no material assets (directly or
through subsidiaries) other than the Equity Interests of one or more Foreign
Subsidiaries that are CFCs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

 

-23-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any applicable supranational bodies, such as the European Union
or the European Central Bank).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries); provided, however, that the term “Guarantee” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Signing Date or entered into in connection with any acquisition or
Disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness or
other obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.

“Guarantee Agreement” shall mean the Guarantee Agreement substantially in the
form of Exhibit M dated as of the Signing Date as may be amended, restated,
supplemented or otherwise modified from time to time, between each applicable
Guarantor and the Collateral Agent.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean each of:

(i) each Subsidiary of Parent (other than the Borrowers) that is or becomes a
Loan Party on the Spinoff Date or pursuant to Section 5.10(d), whether existing
on the Spinoff Date or established, created or acquired after the Spinoff Date,
unless and until such time as such Subsidiary is released from its obligations
under the Guarantee Agreement in accordance with the terms and provisions hereof
or thereof,

(ii) from and after the Spinoff Date, Parent with respect to the Obligations
(other than Obligations of Parent),

(iii) from and after the Spinoff Date, Initial Borrower with respect to the
Obligations (other than Obligations of the Initial Borrower),

(iv) from and after the Spinoff Date, Subsidiary Borrower with respect to the
Obligations (other than Obligations of the Subsidiary Borrower), and

(v) prior to the Spinoff Date, (a) JCI and (b) upon the Successor JCI Credit
Agreement Effectiveness Date, New JCI.

 

-24-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is an Agent, an Arranger, a Lender or an
Affiliate of any such person (a) at the time that it enters into a Hedging
Agreement, or (b) with respect to Hedging Agreements existing on the Spinoff
Date, on the Spinoff Date, in each case, in its capacity as a party to such
Hedging Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Parent or any of the Subsidiaries shall be a Hedging
Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 2.5% of the
Consolidated Total Assets or revenues representing in excess of 2.5% of total
revenues of Parent and the Subsidiaries on a consolidated basis as of such date,
and (b) taken together with all such Subsidiaries as of such date, did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Parent and the Subsidiaries
on a consolidated basis as of such date.

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of Parent, the accretion of original issue discount or liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at any time, the greater of:

(a)    the excess (if any) of (i) $750,000,000 over (ii) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments, in each case, established after the Spinoff Date
and prior to such time and outstanding pursuant to Section 2.21 and (y) the
aggregate principal amount of Indebtedness outstanding pursuant to
Section 6.01(v) at such time; and

(b)    any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof (and assuming any such
Incremental Revolving Facility Commitments are fully drawn) and the use of
proceeds of the loans thereunder, the First Lien Secured Net Leverage Ratio is
not greater than 0.75 to 1.00 tested on a Pro Forma Basis (which, for the
avoidance of doubt, will give effect to any Permitted Acquisition consummated
concurrently therewith) only on the date of the initial incurrence of the
applicable Incremental Facility (except as set forth in clause (C) of the third
paragraph under Section 6.01); provided that, in calculating the First Lien
Secured Net Leverage Ratio for purposes of this clause (b), the net cash
proceeds of any Indebtedness incurred in reliance on this clause (b) at such
time shall not be considered Unrestricted Cash,

in each case, plus the aggregate amount of Revolving Facility Commitments of any
Revolving Facility Lender that is a Defaulting Lender that have been terminated.

 

-25-



--------------------------------------------------------------------------------

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

“Incremental Facility” shall mean the Incremental Commitments and the
Incremental Loans made thereunder.

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrowers.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrowers pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
applicable Borrower.

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the applicable Borrower pursuant to Section 2.01(c) consisting of additional
Initial Term A Loans and (ii) to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Incremental
Term Loans.

“Indebtedness” of any person shall mean, without duplication,

(a)    all obligations of such person for borrowed money,

(b)    all obligations of such person evidenced by bonds, debentures, notes or
similar instruments (except any such obligation issued in the ordinary course of
business with a maturity date of no more than six months in a transaction
intended to extend payment terms of trade payables or similar obligations to
trade creditors incurred in the ordinary course of business),

(c)    all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person
(except any such obligation that constitutes a trade payable or similar
obligation to a trade creditor incurred in the ordinary course of business),

(d)    all obligations of such person issued or assumed as the deferred purchase
price of property or services (except any such balance that (i) constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business, (ii) any earn-out obligations until such obligation becomes
a liability on the balance sheet of such person in accordance with GAAP and
(iii) liabilities accrued in the ordinary course of business; it being
understood that, for the avoidance of doubt, obligations owed to banks and other
financial institutions in connection with any Supply Chain Financing or similar
arrangement whereby a bank or other institution purchases payables described in
clause (i) above owed by Parent or its Subsidiaries shall not constitute
Indebtedness) which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto,

 

-26-



--------------------------------------------------------------------------------

(e)    all Guarantees by such person of Indebtedness of others,

(f)    all Capitalized Lease Obligations of such person,

(g)    obligations under any Hedging Agreements, to the extent the foregoing
would appear on a balance sheet of such person as a liability,

(h)    the principal component of all obligations, contingent or otherwise, of
such person as an account party in respect of letters of credit,

(i)    the principal component of all obligations of such person in respect of
bankers’ acceptances,

(j)    the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock),

(k)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person (other than Liens on
Equity Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries), whether or not the Indebtedness secured thereby has
been assumed and

(l)    all Attributable Receivables Indebtedness with respect to Qualified
Receivables Facilities.

The amount of Indebtedness of any person for purposes of clause (k) above shall
(unless such Indebtedness has been assumed by such person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the Fair Market Value of the property encumbered thereby. Notwithstanding
anything in this Agreement to the contrary, Indebtedness shall not include, and
shall be calculated without giving effect to, the effects of Financial
Accounting Standards Board Accounting Standards Codification 825 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under this Agreement as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness and any such amounts that would have constituted Indebtedness under
this Agreement but for the application of this sentence shall not be deemed an
incurrence of Indebtedness under this Agreement.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

“Indemnified Persons” shall have the meaning assigned to such term in
Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 29, 2016, as modified or supplemented prior to the Signing Date.

“Initial Borrower” shall mean (a) initially, Adient Global Holdings Ltd and
(b) from and after the Borrower Transfer Date (if any), the person who becomes
the Initial Borrower in accordance with Section 2.25 (together, in each case,
with its permitted successors).

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments or (ii) pursuant to any Incremental
Revolving Facility Commitment made on the same terms as (and forming a single
Class with) the Revolving Facility Commitments referred to in clause (i) of this
definition.

“Initial Term A Borrowing” shall mean any Borrowing comprised of Initial Term A
Loans.

 

-27-



--------------------------------------------------------------------------------

“Initial Term A Facility” shall mean the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.

“Initial Term A Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date.

“Initial Term A Facility Outside Date” shall mean January 31, 2017.

“Initial Term A Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term A Loans hereunder. The
amount of each Term Lender’s Initial Term A Loan Commitment as of the Signing
Date is set forth on Schedule 2.01. The aggregate amount of the Initial Term A
Loan Commitments as of the Signing Date is $1,500,000,000.

“Initial Term A Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

“Initial Term A Loans” shall mean (a) the term loans made by the Term Lenders to
the Initial Borrower pursuant to Section 2.01(a) and (b) any Incremental Term
Loans in the form of additional Initial Term A Loans made by the Incremental
Term Lenders to the Borrower Representative pursuant to Section 2.01(c).

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 6.04(y).

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable: (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress, get-up in England
and Wales and Ireland, and registrations and applications of registrations
thereof, (c) patents, together with any registered or unregistered rights in
designs in the United Kingdom, as well as any reissued and reexamined patents
and extensions corresponding to the patents and any patent applications, as well
as any related continuation, continuation in part and divisional applications
and patents issuing therefrom and (d) trade secrets and confidential
information, including ideas, designs, concepts, compilations of information,
methods, techniques, procedures, processes and other know-how, whether or not
patentable.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication,

(a)    net interest expense of such person for such period on a consolidated
basis, including

(i)    the amortization of debt discounts,

(ii)    the amortization of all fees (including fees with respect to Hedging
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense,

(iii)    the portion of any payments or accruals with respect to Capitalized
Lease Obligations allocable to interest expense and

(iv)    net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding unrealized mark-to-market gains and losses
attributable to such hedging obligations, amortization of deferred financing
fees and expensing of any bridge or other financing fees,

(b)    capitalized interest of such person, whether paid or accrued, and

 

-28-



--------------------------------------------------------------------------------

(c)    commissions, discounts, yield and other fees and charges incurred for
such period, including any losses on sales of receivables and related assets, in
connection with any receivables financing of such person or any of its
Subsidiaries that are payable to persons other than Parent and the Subsidiaries.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than
1 month as are satisfactory to the Administrative Agent), as the Borrower
Representative may elect; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Irish Law Debenture” shall mean an Irish law debenture based on the U.S.
Collateral Agreement (including as to the charging clause, excluded assets,
definitions, representations and warranties and covenants) with customary
modifications based on Irish law and as otherwise agreed by the Administrative
Agent and the Borrower Representative, and otherwise in form and substance
reasonably acceptable to the Administrative Agent and the Borrower
Representative, dated as of the Spinoff Date, between Parent and the Collateral
Agent, as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” shall mean (i) JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Barclays Bank PLC, Credit Agricole Corporate and Investment Bank and Citibank,
N.A., (ii) solely with respect to any Existing Letter of Credit, to the extent
such person is not already an Issuing Bank, the Lender or Affiliate of a Lender
that issued such Existing Letter of Credit and (iii) each other Issuing Bank
designated pursuant to Section 2.05(l), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity. An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“ITA” shall mean the UK Income Tax Act 2007.

“JCI” shall mean Johnson Controls, Inc., a Wisconsin corporation (together with
its successors).

 

-29-



--------------------------------------------------------------------------------

“Jersey Law All Assets Pledge Agreement” shall mean a Jersey law governed
security interest agreement based on the U.S. Collateral Agreement (including as
to the granting clause, excluded assets, definitions, representations and
warranties and covenants) with customary modifications based on Jersey law and
as otherwise agreed by the Administrative Agent and the Borrower Representative,
and otherwise in form and substance reasonably acceptable to the Administrative
Agent and the Borrower Representative, dated as of the Spinoff Date, among
Parent, Adient Global Holdings Ltd and the Collateral Agent (provided that the
grant by Parent under the Jersey Law All Assets Pledge Agreement shall be solely
with respect to the Equity Interests held by Parent in Adient Global Holdings
Ltd and related rights and assets as expressly set forth in the Jersey Law All
Assets Pledge Agreement), as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Joinder Agreement” shall have the meaning assigned to such term in the
definition of “Spinoff Date.”

“Joint Bookrunners” shall mean, collectively, JPMorgan Chase Bank, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Citigroup
Global Markets Inc. and Credit Agricole Corporate and Investment Bank.

“Joint Lead Arrangers” shall mean JPMorgan Chase Bank, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Citigroup Global Markets
Inc. and Credit Agricole Corporate and Investment Bank.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.23.

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
Parent or any if its Subsidiaries, of or in respect of principal of or interest
on any Senior Notes (or any Indebtedness incurred as Permitted Refinancing
Indebtedness in respect thereof) or Indebtedness that is by its terms
subordinated in right or payment to the Loan Obligations and is incurred
pursuant to Section 6.01(k) or Section 6.01(p) (each of the foregoing, a “Junior
Financing”); provided, that the following shall not constitute a Junior Debt
Restricted Payment:

(a)    Refinancings with any Permitted Refinancing Indebtedness permitted to be
incurred under Section 6.01;

(b)    payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;

(c)    payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds from the issuance, sale or exchange by Parent of
Qualified Equity Interests within eighteen months prior thereto; provided, that
such proceeds are not included in any determination of the Available Amount; or

(d)    the conversion of any Junior Financing to Qualified Equity Interests of
Parent.

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Loan Obligations pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

 

-30-



--------------------------------------------------------------------------------

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Letter of Credit Commitment” shall mean, as to any Issuing Bank, on and after
the Spinoff Date, (a) the amount set forth opposite such Issuing Bank’s name on
Schedule 2.01 under the caption “Letter of Credit Commitment” or (b) if such
Issuing Bank has entered into one or more Assignment and Acceptances, the amount
set forth for such Issuing Bank in the Register as such Issuing Bank’s “Letter
of Credit Commitment,” as such amount may be reduced at or prior to such time
pursuant to Section 2.08.

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of (a)
$200,000,000 and (b) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, as such amount may be reduced pursuant to
Section 2.08. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Facility.

“LIBO Rate” with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate;
provided that if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurocurrency Borrowing for any applicable currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other person that takes over the administration of such
rate for the relevant currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion)).

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Limited Condition Acquisition” shall mean any acquisition, including by means
of a merger, amalgamation or consolidation, by Parent or one or more of its
subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing or in connection with which any fee
or expense would be payable by Parent or its subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

 

-31-



--------------------------------------------------------------------------------

“Loan Documents” shall mean (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) each Incremental Assumption Agreement,
(v) each Extension Amendment, (viv) each Refinancing Amendment, (viivi) any
Intercreditor Agreement, (viiivii) any Note issued under Section 2.09(e),
(ixviii) the Letters of Credit and (xix) the Specified Foreign Loan Documents.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership, Irish examinership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Borrowers under this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrowers under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest, fees and expenses thereon (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership, Irish examinership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide Cash Collateral and (iii) all other monetary obligations of the
Borrowers owed under or pursuant to this Agreement and each other Loan Document,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership, Irish examinership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual payment of all obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership, Irish
examinership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean (a) local time in London, England, with respect to the
time for the receipt and sending of notices by and to the Administrative Agent
or any Lender with respect to Loans denominated in Euro or Sterling; (b) local
time in London, England, with respect to the disbursement by or payment to the
Administrative Agent or any Lender with respect to Loans denominated in Euro;
and (c) in all other circumstances, New York City time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of Parent and its Subsidiaries,
taken as a whole, the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Parent or any Subsidiary in an aggregate principal
amount exceeding $75,000,000; provided that in no event shall any Qualified
Receivables Facility be considered Material Indebtedness.

“Material Real Property” shall mean any parcel of Real Property located in the
United States, or England and Wales and having a Fair Market Value (on a
per-property basis) greater than or equal to $10,000,000 (or the Alternative
Currency Equivalent thereof) as of (x) the Spinoff Date, for Real Property then
owned or (y) the date of acquisition, for Real Property acquired after the
Spinoff Date, in each case as determined by Parent in good faith; provided, that
“Material Real Property” shall exclude all leasehold interests in Real
Property).

 

-32-



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger Sub” shall have the meaning assigned to such term in the definition of
“Successor JCI Credit Agreement Effectiveness Date.”

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties that are
identified as such on Schedule 1.01(B) (as may be updated pursuant to
Section 9.08(b) of this Agreement) (the “Spinoff Date Mortgaged Properties”) and
each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, and
other security documents (including amendments to any of the foregoing) executed
and delivered with respect to Mortgaged Properties (either as stand-alone
documents or forming part of other Security Documents), each in form and
substance reasonably satisfactory to the Collateral Agent and the Borrower
Representative, in each case, as amended, supplemented or otherwise modified
from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Parent or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a)    100% of the cash proceeds actually received by Parent or any Subsidiary
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) from any Asset Sale
under Section 6.05(g), net of:

(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
Taxes, deed or mortgage recording Taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,

(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt and other than obligations secured
by a Junior Lien),

 

-33-



--------------------------------------------------------------------------------

(iii) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term A Loans) and Other
First Lien Debt),

(iv) Taxes paid or payable (in the good faith determination of Parent) as a
result thereof, and

(v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i) or (iv) above) (x) related to any of the
applicable assets and (y) retained by Parent or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date);

provided, that, if Parent shall deliver a certificate of a Responsible Officer
of Parent to the Administrative Agent promptly following receipt of any such
proceeds setting forth any Loan Party’s intention to use any portion of such
proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of Parent
and the Subsidiaries or to make Permitted Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments or intercompany Investments
in Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Asset Sale giving rise to such proceeds was
contractually committed (other than inventory), such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 365 days of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 365
day period but within such 365 day period are contractually committed to be
used, then such remaining portion if not so used within 180 days following the
end of such 365 day period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed (i) $50,000,000 individually and (ii) $75,000,000 in
the aggregate in any fiscal year (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds);

(b)    100% of the cash proceeds actually received by Parent or any Subsidiary
(including casualty insurance settlements and condemnation awards, but only as
and when received) from any Recovery Event, net of:

(i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,

(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, and Other First Lien Debt and other than obligations
secured by a Junior Lien),

(iii) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term A Loans)) and Other
First Lien Debt,

 

-34-



--------------------------------------------------------------------------------

(iv) Taxes paid or payable (in the good faith determination of Parent) as a
result thereof,

(v) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any Taxes deducted pursuant to clause (i) or
(iv) above) (x) related to any of the applicable assets and (y) retained by
Parent or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters (provided that (1) the amount of any reduction of such
reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Recovery Event, shall be deemed to be cash proceeds of such Recovery
Event occurring on the date of such reduction and (2) the amount of any such
reserve that is maintained as of the date occurring 18 months after the date of
the applicable Recovery Event shall be deemed to be Net Proceeds from such
Recovery Event as of such date;

provided, that, if Parent shall deliver a certificate of a Responsible Officer
of Parent to the Administrative Agent promptly following receipt of any such
proceeds setting forth any Loan Party’s intention to use any portion of such
proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of Parent
and the Subsidiaries or to make Permitted Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments or intercompany Investments
in Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Recovery Event giving rise to such proceeds was
contractually committed (other than inventory, except to the extent the proceeds
of such Recovery Event are received in respect of inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (i) $50,000,000 individually and (ii)
$75,000,000 in the aggregate in any fiscal year (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Proceeds); and

(c)    100% of the cash proceeds from the incurrence, issuance or sale by Parent
or any Subsidiary of any Indebtedness (other than Excluded Indebtedness, except
for Refinancing Notes and Refinancing Term Loans), net of all fees (including
investment banking fees), commissions, costs, Taxes and other expenses, in each
case incurred in connection with such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New JCI” shall mean Tyco International plc, with company number 543654, a
public limited company incorporated under the laws of Ireland (which entity
intends to change its name to Johnson Controls International plc upon or shortly
after the Successor JCI Credit Agreement Effectiveness Date), and its
successors.

“New Lender” shall mean any person that becomes a Lender hereunder pursuant to
Section 9.04, Section 2.19, Section 2.21, Section 2.22, Section 2.23 or any
other provision of this Agreement.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-S-X Adjustment Amount” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

 

-35-



--------------------------------------------------------------------------------

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. New York City time on
such day received to the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations of Parent and its Subsidiaries including non-Wholly Owned
Subsidiaries, if applicable, in respect of any Secured Cash Management
Agreement, (c) obligations of Parent and its Subsidiaries including non-Wholly
Owned Subsidiaries, if applicable, in respect of any Secured Supply Chain
Financing, and (d) obligations of Parent and its Subsidiaries including
non-Wholly Owned Subsidiaries, if applicable in respect of any Secured Hedge
Agreement (including, in each case, monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership, Irish examinership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

“Original Lender” shall mean each financial institution listed on Schedule 2.01.

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Loan Obligations pursuant to a
Permitted First Lien Intercreditor Agreement, which Permitted First Lien
Intercreditor Agreement (together with such amendments to the Security Documents
and any other Intercreditor Agreements, if any, as are reasonably necessary or
advisable (and reasonably acceptable to the Collateral Agent) to give effect to
such Liens) shall be entered into in connection with a permitted incurrence of
any such Liens (unless a Permitted First Lien Intercreditor Agreement and/or
Security Documents (as applicable) covering such Liens are already in effect).

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments to make Extended Revolving Loans and
(b) Replacement Revolving Facility Commitments.

“Other Revolving Loans” shall mean, collectively (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents,
except any such Taxes that are imposed with respect to an assignment (other than
an assignment made pursuant to Section 2.19) as a result of any present or
former connection between the Recipient and the jurisdiction imposing such Tax
(other than any such connection arising solely from any Loan Document or any
transactions pursuant to any Loan Document).

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments and (b) commitments to make Refinancing Term Loans.

 

-36-



--------------------------------------------------------------------------------

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (cb) Refinancing Term Loans.

“Overnight Bank Funding Rate” shall mean, for any day, with respect to any
amount denominated in Dollars, the rate comprised of both overnight federal
funds and overnight eurocurrency borrowings by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

“Parent” shall mean, Adient plc, a public limited company incorporated under the
laws of Ireland and any permitted successor thereof.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties substantially in the form attached
hereto as Exhibit I, or such other form as is reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Acquisition” shall mean any acquisition by Parent or a Subsidiary of
all or substantially all the assets or business of, or all or substantially all
the Equity Interests (other than directors’ qualifying shares) not previously
held by Parent and its Subsidiaries in, or merger, consolidation or amalgamation
with, a person or business unit or division or line of business of a person (or
any subsequent investment made in a person or business unit or division or line
of business previously acquired in a Permitted Acquisition), if:

 

  i.

no Event of Default shall have occurred and be continuing immediately after
giving effect thereto or would result therefrom, provided, however, that with
respect to a proposed Limited Condition Acquisition pursuant to an executed
acquisition agreement, at the option of Parent, the determination of whether
such an Event of Default shall exist shall be made solely at the time of the
execution of the acquisition agreement related to such Permitted Acquisition;

 

  ii.

[reserved];the aggregate cash consideration in respect of all such acquisitions
and investments shall not exceed the greater of $75,000,000 and 0.75% of
Consolidated Total Assets when made;

 

  iii.

Parent shall be in Pro Forma Compliance with the Financial Covenant immediately
after giving effect to such acquisition or investment and any related
transactions;

 

  iv.

any acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01;

 

  v.

to the extent required by Section 5.10, any person acquired in such acquisition
shall be merged into a Loan Party or become upon consummation of such
acquisition a Guarantor; and

 

  vi.

the aggregate cash consideration in respect of all such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Guarantors or do not become Guarantors, in
each case upon consummation of such acquisition, shall not exceed the

 

-37-



--------------------------------------------------------------------------------

  sum of (X) the greater of $500,000,000 and 5.0% of Consolidated Total
Assets$50,000,000 when made, plus (Y) (A) an amount equal to any returns (in the
form of dividends or other distributions or net sale proceeds) received by any
Loan Party in respect of any assets not owned directly by Loan Parties or Equity
Interests in persons that are not Guarantors or do not become Guarantors that
were acquired in such Permitted Acquisitions in reliance on the basket in clause
(X) above (excluding any such returns in excess of the amount originally
invested) and (B) any amounts in excess thereof that can be, and are, permitted
as Investments (and treated as Investments) made under a clause of Section 6.04
(other than clause (k) thereof).

“Permitted Debt” shall mean Indebtedness for borrowed money incurred by any Loan
Party, provided that (i) any such Permitted Debt, if guaranteed, shall not be
guaranteed by any Subsidiary other than a Guarantor and, if secured (as
permitted by Sections 6.01 and 6.02), shall be secured solely by all or some
portion of the Collateral pursuant to security documents no more favorable to
the secured party or party, taken as a whole (as determined by Parent in good
faith), than the Security Documents, (ii) any such Permitted Debt, if secured,
shall be subject to an Intercreditor Agreement reasonably satisfactory to the
Administrative Agent and (iii) such Permitted Debt shall not mature prior to the
date that is the latest final maturity date of the Loans and Revolving Facility
Commitments existing at the time of such incurrence (or in the case of Junior
Financing, until the date that is 91 days thereafter), and the Weighted Average
Life to Maturity of any such Permitted Debt shall be no shorter than the
remaining Weighted Average Life to Maturity of the Loans with the latest final
maturity at the time of such incurrence.

“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Loan Obligations, one or more customary intercreditor agreements,
each of which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America, Switzerland, the United
Kingdom (and any nation thereof) or any member of the European Union or any
agency thereof or obligations guaranteed by the United States of America,
Switzerland, the United Kingdom (and any nation thereof) or any member of the
European Union or any agency thereof, in each case with maturities not exceeding
two years from the date of acquisition thereof;

(b) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company having capital,
surplus and undivided profits in excess of $250,000,000 and whose long-term
debt, or whose parent holding company’s long-term debt, is rated at least A by
S&P or A2 by Moody’s (or such similar equivalent rating or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of Parent) with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least A by S&P or A by Moody’s (or such similar equivalent rating or higher
by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act));

 

-38-



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e);

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of Parent and the Subsidiaries, on a
consolidated basis, as of the end of Parent’s most recently completed fiscal
year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by Parent or any
Subsidiary organized/incorporated in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Loan
Obligations, one or more customary intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of Parent and any Subsidiary
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
Parent or any of its Subsidiaries secured by Receivables Assets (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of Parent and any Subsidiary which are made pursuant to a Qualified Receivables
Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that:

 

-39-



--------------------------------------------------------------------------------

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses),

(b) except with respect to Section 6.01(i), (i) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the earlier of (x) the final
maturity date of the Indebtedness being Refinanced and (y) the 91st day
following the Latest Maturity Date in effect at the time of incurrence thereof
and (ii) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the lesser of (x) the Weighted Average
Life to Maturity of the Indebtedness being Refinanced and (y) 91 days after the
Weighted Average Life to Maturity of the Class of Term Loans then outstanding
with the greatest remaining Weighted Average Life to Maturity,

(c) if the Indebtedness being Refinanced is by its terms subordinated in right
of payment to any Loan Obligations, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Loan Obligations on terms in
the aggregate not materially less favorable to the Lenders than those contained
in the documentation governing the Indebtedness being Refinanced (as determined
by Parent in good faith),

(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been required to become) obligors with respect to the
Indebtedness being so Refinanced (except that (i) one or more Loan Parties may
be added as additional guarantors and (ii) to the extent the Indebtedness being
so Refinanced was Indebtedness of a Subsidiary which was not a Borrower or a
Guarantor, Refinancing Indebtedness incurred in respect thereof may be incurred
or guaranteed by any Subsidiary which is not a Borrower or a Guarantor),

(e) if the Indebtedness being Refinanced is Indebtedness of a Loan Party and is
secured (and permitted to be secured), such Permitted Refinancing Indebtedness
may be secured by Liens on the same (or any subset of the) assets as secured (or
would have been required to secure) the Indebtedness being Refinanced, on terms
in the aggregate that are no less favorable to the Secured Parties than, the
Indebtedness being refinanced or on terms otherwise permitted by Section 6.02
(as determined by Parent in good faith), and

(f) if the Indebtedness being Refinanced was subject to a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, and if
the respective Permitted Refinancing Indebtedness is to be secured by the
Collateral, the Permitted Refinancing Indebtedness shall likewise be subject to
a Permitted First Lien Intercreditor Agreement or a Permitted Junior
Intercreditor Agreement, as applicable.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by Parent,
any Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of
which Parent, any Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17.

“Pledged Collateral” shall have the meaning assigned to such term in the U.S.
Collateral Agreement.

“Predecessor JCI Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 6, 2013, among JCI, as borrower and JPMorgan Chase Bank,
N.A., as administrative agent and the other parties thereto.

 

-40-



--------------------------------------------------------------------------------

“Predecessor JCI Credit Agreement Affirmative Covenants” shall mean the
covenants set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.05 and 5.06 and the
second sentence of Section 5.10 of the Predecessor JCI Credit Agreement as in
effect on the Signing Date and without giving effect to any amendment or waiver
thereof thereafter that has not been consented to by the Required Lenders under
this Agreement, assuming for such purposes that:

 

  a.

each reference to “Agreement,” “Default,” “Loans” or “Loan Documents” therein
(including any such reference contained in a defined term used in any such
section) was a reference to this Agreement or any Default, Loans or Loan
Documents under this Agreement, respectively;

 

  b.

each reference to “Administrative Agent” or a “Lender” therein was a reference
to the Administrative Agent or a Lender under this Agreement, respectively;

 

  c.

the reference to “Section 5.07” contained in Section 5.01(c) thereof referred to
Section 5.07 of such Agreement as in effect on the Signing Date and without
giving effect to any amendment or waiver thereunder thereafter that has not been
consented to by the Required Lenders under this Agreement;

 

  d.

the second sentence of Section 5.10 of the Predecessor JCI Credit Agreement
applied to the proceeds of the Loans under this Agreement by the Borrowers
rather than the use of proceeds of “Loans” under the Predecessor JCI Credit
Agreement by the “Borrowers” thereunder; and

 

  e.

the references to “Material Adverse Effect” contained therein were modified by
deleting clauses (b) and (c) of such definition and replacing them with the
following clause (b): “(b) the ability of JCI or the Initial Borrower to perform
any of its material obligations under the Loan Documents or the rights and
remedies of the Administrative Agent and the Lenders thereunder”, with each
capitalized term being used as defined in this Agreement.

“Predecessor JCI Credit Agreement Events of Default” shall mean the occurrence
of any event set forth in clauses (a) through (l) of Section 6.01 of the
Predecessor JCI Credit Agreement as in effect on the Signing Date and without
giving effect to any amendment or waiver thereof thereafter that has not been
consented to by the Required Lenders under this Agreement, assuming for this
purpose that:

(i) the reference to “any Loan or any Reimbursement Obligation” in
Section 6.01(a) of the Predecessor JCI Credit Agreement was a reference to “any
Loan or LC Disbursement” under this Agreement,

(ii) Section 6.01(b) of the Predecessor JCI Credit Agreement referred to the
Predecessor JCI Credit Agreement Negative Covenants instead of “Section 5.07 to
5.10, inclusive”

(iii) Section 6.01(c) of the Predecessor JCI Credit Agreement referred to any
Loan Document instead of “this Agreement”

(iv) Section 6.01(d) of the Predecessor JCI Credit Agreement referred to the
Guarantee provided by JCI under the Guarantee Agreement instead of “the guaranty
provided by the Company under Section 10.01 of this Agreement”

(v) Section 6.01(e) of the Predecessor JCI Credit Agreement referred to any
representation, warranty, certification or statement made by any Loan Party in
any Loan Document or in any certificate, financial statement or other document
delivered pursuant to this Agreement rather than “any representation, warranty,
certification or statement made by any Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement”

(vi) each reference to the term “Material Debt” as used therein applies to the
loans under the Predecessor JCI Credit Agreement in an aggregate principal
amount exceeding $200,000,000, but excludes Indebtedness under this Agreement

 

-41-



--------------------------------------------------------------------------------

(vii) each reference to clauses (h) and (i) of Section 6.01 also applied to any
such event occurring with respect to the Initial Borrower in addition to “the
Company or any Significant Subsidiary”,

(viii) the reference to “Material Adverse Effect” contained in clause (j) of
Section 6.01 was modified by replacing clauses (b) and (c) of such definition
with the following clause (b): “(b) the ability of JCI or the Initial Borrower
to perform any of its material obligations under the Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders thereunder”,
with each capitalized term being used as defined in this Agreement,

(ix) the reference to “hereunder” contained in clause (a) meant under this
Agreement,

(x) the references to “Administrative Agent” and “Lender” contained in clause
(c) referred to the Administrative Agent and any Lender, respectively, under
this Agreement, and

(xi) clause (l) thereof contained an additional Event of Default in the event
that JCI ceased to directly or indirectly own 100% of the Equity Interests of
the Initial Borrower prior to the Spinoff Date.

“Predecessor JCI Credit Agreement Negative Covenants” shall mean the covenants
set forth in Sections 5.07, 5.08 and 5.09 of the Predecessor JCI Credit
Agreement as in effect on the Signing Date and without giving effect to any
amendment or waiver thereof thereafter that has not been consented to by the
Required Lenders under this Agreement, assuming for such purposes that:

(i) each reference to a “Administrative Agent” in such Section 5.09 was a
reference to the Administrative Agent under this Agreement, and

(ii) such Section 5.09 (x) required, that as a condition to any merger of JCI in
which JCI was not the surviving corporation, that the surviving corporation
assume all of JCI’s obligations under the Guarantee Agreement pursuant to a
supplement thereto reasonably satisfactory to the Administrative Agent and
(y) prohibited any merger or consolidation of the Initial Borrower prior to the
Spinoff Date.

“Predecessor JCI Credit Agreement Reps and Warranties” shall mean the
representations and warranties made pursuant to Article 4 of the Predecessor JCI
Credit Agreement as in effect on the Signing Date and without giving effect to
any amendment or waiver thereof thereafter that has not been consented to by the
Required Lenders, assuming for such purposes that:

 

  a)

each reference to “Agreement,” “Notes,” “Loans” or a “Loan Document” therein
(including in the defined terms used in such section) was a reference to this
Agreement or the Notes, Loans or a Loan Document under this Agreement,
respectively,

 

  b)

each reference to “Administrative Agent”, “Arranger”, “Agent” or a “Lender”
therein was a reference to the Administrative Agent, an Arranger, an Agent or a
Lender under this Agreement, respectively,

 

  c)

each reference in Section 4.02 to “the Company” was a reference to “each of JCI
and the Initial Borrower” (as defined under this Agreement), and the reference
to “Agreement” was a reference to “this Agreement and the Guarantee Agreement”
(as defined under this Agreement),

 

  d)

Section 4.03 was restated to read “Each of this Agreement and the Guarantee
Agreement constitute a valid and binding agreement of each of JCI and the
Initial Borrower, and the Notes, if and when executed and deliver in accordance
with this Agreement, will constitute a valid and binding obligation of the
Initial Borrower”, with each term as defined in this Agreement, in each case
subject to applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws of general application affecting creditors’ rights and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law,

 

-42-



--------------------------------------------------------------------------------

  e)

the references in Section 4.04(a) of the Predecessor JCI Credit Agreement to the
financial statements for the fiscal year ended September 30, 2012 and the 2012
form 10-K were references to the financial statements for the fiscal year ended
September 30, 2015 and JCI’s 2015 form 10-K, respectively,

 

  f)

the references in Section 4.04(b) of the Predecessor JCI Credit Agreement to the
financial statements for the fiscal quarter ended March 31, 2013 and the form
10-Q for such quarter were references to the financial statements for the fiscal
quarter ended March 31, 2016 (and the corresponding interim period) and JCI’s
form 10-Q for such fiscal quarter, respectively,

 

  g)

the reference in Section 4.04(c) of the Predecessor JCI Credit Agreement to
“September 30, 2012” was to September 30, 2015,

 

  h)

each reference to delivery of a copy of a Form 10-K, 8-K or 10-Q to the Lenders
in Section 4.04 was deleted, and the reference to delivery of such filings in
Section 4.05 was deleted,

 

  i)

each reference to the “Effective Date” therein was a reference to the Closing
Date under this Agreement, and

 

  j)

the representation and warranty contained in Section 4.08 thereof was also made
with respect to the Initial Borrower.

“Predecessor JCI Pricing Schedule” shall mean the schedule attached hereto
identified as such.

“Pricing Schedule” shall mean the schedule attached hereto identified as such.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”):

(i) the Transactions, any Asset Sale, any asset acquisition or Investment (or
series of related Investments), in each case, in excess of $25,000,000, merger,
amalgamation, consolidation (or any similar transaction or transactions), any
dividend, distribution or other similar payment,

(ii) any operational changes or restructurings of the business of Parent or any
of its Subsidiaries that Parent or any of its Subsidiaries has determined to
make and/or made during or subsequent to the Reference Period (including in
connection with an Asset Sale or asset acquisition described in clause (i)) and
which are expected to have a continuing impact and are factually supportable,
which would include cost savings resulting from head count reduction, closure of
facilities and other operational changes and other cost savings in connection
therewith,

(iii) the designation of any Subsidiary as an Unrestricted Subsidiary or of any
Unrestricted Subsidiary as a Subsidiary, and

 

-43-



--------------------------------------------------------------------------------

(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause
(i) above).

Pro forma calculations made pursuant to this definition shall be determined in
good faith by a Responsible Officer of the Borrower Representative. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of Parent and set forth in a certificate of a Responsible
Officer, to reflect operating expense reductions, other operating improvements,
synergies or such operational changes or restructurings described in clause
(ii) of the immediately preceding paragraph reasonably expected to result from
the applicable pro forma event in the twelve (12) month period following the
consummation of such pro forma event; provided that the aggregate amount of
adjustments in respect of pro forma operating improvements or synergies that do
not comply with Article 11 of Regulation S-X for any four quarter period (the
“Non-S-X Adjustment Amount”) shall not, when aggregated with the amount of any
increase to Consolidated Net Income pursuant to the addback of cash costs and
expenses related to restructurings pursuant to clause (a) thereof for such
period, exceed 20% of Adjusted Consolidated EBITDA for such period prior to
giving effect to such increase to Consolidated Net Income and the Non-S-X
Adjustment Amount for such period. Parent shall deliver to the Administrative
Agent a certificate of a Responsible Officer of Parent setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of Parent to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period, except
to the extent the outstandings thereunder are reasonably expected to increase as
a result of any transactions described in clause (i) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such applicable optional rate as Parent may
designate.

In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any lien relating thereto may be incurred,
Parent may elect, pursuant to a certificate of a Responsible Officer delivered
to the Administrative Agent, to treat all or any portion of the commitment
relating thereto as being incurred at the time of such commitment (consistently
applied for all purposes under this Agreement), in which case Indebtedness in an
amount equal to such commitment shall be deemed to be outstanding for all
financial calculations until such commitment is terminated, but any subsequent
incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an incurrence at such subsequent time.

“Pro Forma Compliance” shall mean, at any date of determination, that Parent and
the Subsidiaries shall be in compliance, on a Pro Forma Basis after giving
effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of Parent for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Proceeding” shall have the meaning assigned to such term in Section 9.05(b).

“Process Agent” shall have the meaning assigned to such term in Section 9.15(d).

 

-44-



--------------------------------------------------------------------------------

“Projections” shall mean the projections of Parent and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements (including statements with respect to booked business) of such
entities furnished to the Lenders or the Administrative Agent by or on behalf of
Parent or any of the Subsidiaries prior to the Signing Date.

“PSC Register” shall mean the “PSC register” within the meaning of section
790C(1) of the UK Companies Act 2006.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“QPP Certificate” shall mean a creditor certificate for the purposes of the QPP
Regulations, given in the form set out in Exhibit P which, in the case of a New
Lender, shall be delivered together with the relevant Incremental Assumption
Agreement or Assignment and Acceptance.

“QPP Lender” shall mean a Lender which has delivered a QPP Certificate to the
Borrower, provided that such QPP Certificate is not a Withdrawn Certificate or
Cancelled Certificate.

“QPP Regulations” shall mean the Qualifying Private Placements Regulations 2015
(2015 No. 2002).

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified Receivables Facility” shall mean a receivables or factoring facility
or facilities created under the Permitted Receivables Facility Documents and
which is designated as a “Qualified Receivables Facility” (as provided below),
providing for the transfer, sale and/or pledge Parent, any Subsidiary and/or one
or more other Receivables Sellers of Permitted Receivables Facility Assets
(thereby providing financing to Parent, such Subsidiary and/or the Receivables
Sellers) to (i) a Receivables Entity (either directly or through another
Receivables Seller), which in turn shall transfer, sell and/or pledge interests
in the respective Permitted Receivables Facility Assets to third-party lenders
or investors pursuant to the Permitted Receivables Facility Documents in return
for the cash used by such Receivables Entity to acquire the Permitted
Receivables Facility Assets from Parent, such Subsidiary and/or the respective
Receivables Sellers or (ii) a bank or other financial institution, which in turn
shall finance the acquisition of the Permitted Receivables Facility Assets
through a commercial paper conduit or other conduit facility, or directly to a
commercial paper conduit or other conduit facility established and maintained by
a bank or other financial institution that will finance the acquisition of the
Permitted Receivables Facility Assets through the commercial paper conduit or
other conduit facility, in each case, either directly or through another
Receivables Seller, so long as, in the case of each of clause (i) and clause
(ii), no portion of the Indebtedness or any other obligations (contingent or
otherwise) under such receivables facility or facilities (x) is guaranteed by
Parent or any Subsidiary (excluding guarantees of obligations pursuant to
Standard Securitization Undertakings), (y) is recourse to or obligates Parent or
any Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of Parent or any Subsidiary (other than a
Receivables Entity), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a certificate signed by a
Financial Officer of Parent certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Qualifying Lender” shall mean:

(a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

 

  (i)

a Lender;

(1) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

-45-



--------------------------------------------------------------------------------

(2) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

  (ii)

a Lender which is:

(1) a company resident in the United Kingdom for United Kingdom tax purposes;

(2) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

  (iii)

a Treaty Lender;

 

  (iv)

a QPP Lender; or

(b) a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Loan Document.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of Parent which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
Parent nor any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to Parent or such Subsidiary than those that
might be obtained at the time from persons that are not Affiliates of Parent (as
determined by Parent in good faith) and (b) to which neither Parent nor any
Subsidiary has any obligation to maintain or preserve such entity’s

 

-46-



--------------------------------------------------------------------------------

financial condition or cause such entity to achieve certain levels of operating
results (other than pursuant to Standard Securitization Undertakings). Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of Parent certifying that, to the
best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.

“Receivables Seller” shall mean any Loan Party or any Subsidiary of Parent that
is a party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).

“Recovery Event” shall mean any event that gives rise to the receipt by Parent
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that

 

  a.

100% of the Net Proceeds of such Refinancing Notes are used to permanently
reduce Loans and/or replace Commitments substantially simultaneously with the
issuance thereof;

 

  b.

the principal amount (or accreted value, if applicable) of such Refinancing
Notes does not exceed the principal amount (or accreted value, if applicable) of
the aggregate portion of the Loans so reduced and/or Commitments so replaced
(plus unpaid accrued interest and premium (including tender premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses);

 

  c.

the final maturity date of such Refinancing Notes is on or after the Term
Facility Maturity Date or the Revolving Facility Maturity Date, as applicable,
of the Term Loans so reduced or the Revolving Facility Commitments so replaced;

 

  d.

the Weighted Average Life to Maturity of such Refinancing Notes is greater than
or equal to the Weighted Average Life to Maturity of the Term Loans so repaid;

 

  e.

the terms of such Refinancing Notes do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the Term Facility
Maturity Date of the Term Loans so reduced or the Revolving Facility Maturity
Date of the Revolving Facility Commitments so replaced, as applicable (other
than (x) in the case of notes, customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale, event of loss or
change in applicable Tax law and customary acceleration rights after an event of
default and (y) in the case of loans, customary amortization and mandatory and
voluntary prepayment provisions which are, when taken as a whole, consistent in
all material respects with, or not materially less favorable to Parent and the
Subsidiaries than, those applicable to the Initial Term A Loans and/or Revolving
Facility Commitments, as the case may be, with such Indebtedness to provide that
any such mandatory prepayments as a result of asset sales or events of loss,
shall be allocated on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) with the Initial Term A Loans);

 

-47-



--------------------------------------------------------------------------------

  f.

there shall be no obligor with respect thereto that is not a Loan Party;

 

  g.

if such Refinancing Notes are secured by an asset of any Subsidiary, any
Unrestricted Subsidiary or any Affiliate of the foregoing, the security
agreements relating to such assets shall not extend to any assets not
constituting Collateral and shall be no more favorable to the secured party or
parties, taken as a whole (determined by Parent in good faith) than the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent);

 

  h.

if such Refinancing Notes are secured, such Refinancing Notes shall be secured
by all or a portion of the Collateral, but shall not be secured by any assets of
Parent or its subsidiaries other than the Collateral;

 

  i.

Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable (and in any event shall be subject
to a Permitted Junior Intercreditor Agreement if the Indebtedness being
Refinanced is secured on a junior lien basis to any of the Obligations) and

 

  j.

all other terms applicable to such Refinancing Notes (other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms (which original issue discount, upfront fees, interest rates and
other pricing terms shall not be subject to the provisions set forth in this
clause (j))) taken as a whole shall (as determined by Parent in good faith) be
substantially similar to, or not materially less favorable to Parent and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term Loans so
reduced or the Revolving Facility Commitments so replaced (except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date or are otherwise reasonably acceptable to the Administrative
Agent).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s controlled and controlling Affiliates and the respective directors,
trustees, officers, employees, agents, advisors and members of such person and
such person’s controlled and controlling Affiliates.

“Related Persons” shall have the meaning assigned to such term in
Section 9.05(b).

 

-48-



--------------------------------------------------------------------------------

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(c).

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Term Loans, Term
Facility Commitments and Revolving Facility Commitments (or, if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) that,
taken together, represent more than 50% of the sum of (x) all Term Loans and
(y) all Revolving Facility Commitments (or, if the Revolving Facility
Commitments have terminated, Revolving Facility Credit Exposure) at such time;
provided, that the Term Loans, Revolving Facility Commitments and Revolving
Facility Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having Revolving Facility Commitments (or if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) that,
taken together, represent more than 50% of the sum of all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) at such time; provided, that the Revolving
Facility Commitments and Revolving Facility Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving Facility Lenders
at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any manager, executive officer,
director or Financial Officer of such person and any other officer or similar
official thereof responsible for the administration of the obligations of such
person in respect of this Agreement, or any other duly authorized employee or
signatory of such person.

“Restricted Lender” shall have the meaning assigned to such term in
Section 9.25.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

“Revaluation Date” means (a) with respect to any Revolving Facility Loan, each
of the following: (i) each date of a Revolving Facility Borrowing of a
Eurocurrency Loan denominated in an Alternative Currency, (ii) each date of a
continuation of a Eurocurrency Loan denominated in an Alternative Currency
pursuant to Section 2.07, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit

 

-49-



--------------------------------------------------------------------------------

denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by any Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the applicable Issuing Bank shall determine or the
Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class and currency.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased, extended or replaced as provided under
Section 2.21, 2.22 or 2.23. The initial amount of each Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance, Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Facility Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Facility Commitments on the Closing Date is $1,500,000,000. On the
Closing Date, there is only one Class of Revolving Facility Commitments. After
the Closing Date, additional Classes of Revolving Facility Commitments may be
added or created pursuant to Extension Amendments or Refinancing Amendments.

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the Dollar Equivalent of the sum of
(a) the aggregate principal amount of the Revolving Facility Loans of such
Class outstanding at such time and (b) the Revolving L/C Exposure applicable to
such Class at such time minus, for the purpose of Section 6.12 only, the amount
of Letters of Credit that have been Cash Collateralized in an amount equal to
the Minimum L/C Collateral Amount at such time. The Revolving Facility Credit
Exposure of any Revolving Facility Lender at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage of the
applicable Class and (y) the aggregate Revolving Facility Credit Exposure of
such Class of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender, and a Lender providing Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments) with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, the
fifth anniversary of the Closing Date; provided that if the Spinoff Date does
not occur prior to 11:59 p.m. (New York City time) on the Revolving Facility
Outside Date, the Revolving Facility Maturity Date shall mean the Revolving
Facility Outside Date and (b) with respect to any other Classes of Revolving
Facility Commitments, the maturity dates specified therefor in the applicable
Extension Amendment or Refinancing Amendment.

“Revolving Facility Outside Date” shall mean June 30, 2017.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

-50-



--------------------------------------------------------------------------------

“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).

“Revolving L/C Exposure” of any Class shall mean at any time the Dollar
Equivalent of the sum of (a) the aggregate undrawn amount of all Letters of
Credit applicable to such Class outstanding at such time and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time. The Revolving L/C Exposure of any Class of any
Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Revolving L/C Exposure applicable to such
Class at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standard Practices, International Chamber of Commerce No. 590,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sanctions” shall mean any international economic sanctions administered or
enforced by (a) the U.S. government, including those administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury (UK).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Parent or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Spinoff Date, provided that (a) any Cash Management Agreement may at any
time be designated in writing by the Borrower Representative and the applicable
Cash Management Bank to the Administrative Agent not to be included as a Secured
Cash Management Agreement and (b) any Cash Management Agreement relating to a
non-Wholly Owned Subsidiary may at any time be designated in writing by the
Borrower Representative and the applicable Cash Management Bank to the
Administrative Agent to be included as a Secured Cash Management Agreement, but
with a limit on the portion of the obligations thereof which will be
“Obligations” for purposes of the Loan Documents, provided further that
bilateral letters of credit (including standby and documentary letters of
credit) and bank guarantees (x) shall not constitute Secured Cash Management
Agreements unless designated in writing to the Agent by the Borrower
Representative and (y) shall not exceed $50,000,000 in aggregate face value
(provided that any Cash Management Agreement consisting of a bilateral letters
of credit (including standby and documentary letters of credit) and bank
guarantees may be designated in writing to the Agent by the Borrower
Representative to be included as a Secured Cash Management Agreement with a
limit on the portion of the obligation thereunder which will be “Obligations”,
in which case only such portion shall count against such $50,000,000 limit).

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between Parent or any Subsidiary and any Hedge Bank, including any such
Hedging Agreement that is in effect on the Spinoff Date, provided that (a) any
Hedging Agreement may at any time be designated in writing by the Borrower
Representative and the applicable Hedge Bank to the Administrative Agent not to
be included as a Secured Hedge Agreement and (b) any Hedging Agreement relating
to a non-Wholly Owned Subsidiary may at any time be designated in writing by the
Borrower Representative and the applicable Hedge Bank to the Administrative
Agent to be included as a Secured Hedge Agreement, but with a specified limit on
the portion of the obligations thereof which will be “Obligations” for purposes
of the Loan Documents. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Hedge Agreement by a Guarantor shall not
include any Excluded Swap Obligations with respect to such Guarantors.

 

-51-



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement, each Supply Chain Bank that is a party to any
Secured Supply Chain Financing and each Subagent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Secured Supply Chain Financing” shall mean any Supply Chain Financing that is
entered into by and between Parent or any Subsidiary and any Supply Chain Bank,
including any such Supply Chain Financing that is in effect on the Spinoff Date,
provided that (a) any Supply Chain Financing may at any time be designated in
writing by the Borrower Representative and the applicable Supply Chain Bank to
the Administrative Agent not to be included as a Secured Supply Chain Financing
and (b) any Supply Chain Financing relating to a non-Wholly Owned Subsidiary may
at any time be designated in writing by the Borrower Representative and the
applicable Supply Chain Bank to the Administrative Agent to be included as a
Secured Supply Chain Financing, but with a specified limit on the portion of the
obligations thereof which will be “Obligations” for purposes of the Loan
Documents

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean each Specified Foreign Loan Document, each
Mortgage, the U.S. Collateral Agreement, each Notice of Grant of Security
Interest in Intellectual Property (as defined in the U.S. Collateral Agreement)
and each other security agreement, pledge agreement or other instruments or
documents executed and delivered pursuant to the foregoing or entered into or
delivered after the Spinoff Date to the extent required by this Agreement or any
other Loan Document, including pursuant to Section 5.10.

“Senior Notes” shall mean the senior unsecured notes to be issued by Parent, the
Initial Borrower or a Subsidiary thereof on or prior to the Spinoff Date and any
exchange notes in respect thereof; provided such Senior Notes (1) shall have
covenant and default provisions that are not materially more restrictive, when
taken as a whole, than those set forth in this Agreement, (2) shall not include
any financial maintenance covenant, (3) shall mature no earlier than one year
after the Latest Maturity Date, (4) shall include customary provisions
concerning redemption and offers to purchase, (5) shall not require any
amortization payments, (6) shall be denominated in Euros and/or Dollars and
(7) shall be in an aggregate principal amount not to exceed $2.1 billion
(calculated, in the case of Euro-denominated Senior Notes, in accordance with
Section 1.08(e), except that, for the avoidance of doubt, the amount thereof
shall be calculated solely as of the date on which the Senior Notes are priced
and not on the Spinoff Date).

“Signing Date” shall mean the date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by Parent and its Subsidiaries
on the Spinoff Date, (ii) any business that is a natural outgrowth or reasonable
extension, development or expansion of any such business or any business
similar, reasonably related, incidental, complementary or ancillary to any of
the foregoing or (iii) any business that in Parent’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by
Parent and its Subsidiaries.

“SIR” means the security interest register maintained under Part 8 of the
Security Interests (Jersey) Law 2012.

“SIR Checklist” means a duly completed Jersey Security Interest Register
checklist and consent form in the form provided by Appleby, Jersey Counsel to
the Administrative Agent, which form shall be reasonable and customary and
consistent with this Agreement.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

“Special Notice Currency” shall mean at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

-52-



--------------------------------------------------------------------------------

“Specified Foreign Laws” shall mean English law, Irish law and/or Jersey law.

“Specified Foreign Loan Documents” shall mean the English Law Debenture, the
Irish Law Debenture, and the Jersey Law All Assets Pledge Agreement.

“Spinoff” shall mean the transfer of all the Equity Interests (other than
nominal shares) of Adient Global Holdings Ltd to Parent and all of the Equity
Interests of Parent being conveyed to New JCI’s public shareholders.

“Spinoff Business” shall mean all of the assets constituting the automotive
seating and interiors business of JCI as described in the Form 10.

“Spinoff Date” shall mean the first date on which the following conditions are
satisfied (or waived in accordance with Section 9.08);

(a) The representations and warranties set forth in Article III shall be true
and correct in all material respects as of the Spinoff Date (after giving effect
to the Transactions) as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates;

(b) No Default or Event of Default shall have occurred or be continuing, or
would result from the consummation of the Transactions on the Spinoff Date;

(c) [reserved];

(d) The Administrative Agent shall, in the case of Parent, have received a
certificate of a director or the Secretary or Assistant Secretary or similar
officer of Parent and in the case of the Subsidiary Borrower and the Guarantors
a certificate of the Secretary or Assistant Secretary or similar officer of each
of the Subsidiary Borrower and the Guarantors, in each case, dated the Spinoff
Date and certifying:

(i) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent or constitutional and governing
documents, including all amendments thereto, of Parent, the Subsidiary Borrower
or such Guarantor, as applicable, certified as of a recent date by (a) in the
case of the Subsidiary Borrower or such Guarantor, the Secretary of State (or
other similar official or Governmental Authority) of the jurisdiction of its
organization or incorporation, (b)(1) in the case of Parent, by a director or
the Secretary or the Assistant Secretary or similar officer or (2) in the case
of the Subsidiary Borrower or such Guarantor, as applicable, by the Secretary or
Assistant Secretary or similar officer, or (c) in the case of Parent, the
Subsidiary Borrower or such Guarantor, any other person duly authorized by the
constituent or constitutional documents of Parent, the Subsidiary Borrower or
such Guarantor, as applicable;

(ii) that in the case of the Subsidiary Borrower and any Guarantor that is a
U.S. Subsidiary, attached thereto is a true and complete copy of a certificate
as to the good standing (or similar certification) of the Subsidiary Borrower or
such Guarantor, as applicable (to the extent that such concept exists in such
jurisdiction), as of a recent date from such Secretary of State (or other
similar official or Governmental Authority);

(iii) that attached thereto is a true and complete copy of the by-laws (or
articles of association, partnership agreement, limited liability company
agreement or other equivalent constituent or constitutional and governing
documents, if any) of Parent, the Subsidiary Borrower or such Guarantor, as
applicable, as in effect on the Spinoff Date and at all times since a date prior
to the date of the resolutions described in the following clause (iv);

 

-53-



--------------------------------------------------------------------------------

(iv) that attached thereto is a true and complete copy of resolutions or minutes
duly adopted by the Board of Directors (or equivalent governing body) of Parent,
the Subsidiary Borrower or such Guarantor, as applicable, authorizing the
execution, delivery and performance by Parent, the Subsidiary Borrower or such
Guarantor, as applicable, of this Agreement, and the execution, delivery and
performance of each of the other Loan Documents required hereby with respect to
Parent, the Subsidiary Borrower or such Guarantor, as applicable, and that such
resolutions or minutes have not been modified, rescinded or amended and are in
full force and effect on the Spinoff Date; and

(v) as to the specimen signature of each officer or authorized signatory
executing this Agreement or any other Loan Document delivered in connection
herewith on behalf of Parent and as to the incumbency and specimen signature of
each officer or authorized signatory executing this Agreement or any other Loan
Document delivered in connection herewith on behalf of the Subsidiary Borrower
or such Guarantor, as applicable;

(e) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Wachtell, Lipton,
Rosen & Katz, as special New York counsel for Parent, the Initial Borrower, the
Subsidiary Borrower and the Guarantors, (ii) A&L Goodbody, as special Irish
counsel for Parent, (iii) Michigan local counsel for the Loan Parties (including
the Subsidiary Borrower) organized under the laws of Michigan and (iv) Alabama
local counsel for the Loan Parties organized under the laws of Alabama (or, in
each case, such other counsel as may be reasonably acceptable to the
Administrative Agent), in each case (A) dated the Spinoff Date, (B) addressed to
each Issuing Bank, the Administrative Agent and the Lenders on the Spinoff Date
and (C) in form and substance reasonably satisfactory to the Administrative
Agent covering such customary matters relating to the Loan Documents as the
Administrative Agent shall reasonably request;

(f) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by a Financial Officer, relating to Parent and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Spinoff Date;

(g) To the extent required to be satisfied on the Spinoff Date, the Collateral
and Guarantee Requirement shall be satisfied (or waived in accordance with
Section 9.08) as of the Spinoff Date;

(h) The Spinoff Business shall have been transferred to Parent and its
Subsidiaries;

(i) The SEC shall have declared the Form 10 effective and the Spinoff shall have
been or shall be substantially concurrently consummated in accordance with the
Form 10 in all material respects;

(j) The Administrative Agent shall have received a certificate of a director or
the Secretary or the Assistant Secretary of New JCI, or other officer reasonably
acceptable to the Administrative Agent, dated the Spinoff Date and certifying
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors of New JCI, authorizing the Spinoff and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Spinoff Date;

(k) (i) The Administrative Agent shall have received a joinder agreement to this
Agreement substantially in the form of Exhibit N (the “Joinder Agreement”) from
Subsidiary Borrower and (ii) the Administrative Agent and the Lenders (as
requested through the Administrative Agent) shall have received, at least three
(3) Business Days prior to the Spinoff Date, all documentation and other
information required with respect to the Subsidiary Borrower by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act to the
extent requested in writing at least ten (10) Business Days prior to the Spinoff
Date;

(l) Immediately after giving effect to the Spinoff Date, the Borrowers shall be
in Pro Forma Compliance with the Financial Covenant as of the last day of the
then most recently ended Test Period and the Administrative Agent shall have
received a certificate, dated the Spinoff Date and signed by a Financial Officer
of Parent, certifying compliance with this clause (l) and setting forth
reasonably detailed calculations demonstrating such compliance;

 

-54-



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received a certificate of a Responsible
Officer of Parent certifying compliance with the conditions in clauses (a), (b),
(h) and (i) above;

(n) The Administrative Agent shall have received a completed Perfection
Certificate, dated on the Spinoff Date and signed by a Responsible Officer of
each Loan Party (to the extent that such concept exists in such jurisdiction),
together with all attachments contemplated thereby;

(o) The Administrative Agent shall have received, as to each U.S. Loan Party
(and with respect to Uniform Commercial Code lien searches, each other pledgor
under the U.S. Collateral Agreement), the results of customary lien searches
including a search of the Uniform Commercial Code, Tax and judgment searches,
United States Patent and Trademark Office and United States Copyright Office
searches, and evidence reasonably satisfactory to the Administrative Agent that
the Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or will be simultaneously or substantially
concurrently with the Spinoff Date, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made);

(p) The Administrative Agent shall have received, as to Parent and Adient Global
Holdings Ltd, to the extent that the Jersey Law All Assets Pledge Agreement will
be entered into, an online search on the SIR against Parent and Adient Global
Holdings Ltd;

(q) The Administrative Agent shall have received, as to the English Loan
Parties, (i) online searches in the United Kingdom Intellectual Property Office,
European Patent Office and European Union Intellectual Property Office, and
(ii) UK Companies House searches and evidence reasonably satisfactory to the
Administrative Agent that Liens indicated by such search are Permitted Liens or
have been, or will be, simultaneously or substantially concurrently with the
Spinoff Date released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made); and

(r) The Administrative Agent shall have received, as to Parent, customary
searches (i) at the Companies Registration Office and in the Index of Petitions
and Winding Up Notices maintained at the Central Office of the High Court and at
the Judgments Office in Dublin and (ii) at the Irish Patents Office.

For purposes of the foregoing definition of “Spinoff Date,” the parties hereto
acknowledge and agree that the term “Guarantor” shall exclude JCI and New JCI.

“Spinoff Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties.”

“Spot Rate” for a currency means the rate determined by the Administrative Agent
for the purchase of such currency with another currency as published on the
applicable Bloomberg screen page at or about 11:00 a.m. (London, England time)
on the date two Business Days prior to the date as of which the foreign exchange
computation is made. In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Spot Rate” with respect to the purchase
of such currency with another currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and Parent, or, in the absence of such
agreement, such “Spot Rate” shall instead be the rate determined by the
Administrative Agent to be the rate quoted by it as the spot rate for the
purchase by it of such currency with another currency through its principal
foreign exchange trading office in respect of such currency at approximately
11:00 a.m. (local time) on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

-55-



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary thereof in
connection with a Qualified Receivables Facility which are reasonably customary
(as determined in good faith by the Borrower Representative) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Sterling” and “£”shall mean the lawful currency of the UK.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. In addition, any joint venture owned by any person which is consolidated
with such person pursuant to GAAP shall be a “subsidiary” of such person.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent. Notwithstanding the foregoing (and except for purposes of the definition
of “Unrestricted Subsidiary” contained herein) an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of Parent or any of its Subsidiaries for
purposes of this Agreement.

“Subsidiary Borrower” shall mean Adient US LLC, a Michigan limited liability
company (together with its successor).

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

“Successor JCI Credit Agreement” shall mean that certain Credit Agreement, dated
as of March 10, 2016, among JCI, JPMorgan Chase Bank, N.A., as administrative
agent and the other parties thereto.

“Successor JCI Credit Agreement Affirmative Covenants” shall mean the covenants
set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.05 and 5.06 and the second
sentence of Section 5.10 of the Successor JCI Credit Agreement as in effect on
the Signing Date and without giving effect to any amendment or waiver thereof
thereafter that has not been consented to by the Required Lenders under this
Agreement, assuming for such purposes that:

(a) each reference to “Agreement,” “Default,” “Loans” or “Loan Documents”
therein (including any such reference contained in a defined term used in any
such section) was a reference to this Agreement or any Default, Loans or Loan
Documents under this Agreement, respectively;

(b) each reference to “Loan Parties” therein was a reference to JCI, New JCI and
the Initial Borrower;

(c) each reference to “Principal Borrower” therein was a reference to JCI;

(c) each reference to “Administrative Agent” or a “Lender” therein was a
reference to the Administrative Agent or a Lender under this Agreement,
respectively;

 

-56-



--------------------------------------------------------------------------------

(d) the reference to “Section 5.07” contained in Section 5.01(c) thereof
referred to Section 5.07 of such Agreement as in effect on the Signing Date and
without giving effect to any amendment or waiver thereunder thereafter that has
not been consented to by the Required Lenders under this Agreement;

(e) the second sentence of Section 5.10 of the Successor JCI Credit Agreement
applied to the proceeds of the Loans under this Agreement by the Borrowers
rather than the use of proceeds of “Loans” under the Successor JCI Credit
Agreement by the “Borrowers” thereunder; and

(f) the references to “Material Adverse Effect” contained therein were modified
by deleting clauses (b) and (c) of such definition and replacing them with the
following clause (b): “(b) the ability of New JCI, JCI or the Initial Borrower
to perform any of its material obligations under the Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders thereunder”,
with each capitalized term being used as defined in this Agreement.

“Successor JCI Credit Agreement Effectiveness Date” shall mean the first date on
which the following conditions are satisfied (or waived in accordance with
Section 9.08):

(a) The Administrative Agent shall have received a supplement substantially in
the form of Exhibit A to the Guarantee Agreement from New JCI.

(b) The Administrative Agent shall have received a certificate of a director or
the Secretary or Assistant Secretary or similar officer of New JCI dated the
Successor JCI Credit Agreement Effectiveness Date and certifying:

(i) that attached thereto is a true and complete copy of the certificate of
incorporation and constitutional documents of New JCI including all amendments
thereto, as in effect on the Successor JCI Credit Agreement Effectiveness Date,

(ii) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of New JCI, authorizing the execution,
delivery and performance by New JCI of the Guarantee Agreement, and the
execution, delivery and performance of each of the other Loan Documents required
thereby with respect to New JCI and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Successor
JCI Credit Agreement Effectiveness Date, and

(iii) as to the specimen signature of each officer or authorized signatory
executing the supplement to the Guarantee Agreement or any other Loan Document
delivered in connection herewith on behalf of New JCI.

(c) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Wachtell, Lipton,
Rosen & Katz, as special New York counsel for New JCI and (ii) A&L Goodbody, as
special Irish counsel for New JCI (or such other counsel as may be reasonably
acceptable to the Administrative Agent) (A) dated the Successor JCI Credit
Agreement Effectiveness Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Successor JCI Credit Agreement
Effectiveness Date and (C) in form and substance reasonably satisfactory to the
Administrative Agent covering such matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

(d) Jagara Merger Sub LLC (“Merger Sub”), an indirect wholly-owned subsidiary of
New JCI, shall have substantially concurrently merged with and into JCI, in
accordance with the Agreement and Plan of Merger, dated as of January 24, 2016
(as amended from time to time), among JCI, New JCI and Merger Sub, with JCI
surviving as an indirect Wholly Owned Subsidiary of New JCI.

“Successor JCI Credit Agreement Events of Default” shall mean the occurrence of
any event set forth in clauses (a) through (l) of Section 6.01 of the Successor
JCI Credit Agreement as in effect on the Signing Date and without giving effect
to any amendment or waiver thereof thereafter that has not been consented to by
the Required Lenders under this Agreement, assuming for this purpose that:

 

-57-



--------------------------------------------------------------------------------

(i) the reference to “any Loan or any Reimbursement Obligation” in
Section 6.01(a) of the Successor JCI Credit Agreement was a reference to “any
Loan or LC Disbursement” under this Agreement,

(ii) Section 6.01(b) of the Successor JCI Credit Agreement referred to the
Successor JCI Credit Agreement Negative Covenants instead of “Section 5.07 to
5.10, inclusive”

(iii) Section 6.01(c) of the Successor JCI Credit Agreement referred to any Loan
Document instead of “this Agreement”

(iv) Section 6.01(d) of the Successor JCI Credit Agreement referred to the
Guarantees provided by New JCI and JCI under the Guarantee Agreement instead of
“the guaranty provided by any Guarantor under Section 10.01 of this agreement”

(v) Section 6.01(e) of the Successor JCI Credit Agreement referred to any
representation, warranty, certification or statement made by any Loan Party in
any Loan Document or in any certificate, financial statement or other document
delivered pursuant to this Agreement rather than “any representation, warranty,
certification or statement made by any Loan Party in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement”

(vi) each reference to the term “Material Debt” as used therein applies to the
loans under the Successor JCI Credit Agreement in an aggregate principal amount
exceeding $200,000,000, but excludes Indebtedness under this Agreement

(vii) each reference to clauses (h) and (i) of Section 6.01 applied to any such
event occurring with respect to the New JCI, JCI, the Initial Borrower and any
Significant Subsidiary of New JCI instead of to “the Parent, the Principal
Borrower, any Parent Guarantor or any Significant Subsidiary of the Parent”,

(viii) the reference to “Material Adverse Effect” contained in clause (j) of
Section 6.01 was modified by replacing clauses (b) and (c) of such definition
with the following clause (b): “(b) the ability of New JCI, JCI or the Initial
Borrower to perform any of its material obligations under the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder”,
with each capitalized term being used as defined in this Agreement,

(ix) the reference to “hereunder” contained in clause (a) meant under this
Agreement,

(x) the references to “Administrative Agent” and “Lender” contained in clause
(c) referred to the Administrative Agent and any Lender, respectively, under
this Agreement,

(xi) clause (l) thereof contained an additional Event of Default in the event
that JCI ceased to directly or indirectly own 100% of the Equity Interests of
the Initial Borrower prior to the Spinoff Date,

(xii) each reference to “Loan Parties” therein was a reference to JCI, New JCI
and the Initial Borrower, and

(xiii) each reference to “Principal Borrower” therein was a reference to JCI.

“Successor JCI Credit Agreement Negative Covenants” shall mean the covenants set
forth in Sections 5.07, 5.08 and 5.09 of the Successor JCI Credit Agreement as
in effect on the Signing Date and without giving effect to any amendment or
waiver thereof thereafter that has not been consented to by the Required Lenders
under this Agreement, assuming for such purposes that:

 

-58-



--------------------------------------------------------------------------------

(i) each reference to a “Administrative Agent” or “Lender” in such Section 5.09
was a reference to the Administrative Agent or a Lender under this Agreement,

(ii) each reference to “Loan Parties” therein was a reference to JCI, New JCI
and the Initial Borrower,

(iii) each reference to “Principal Borrower” therein was a reference to JCI,

(iv) the reference to “Default” in the last paragraph of such Section 5.08 was a
reference to any Default hereunder, and

(v) such Section 5.09 (x) required, that as a condition to any merger of JCI or
New JCI in which JCI or New JCI was not the surviving corporation, that the
surviving corporation assume all of JCI’s or New JCI’s obligations, as
applicable, under the Guarantee Agreement pursuant to a supplement thereto
reasonably satisfactory to the Administrative Agent and (y) prohibited any
merger or consolidation of the Initial Borrower prior to the Spinoff Date.

“Successor JCI Credit Agreement Reps and Warranties” shall mean the
representations and warranties made pursuant to Article 4 of the Successor JCI
Credit Agreement as in effect on the Signing Date and without giving effect to
any amendment or waiver thereof thereafter that has not been consented to by the
Required Lenders, assuming for such purposes that:

(a) each reference to “Agreement,” “Notes,” “Loans” or a “Loan Document” therein
(including in the defined terms used in such section) was a reference to this
Agreement or the Notes, Loans or a Loan Document under this Agreement,
respectively,

(b) each reference to “Administrative Agent”, “Arranger”, “Agent” or a “Lender”
therein was a reference to the Administrative Agent, an Arranger, an Agent or a
Lender under this Agreement, respectively,

(c) Section 4.03 was restated to read “Each of this Agreement and the Guarantee
Agreement constitute a valid and binding agreement of each of New JCI, JCI and
the Initial Borrower, and the Notes, if and when executed and deliver in
accordance with this Agreement, will constitute a valid and binding obligation
of the Initial Borrower”, with each term as defined in this Agreement, in each
case subject to applicable bankruptcy, insolvency, moratorium, reorganization
and other similar laws of general application affecting creditors’ rights and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law,

(d) each reference to delivery of a copy of a Form 10-K, 8-K or 10-Q to the
Lenders in Section 4.04 was deleted,

(e) each reference to the “Closing Date” therein was a reference to the
Successor JCI Credit Agreement Effectiveness Date under this Agreement,

(f) the representation and warranty contained in Section 4.08 thereof was made
with respect to New JCI, JCI and the Initial Borrower only,

(g) each reference to “Loan Parties” therein was a reference to JCI, New JCI and
the Initial Borrower, and

(h) each reference to “Principal Borrower” therein was a reference to JCI.

“Successor JCI Pricing Schedule” shall mean the schedule attached hereto
identified as such.

 

-59-



--------------------------------------------------------------------------------

“Supply Chain Bank” shall mean any person that, at the time it enters into a
Supply Chain Financing (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Supply Chain Financing.

“Supply Chain Financing” shall mean any agreement to provide to Parent or any
Subsidiary letters of credit, guarantees or other credit support provided in
respect of trade payables of Parent or any Subsidiary, in each case issued for
the benefit of any bank, financial institution or other person that has acquired
such trade payables pursuant to “supply chain” or other similar financing for
vendors and suppliers, including tooling vendors, of Parent or any Subsidiaries,
so long as (i) other than in the case of Secured Supply Chain Obligations, such
Indebtedness is unsecured, (ii) the terms of such trade payables shall not have
been extended in connection with the Supply Chain Financing and (iii) such
Indebtedness represents amounts not in excess of those which Parent or any of
its Subsidiaries would otherwise have been obligated to pay to its vendor or
supplier in respect of the applicable trade payables.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Tax Confirmation” shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b)

a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

(c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Loan Document, other than a FATCA Deduction.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings, value added taxes, or any other goods and
services, use or sales taxes, or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term Borrowing” shall mean the Initial Term A Borrowing or any Borrowing of
Other Term Loans.

“Term Facility” shall mean the Initial Term A Facility and/or any or all of the
Other Term Facilities.

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term A Loans and/or Other Term Loans.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term A Facility, the Initial Term A Facility Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment.

 

-60-



--------------------------------------------------------------------------------

“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Refinancing Term Loan Lender) with a Term
Facility Commitment or with outstanding Term Loans.

“Term Loan Installment Date” shall mean any Initial Term A Loan Installment Date
or any Other Term Loan Installment Date.

“Term Loans” shall mean the Initial Term A Loans and/or the Other Term Loans.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full in cash (other than in respect of contingent indemnification and
expense reimbursement claims not then due), and (c) all Letters of Credit (other
than those that have been Cash Collateralized with the Minimum L/C Collateral
Amount in accordance with Section 2.05(k)) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full in cash.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Parent then most recently ended (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 5.04(a)
or 5.04(b), the Test Period in effect shall be the most recently ended full four
fiscal quarter period prior to the Spinoff Date for which financial statements
would have been required to be delivered hereunder had the Spinoff Date occurred
prior to the end of such period.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Parent or any Subsidiary as agent on behalf of third parties in
accordance with a written agreement that imposes a duty upon Parent or one or
more of Subsidiaries to collect and remit those funds to such third parties.

“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Collateral and Guarantee Requirement.”

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of Parent have been delivered (or were required to be delivered) as
required by this Agreement (or for purposes of the Financial Covenant, the Test
Period ending on such date), all determined on a consolidated basis in
accordance with GAAP; provided that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Transaction Documents” shall mean (x) the Loan Documents and (y) the Transition
Services Agreement, Tax Matters Agreement, Employee Matters Agreement and
Trademark License Agreement, each as described in the Form 10.

“Transaction Expenses” shall have the meaning assigned to such term in the
definition of “Transactions.”

“Transactions” shall mean, collectively:

(a) the internal restructuring transactions to be undertaken by New JCI, JCI,
Parent, the Initial Borrower and their subsidiaries prior to, concurrently with,
or following the Spinoff Date, in order to facilitate the Spinoff, so long as
not materially inconsistent with the steps memo provided to the Lenders prior to
the Signing Date (and, to the extent any such transaction differs from the steps
memo, so long as any such transaction does not cause the Spinoff Business to be
materially inconsistent with the model provided by JCI to the Administrative
Agent), including:

(i) sales or transfers of any assets of Parent, the Initial Borrower or any of
their subsidiaries or any Equity Interests in any such subsidiaries,

 

-61-



--------------------------------------------------------------------------------

(ii) any dividends or distributions by Parent, the Initial Borrower or their
subsidiaries, or any other transfers thereby to New JCI, JCI or any Affiliate or
subsidiary thereof, and including the dividend, distribution or other transfer
of the proceeds of the Senior Notes and the Loans under this Agreement made on
or prior to the Spinoff Date,

(iii) any other transaction described in the registration statement on Form 10
filed by Parent with the U.S. Securities and Exchange Commission or any exhibit
thereto (including the information statement to be sent to shareholders of JCI
(or, after the consummation of the Merger, New JCI)) (as amended, supplemented
or modified from time to time (x) prior to the Signing Date or (y) in a manner
not materially adverse to the Lenders, prior to the Spinoff Date, the “Form
10”), and

(iv) any related intercompany transactions that Parent or the Initial Borrower
deem reasonably necessary or beneficial in connection therewith and that are not
adverse to the Lenders in any material respect,

(b) the filing and distribution of the Form 10, and the distribution of Equity
Interests in Parent to the shareholders of New JCI in connection with the
consummation of the Spinoff,

(c) the entry into this Agreement and the incurrence of Obligations hereunder,

(d) the incurrence of the Senior Notes, and

(e) the payment of fees and expenses and other costs incurred in connection with
the foregoing (the “Transaction Expenses”).

“Treaty Lender” shall mean a Lender which is not a QPP Lender and :

(a) is treated as a resident of a Treaty State for purposes of the Treaty;

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(c) meets all other conditions in such Treaty State’s Treaty to obtain full
exemption from United Kingdom taxation on interest payable to that Lender in
respect of an advance under a Loan Document.

“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“UK” shall mean the United Kingdom of Great Britain and Northern Ireland.

“UK Loan Party” shall mean any Loan Party that is resident for Tax purposes in
the United Kingdom.

“UK Non-Bank Lender” shall mean where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a Tax Confirmation in
the Incremental Assumption Agreement or Assignment and Acceptance which it
executes on becoming a Party.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

-62-



--------------------------------------------------------------------------------

“United States” shall mean the United States of America.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(e).

“Unrestricted Cash” shall mean cash or Permitted Investments of Parent or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of Parent or any of its Subsidiaries.

“Unrestricted Cash Amount” shall mean, on any date, the lesser of $500,000,000
and the aggregate amount of Unrestricted Cash of Parent and its Subsidiaries on
such date.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Parent (other than a
Borrower), whether now owned or acquired or created after the Spinoff Date, that
is designated on or after the Spinoff Date by the Borrower Representative as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower Representative shall only be permitted to so
designate a new Unrestricted Subsidiary on or after the Spinoff Date so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation,
Parent shall be in Pro Forma Compliance with the Financial Covenant as of the
last day of the then most recently ended Test Period, (c) all Investments in
such Unrestricted Subsidiary at the time of designation (as contemplated by the
immediately following sentence) are permitted in accordance with the relevant
requirements of Section 6.04, (d) such Subsidiary being designated as an
“Unrestricted Subsidiary” shall also, concurrently with such designation and
thereafter, constitute an “unrestricted subsidiary” under any Material
Indebtedness issued or incurred on or after the Spinoff Date and (e) if such
designation is on the Spinoff Date, the designation shall not occur until the
conditions set forth in the definition of “Spinoff Date” are satisfied (or
waived in accordance with Section 9.08); and (2) any subsidiary of an
Unrestricted Subsidiary (unless transferred to such Unrestricted Subsidiary or
any of its subsidiaries by Parent or one or more of its Subsidiaries after the
date of the designation of the parent entity as a “Unrestricted Subsidiary”
hereunder, in which case the subsidiary so transferred would be required to be
independently designated in accordance with preceding clause (1)). The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Parent (or its Subsidiaries) therein at the date of designation in
an amount equal to the Fair Market Value of Parent’s (or its Subsidiaries’)
Investments therein, which shall be required to be permitted on such date in
accordance with Section 6.04 (and not as an Investment permitted thereby in a
Subsidiary). The Borrower Representative may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
the provisions of the immediately succeeding sentence), (ii) immediately after
giving effect to such redesignation, Parent shall be in Pro Forma Compliance
with the Financial Covenant (if applicable) as of the last day of the most
recently ended Test Period and (iii) the Borrower Representative shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower Representative, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding
clause (i). The designation of any Unrestricted Subsidiary as a Subsidiary on or
after the Spinoff Date shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the applicable Loan Party
(or its relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the Fair Market Value at the date of
such designation of such Loan Party’s (or its relevant Subsidiaries’) Investment
in such Subsidiary.

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement
substantially in the form of Exhibit L dated as of the Spinoff Date, among each
U.S. Loan Party, each other Loan Party that owns Equity Interests of a person
incorporated or organized under the law of the United States, any state thereof,
or the District of Columbia (other than Excluded Securities) (provided that the
grant by any such other Loan Party under the U.S. Collateral Agreement shall be
solely with respect to such Equity Interests and related rights and assets as
expressly set forth in the U.S. Collateral Agreement) and the Collateral Agent,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“U.S. Loan Party” shall mean a Loan Party that is organized or incorporated
under the laws of the United States of America, any state thereof, or the
District of Columbia.

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

-63-



--------------------------------------------------------------------------------

“U.S. Pledged Collateral” shall have the meaning assigned to such term in the
U.S. Collateral Agreement.

“U.S. Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary.

“U.S. Tax Loan Party” shall mean:

(a) a Borrower which is resident for Tax purposes in the United States; or

(b) a Loan Party some or all of whose payments under the Loan Documents are from
sources within the United States for U.S. federal income tax purposes.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
Parent that is a Wholly Owned Subsidiary of Parent.

“Withdrawn Certificate” shall mean a withdrawn certificate for the purposes of
the QPP Regulation.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally; GAAP. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, amended and
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein (including, for the avoidance of doubt, the
proviso in the definition of “Capitalized Lease Obligations”), all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that if at any time, any change in GAAP
would affect the computation of any financial ratio or requirement in the Loan
Documents and the Borrower Representative notifies the Administrative Agent that
the Borrowers request an amendment (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment), the
Administrative Agent, the Lenders and the Borrowers shall, at no cost to the
Borrowers, negotiate in good faith to amend such ratio or requirement to
preserve

 

-64-



--------------------------------------------------------------------------------

the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, and
such financial ratio or requirement shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become effective
until such provision is amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Parent or any Subsidiary at
“fair value,” as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income,” without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) and applicable on the Spinoff Date and thereafter, are made after
giving effect to the Transactions, unless the context otherwise requires.

Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to Local Time.

Section 1.06 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Initial Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., an “Initial Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., an
“Initial Eurocurrency Revolving Borrowing”).

Section 1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption, provided that if and to the extent that such
legislation or member state provides that any such obligation may be paid by
debtors in either the Euro or such other currency, then the Borrowers shall be
permitted to repay such amount either in the Euro or such other currency. If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and the Borrower Representative,
acting together, may from time to time reasonably and mutually specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent and the Borrower
Representative, acting together, may from time to time reasonably and mutually
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

-65-



--------------------------------------------------------------------------------

Section 1.08 Exchange Rates; Currency Equivalents; Basket Calculations.

(a) The Administrative Agent, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Events and Revolving Facility Credit Exposure denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating covenants hereunder or except as otherwise provided herein, whenever
referring to a borrowing, conversion, continuation or prepayment of a
Eurocurrency Loan in an Alternative Currency hereunder, or the issuance,
amendment or extension of a Letter of Credit in an Alternative Currency, the
applicable amount of such Eurocurrency Loan or such Letter of Credit for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent in respect of the date of such
determination as if such date were the Revaluation Date.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date).

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the Adjusted LIBO Rate
or with respect to any comparable or successor rate thereto.

(d) Notwithstanding the foregoing, for purposes of determining compliance with
any covenant in Article VI, (i) with respect to any amount of cash on deposit,
Indebtedness, Investment, Restricted Payment, Lien, Disposition or Attributable
Receivables Indebtedness (each, a “Covenant Transaction”) in a currency other
than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Covenant Transaction is incurred or made, and (ii) with respect to any Covenant
Transaction incurred or made in reliance on a provision that makes reference to
a percentage of Consolidated Total Assets, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in the amount of
Consolidated Total Assets occurring after the time such Covenant Transaction is
incurred or made in reliance on such provision.

(e) For purposes of determining compliance with any covenant in Article VI
(other than the Financial Covenant), with respect to the amount of any Covenant
Transaction in a currency other than Dollars, such amount (i) if incurred or
made in reliance on a fixed Dollar basket, will be converted into Dollars based
on the relevant currency exchange rate in effect on the Spinoff Date, and
(ii) if incurred in reliance on a percentage or ratio basket, will be converted
into Dollars based on the relevant currency exchange rate in effect on the date
such Covenant Transaction is incurred or made and such percentage or ratio
basket will be measured at the time such Covenant Transaction is incurred or
made.

(f) If at any time on or following the Signing Date all of the Participating
Member States that had adopted the Euro as their lawful currency on or prior to
the Signing Date cease to have the Euro as their lawful national currency unit,
then the Borrower Representative, the Administrative Agent, and the Lenders will
negotiate in good faith to amend the Loan Documents to (a) follow any generally
accepted conventions and market practice with respect to redenomination of
obligations originally denominated in Euro, and (b) otherwise appropriately
reflect the change in currency.

Section 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any agreement related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

-66-



--------------------------------------------------------------------------------

Section 1.10 Additional Alternative Currencies.

(a) Parent may from time to time request that Eurocurrency Revolving Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily transferable and readily convertible into Dollars in the London
interbank market. Such request shall be subject to the approval of the
Administrative Agent and the Revolving Facility Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall also be subject to the approval of the applicable Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), fifteen (15) Business Days prior to the date of the
desired Borrowing or issuance of a Letter of Credit (or such other time or date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable Issuing Bank, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Revolving Loans, the Administrative Agent shall promptly notify
each Revolving Facility Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall also promptly
notify the applicable Issuing Bank thereof. Each Revolving Facility Lender and
the applicable Issuing Bank (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m. (New
York time), five (5) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Revolving Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Facility Lender or an Issuing Bank, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Facility
Lender or Issuing Bank, as the case may be, to permit Eurocurrency Revolving
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Revolving Loans in such requested currency, the Administrative Agent shall so
notify Parent and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Borrowing of Eurocurrency
Revolving Loans; and if the applicable Issuing Banks also consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the applicable Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Letter of Credit issuances. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.10, the Administrative Agent shall promptly so notify the applicable
Borrower.

Section 1.11 Jersey terms. In this Agreement, where it relates to a person
incorporated or formed or having its centre of main interests in Jersey, a
reference to:

(a) a winding up, administration or dissolution includes, without limitation,
bankruptcy (as that term is interpreted pursuant to Article 8 of the
Interpretation (Jersey) Law 1954), a compromise or arrangement of the type
referred to in Article 125 of the Companies (Jersey) Law’ 1991, any procedure or
process referred to in Part 21 of the Companies (Jersey) Law 1991, and any other
similar proceedings affecting the rights of creditors generally under Jersey
law, and shall be construed so as to include any equivalent or analogous
proceedings;

(b) a receiver, administrative receiver, administrator or the like includes,
without limitation, the Viscount of the Royal Court of Jersey, autorisés or any
other person performing the same function of each of the foregoing; and

(c) a lien or a security interest includes, without limitation, any hypothèque
whether conventional, judicial granted or arising by operation of law and any
security interest created pursuant to the Security Interest (Jersey) Law 1983 or
Security Interests (Jersey) Law 2012 and any related legislation.

 

-67-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees, severally and not jointly, to make Initial Term A Loans
in Dollars to the Initial Borrower from time to time during the Availability
Period in an aggregate principal amount that will not exceed its then
outstanding Initial Term A Loan Commitment (as reduced from time to time in
accordance with Section 2.08(a)); provided that (i) there shall be no more than
three separate borrowings of Initial Term A Loans, (ii) each Borrowing of
Initial Term A Loans shall reduce the Initial Term A Loan Commitments in
accordance with Section 2.08(a) and (iii) all Initial Term A Loans (if and when
funded) shall have the same terms and shall be treated as a single Class for all
purposes, except that interest on each Borrowing of Initial Term A Loans shall
commence to accrue from the date of funding thereof,

(b) each Lender agrees, severally and not jointly, to make Revolving Facility
Loans of a Class in Dollars and, from and after the Spinoff Date, any
Alternative Currency to the applicable Borrower from time to time during the
Availability Period in an aggregate Dollar Equivalent amount that will not
result in (i) such Lender’s Revolving Facility Credit Exposure of such
Class exceeding such Lender’s Revolving Facility Commitment of such Class, or
(ii) the Revolving Facility Credit Exposure of such Class exceeding the total
Revolving Facility Commitments of such Class; provided that (x) no more than the
Dollar Equivalent of $750,000,000 of Revolving Facility Credit Exposure shall be
permitted to be outstanding prior to the Spinoff Date and (y) no Revolving
Facility Loans may be made prior to the termination in full of the Initial Term
A Loan Commitments that are in effect on the Closing Date. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Facility Loans,

(c) each Lender having an Incremental Commitment agrees, severally and not
jointly, subject to the terms and conditions set forth in the applicable
Incremental Assumption Agreement, to make Incremental Loans to the applicable
Borrower, in an aggregate principal amount not to exceed its Incremental
Commitment, and

[reserved], and

(d) amounts of Term Loans borrowed under Section 2.01(a) or Section 2.01(c) that
are repaid or prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility; provided,
however, that Revolving Facility Loans of any Class shall be made by the
Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided, that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower Representative may request in
accordance herewith. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any U.S. or non-U.S. branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as
to such Lender); provided, that any exercise of such option shall not affect the
obligation of any Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

 

-68-



--------------------------------------------------------------------------------

(c) [Reserved].

(d) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided, however, that the Borrower
Representative shall not be entitled to request any Borrowing that, if made,
would result in more than (i) 10 Eurocurrency Borrowings outstanding under all
Term Facilities at any time or (ii) 10 Eurocurrency Borrowings outstanding under
all Revolving Facilities at any time. Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(e) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing of any Class if the Interest Period requested with
respect thereto would end after the Revolving Facility Maturity Date or Term
Facility Maturity Date for such Class, as applicable.

Section 2.03 Requests for Borrowings.

(a) To request a Revolving Facility Borrowing and/or a Term Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request
(a) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 12:00 noon, Local Time, three (3) Business Days before the date of the
proposed Borrowing (b) in the case of a Eurocurrency Borrowing denominated in an
Alternative Currency, not later than 11:00 a.m. Local Time, four (4) Business
Days before the date of the proposed Borrowing (or five Business Days in the
case of a Special Notice Currency) or (c) in the case of an ABR Borrowing, by
telephone, not later than 11:00 a.m. Local Time, on the Business Day of the
proposed Borrowing; provided, that, any such notice of an ABR Revolving Facility
Borrowing to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given no later than 12:00 noon, Local Time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
(in the case of telephonic requests) shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request signed by the Borrower Representative. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Initial Term A Loans, Other
Term Loans or Revolving Facility Loans of a particular Class, as applicable and,
in the case of Revolving Facility Loans, the Borrower to which such Loan is to
be made;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, (x) the currency of the requested
Borrowing and (y) the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed.

 

-69-



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing; provided, however, that all Borrowings
denominated in Alternative Currencies shall be Eurocurrency Borrowings. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing then the Borrower Representative shall be deemed to have selected an
Interest Period of one month’s duration. If no currency is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower
Representative shall be deemed to have selected the Borrowing be made in
Dollars. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may, on and after the Spinoff Date, request the issuance of one
or more letters of credit denominated in Dollars or in one or more Alternative
Currencies in the form of (x) trade letters of credit in support of trade
obligations of Parent and its Subsidiaries incurred in the ordinary course of
business (such letters of credit issued for such purposes, “Trade Letters of
Credit”) and (y) standby letters of credit issued for any other lawful purposes
of Parent and its Subsidiaries (such letters of credit issued for such purposes,
“Standby Letters of Credit”; each such letter of credit issued hereunder, a
“Letter of Credit” and collectively, the “Letters of Credit”) for the account of
Parent, any Borrower or any other Subsidiary (and, in the case of any Letter of
Credit for the account of Parent or such Subsidiary, such Letter of Credit shall
be deemed issued for the joint and several account of the Borrower which
requests the Letter of Credit and Parent or the applicable Subsidiary) in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the applicable Availability Period and prior to the date that is
five (5) Business Days prior to the applicable Revolving Facility Maturity Date.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, an Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything to the
contrary provided in this Agreement, each letter of credit listed on Schedule
2.05(a) (as may be updated pursuant to Section 9.08(b) of this Agreement) (each,
an “Existing Letter of Credit”) shall be deemed issued under this Agreement from
and after the Spinoff Date.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (at least three
(3) Business Days in advance of the requested date of issuance, amendment or
extension or such shorter period as the Administrative Agent and the applicable
Issuing Bank in their sole discretion may agree) a notice in the form of Exhibit
D-3 requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the date of issuance, amendment
or extension (which shall be a Business Day), the Borrower (or Parent, or
Subsidiary thereof) for which such Letter of Credit is to be issued (and, if for
Parent or a Subsidiary that is not a Borrower, the Borrower that is responsible
under this Agreement for making payments with respect to such Letter of Credit
hereunder, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, whether such Letter of Credit
constitutes a Standby Letter of Credit or a Trade Letter of Credit and such
other information as shall be necessary to issue, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower Representative
also shall submit a letter of credit application on such Issuing Bank’s standard
form and related documents in connection with any request for a Letter of Credit
and in connection with any request for a Letter of Credit to be amended,
renewed, modified or extended. A Letter of Credit shall be issued, amended or
extended only if (and upon issuance, amendment or extension of each Letter of
Credit the Borrower Representative shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension, (i) the
Revolving Facility Credit Exposure shall not exceed the applicable Revolving
Facility Commitments, (ii) with respect to such Issuing Bank, the sum of the
aggregate face amount of Letters of Credit issued by such Issuing Bank, when
aggregated with the outstanding Revolving Facility Loans funded by such Issuing
Bank, shall not exceed its Revolving Facility Commitment, (iii) with respect to
such Issuing Bank, the sum of the aggregate face amount of Letters of Credit
issued by such Issuing Bank shall not exceed its Letter of Credit Commitment,
(iv) the Revolving L/C Exposure shall not exceed the applicable Letter of Credit
Sublimit and (v) prior to the Spinoff Date, the Revolving Facility Credit
Exposure shall not exceed $750,000,000. Additionally, Barclays Bank PLC shall be
under no obligation to issue any Trade Letter of Credit.

 

-70-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise mutually
agreed upon by the Borrower Representative and the applicable Issuing Bank)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise mutually agreed upon by the
Borrower Representative and the applicable Issuing Bank) after such renewal or
extension) and (ii) the date that is three (3) Business Days prior to the
applicable Revolving Facility Maturity Date; provided, that any Letter of Credit
may provide for automatic renewal or extension thereof for an additional period
of up to 12 months (which, in no event, shall extend beyond the date referred to
in clause (ii) of this paragraph (c), except to the extent Cash Collateralized
or backstopped pursuant to an arrangement reasonably acceptable to the relevant
Issuing Bank) so long as such Letter of Credit (any such Letter of Credit, an
“Auto Renewal Letter of Credit”) permits the applicable Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Auto Renewal Letter of Credit) by giving prior
notice to the beneficiary thereof within a time period during such twelve-month
period to be agreed upon at the time such Auto Renewal Letter of Credit is
issued; provided, further, that if the applicable Issuing Bank consents in its
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above but the participations of the Lenders
with Revolving Facility Commitments of the applicable Class shall terminate on
the applicable Revolving Facility Maturity Date. If any such Letter of Credit is
outstanding or is issued under the Revolving Facility Commitments of any
Class after the date that is three (3) Business Days prior to the Revolving
Facility Maturity Date for such Class the applicable Borrower shall provide Cash
Collateral pursuant to documentation reasonably satisfactory to the Collateral
Agent and the relevant Issuing Bank in an amount equal to the face amount of
each such Letter of Credit on or prior to the date that is three (3) Business
Days prior to such Revolving Facility Maturity Date or, if later, such date of
issuance. Unless otherwise directed by the applicable Issuing Bank, the
applicable Borrower shall not be required to make a specific request to the
applicable Issuing Bank for any such renewal. Once an Auto Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than such Revolving Facility
Maturity Date (except as otherwise provided in the second proviso to this
paragraph (c)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Revolving Facility Lender’s applicable Revolving Facility
Percentage of each L/C Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Revolving Facility Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 4:00 p.m. Local Time on the day
that is one Business Day after notice of such L/C Disbursement is received by
the applicable Borrower, together with accrued interest thereon from the date of
such L/C Disbursement at the rate applicable to ABR Revolving Loans of the
applicable Class; provided, that the applicable Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Facility
Borrowing of the applicable Class, as applicable, and, to the extent so
financed, the applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing (and with interest owing
thereon from the

 

-71-



--------------------------------------------------------------------------------

date of the respective L/C Disbursement). In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the applicable Issuing Bank in Dollars, unless the applicable Issuing Bank (at
its option) shall have specified in such notice that it will require
reimbursement in such Alternative Currency. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable Issuing Bank shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. If the applicable Borrower fails to
reimburse any L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other applicable Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
the applicable Borrower in respect thereof (the “Unreimbursed Amount”) and, in
the case of a Revolving Facility Lender, such Lender’s Revolving Facility
Percentage thereof. Promptly following receipt of such notice, each Revolving
Facility Lender with a Revolving Facility Commitment of the applicable
Class shall pay to the Administrative Agent its Revolving Facility Percentage of
the Unreimbursed Amount in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Facility Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Facility Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of an ABR Revolving Loan as contemplated above) shall not constitute a
Loan and shall not relieve the applicable Borrower of its obligations to
reimburse such L/C Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
any Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are determined by final and binding decision of a
court of competent jurisdiction to have been caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

-72-



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by electronic means) of any such demand for payment under a Letter of
Credit and whether such Issuing Bank has made or will make an L/C Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligations to reimburse such
Issuing Bank and the Revolving Facility Lenders with respect to any such L/C
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower reimburses such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid Dollar Equivalent amount thereof
shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans of the applicable Class; provided, that, if such L/C
Disbursement is not reimbursed by the applicable Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Facility Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the applicable Borrower(s) shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12. From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of such Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization Following Certain Events. If and when any Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.11(d), 2.11(e),
2.24(a)(v) or 7.01, such Borrower shall deposit in an account with or at the
direction of the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Revolving Facility Lenders, an amount in cash equal to 102%
of the Revolving L/C Exposure as of such date plus any accrued but unpaid
interest thereon (or, in the case of Sections 2.11(d), 2.11(e) and 2.24(a)(v),
the portion thereof required by such sections). Each deposit of Cash Collateral
(x) made pursuant to this paragraph or (y) made by the Administrative Agent
pursuant to Section 2.24(a)(ii), in each case, shall be held by the Collateral
Agent as collateral for the payment and performance of the obligations of such
Borrower under this Agreement. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrowers hereby grant the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in such account. Other than
any interest earned on the investment of such deposits, which investments shall
be made (unless an Event of Default shall be continuing) at the Borrower
Representative’s request in Permitted Investments and at the risk and expense of
the Borrowers, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Collateral Agent to reimburse each Issuing Bank
for L/C Disbursements for which such Issuing Bank has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the Revolving L/C
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of the Required Revolving Lenders), be applied to satisfy
other Loan Obligations. If any Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default or the
existence of a Defaulting Lender or the occurrence of a limit under
Sections 2.11(d) or (e) being exceeded, such amount (to the extent not applied
as aforesaid) shall be returned to the applicable Borrower within three
(3) Business Days after all Events of Default have been cured or waived or the
termination of the Defaulting Lender status or the limits under Sections 2.11(d)
and (e) no longer being exceeded, as applicable.

 

-73-



--------------------------------------------------------------------------------

(k) Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrower Representative notifies any one or more
Issuing Banks that it intends to maintain one or more Letters of Credit
initially issued under this Agreement in effect after the date of such Revolving
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 9.18 if each such
Continuing Letter of Credit is Cash Collateralized (in the same currency in
which such Continuing Letter of Credit is denominated) in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.

(l) Additional Issuing Banks. From time to time, the Borrower Representative may
by notice to the Administrative Agent designate any Lender (in addition to the
initial Issuing Banks) which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank (other than the Administrative Agent or its Affiliates) shall
(i) provide to the Administrative Agent copies of any notice received from the
Borrower Representative pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the applicable Issuing Bank shall be permitted to issue,
amend or extend such Letter of Credit if the Administrative Agent shall not have
advised the applicable Issuing Bank that such issuance, amendment or extension
would not be in conformity with the requirements of this Agreement, (B) on each
Business Day on which such Issuing Bank makes any L/C Disbursement, the date of
such L/C Disbursement and the amount of such L/C Disbursement and (C) on any
other Business Day, such other information with respect to the outstanding
Letters of Credit issued by such Issuing Bank as the Administrative Agent shall
reasonably request.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by (x) in the case
of Loans denominated in Dollars, 12:00 noon, Local Time and (y) in the case of
Loans denominated in an Alternative Currency, the Applicable Time specified by
the Administrative Agent, in each case, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower as specified in the applicable Borrowing Request;
provided, that Borrowings made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to such Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of (A) the Federal Funds Effective Rate and (B) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the Borrowers, the interest rate then applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. The foregoing shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

-74-



--------------------------------------------------------------------------------

Section 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type, and under the applicable
Class, specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower Representative may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding any other provision of
this Section 2.07, the Borrowers shall not be permitted to change the Class or
currency of any Borrowing.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice), by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative were requesting a
Borrowing of the Type and Class resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Interest Election
Request signed by the Borrower Representative. Notwithstanding any contrary
provision herein, this Section 2.07 shall not be construed to permit the
Borrower Representative to (i) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (ii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments or Loans
pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(d) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

-75-



--------------------------------------------------------------------------------

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to (x) a Eurocurrency Borrowing denominated in Dollars
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing and (y) a Eurocurrency
Borrowing denominated in an Alternative Currency prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies such Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing (other than any outstanding Borrowing denominated
in an Alternative Currency) may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing (other than any
Eurocurrency Borrowing denominated in an Alternative Currency) shall be
converted to an ABR Borrowing.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of each
Class shall automatically and permanently terminate on the applicable Revolving
Facility Maturity Date for such Class, including for the avoidance of doubt, on
the Revolving Facility Outside Date to the extent that the Spinoff Date has not
occurred on or prior to 11:59 p.m. (New York City time) on the Revolving
Facility Outside Date. All outstanding Initial Term A Loan Commitments shall
(x) be reduced immediately and without further action upon each Borrowing of
Initial Term A Loans on a dollar-for-dollar basis by the amount of such
Borrowing and (y) automatically terminate at the earlier of 11:59 p.m. (New York
City time) on the Initial Term A Facility Outside Date and the consummation of
the Spinoff on the Spinoff Date, whether or not the full amount of available
Initial Term A Loan Commitments have been funded.

(b) The Borrower Representative may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 (or, if less, the remaining amount of
the Commitments of such Class) and (ii) the Borrower Representative shall not
terminate or reduce the Revolving Facility Commitments of any Class if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11 and any Cash Collateralization of Letters of Credit
in accordance with Section 2.05(j) or (k), as applicable, the Revolving Facility
Credit Exposure of such Class (excluding any Cash Collateralized Letter of
Credit, to the extent so Cash Collateralized) would exceed the total Revolving
Facility Commitments of such Class.

(c) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments of any Class under paragraph
(b) of this Section 2.08 at least three (3) Business Days prior to the effective
date of such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section 2.08 shall be irrevocable;
provided, that a notice of termination or reduction of the Commitments of any
Class delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to such Borrower on the
Revolving Facility Maturity Date applicable to such Revolving Facility Loans and
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan to such Borrower of such Lender as provided
in Section 2.10.

 

-76-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest and applicable currencies payable and paid to such Lender from time
to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, currency, Class and
Type thereof, the Interest Period (if any) applicable thereto and the Borrower
thereof, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the applicable Borrower(s) shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and
substantially in the form attached hereto as Exhibit H, or in another form
approved by such Lender, the Administrative Agent and the Borrower
Representative in their sole discretion. Thereafter, unless otherwise agreed to
by the applicable Lender, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

Section 2.10 Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other clauses of this Section 2.10 and to Section 9.08(e),

(i) the Initial Borrower shall repay principal of outstanding Initial Term A
Loans on the last day of each March, June, September and December of each year
(commencing on the earlier of (i) June 30, 2017 or (ii) if the Spinoff Date has
occurred prior to December 31, 2016, the last day of the first full fiscal
quarter of Parent after the Spinoff Date) and on the applicable Term Facility
Maturity Date or, if any such date is not a Business Day, on the immediately
preceding Business Day (each such date being referred to as an “Initial Term A
Loan Installment Date”), in an aggregate principal amount of such Initial Term A
Loans equal to (i) 0.625% of the aggregate principal amount of such Initial Term
A Loans incurred during the Initial Term A Facility Availability Period on each
Initial Term A Loan Installment Date during the first year after the Closing
Date, (ii) 1.25% of the aggregate principal amount of such Initial Term A Loans
incurred during the Initial Term A Facility Availability Period on each Initial
Term A Loan Installment Date during the second year after the Closing Date,
(iii) 1.25% of the aggregate principal amount of such Initial Term A Loans
incurred during the Initial Term A Facility Availability Period on each Initial
Term A Loan Installment Date during the third year after the Closing Date, (iv)
2.50% of the aggregate principal amount of such Initial Term A Loans incurred
during the Initial Term A Facility Availability Period on each Initial Term A
Loan Installment Date thereafter until the Initial Term A Facility Maturity Date
and (v) in the case of such payment due on the Initial Term A Facility Maturity
Date, an amount equal to the then unpaid principal amount of such Initial Term A
Loans outstanding;

(ii) in the event that any Other Term Loans are made, the Borrower thereof shall
repay such Other Term Loans on the dates and in the amounts set forth in the
related Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment (each such date being referred to as an “Other Term Loan Installment
Date”); and

(iii) to the extent not previously paid, all outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.

 

-77-



--------------------------------------------------------------------------------

(b) To the extent not previously paid, all outstanding Revolving Facility Loans
shall be due and payable on the applicable Revolving Facility Maturity Date,
including for the avoidance of doubt, on the Revolving Facility Outside Date to
the extent that the Spinoff Date has not occurred on or prior to 11:59 p.m. (New
York City time) on the Revolving Facility Outside Date.

(c) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) shall be
applied so that the aggregate amount of such prepayment is allocated among the
Initial Term A Loans and the Other Term Loans, if any, pro rata based on the
aggregate principal amount of outstanding Initial Term A Loans and Other Term
Loans, if any, to reduce amounts due on the succeeding Term Loan Installment
Dates for such Classes; provided, that, subject to the pro rata application to
Loans outstanding within any respective Class of Loans, (x) with respect to
mandatory prepayments of Term Loans pursuant to Section 2.11(b)(1), any Class of
Other Incremental Term Loans may receive less than such pro rata share thereof
(so long as the amount by which such pro rata share exceeds the amount actually
applied to such Class is applied to repay (on a pro rata basis) the outstanding
Initial Term A Loans and any other Classes of then outstanding Other Incremental
Term Loans), in each case to the extent the respective Class receiving less than
its pro rata share has consented thereto[reserved] and (y) the Borrower
Representative shall allocate any repayments pursuant to Section 2.11(b)(2) to
repay the respective Class or Classes being refinanced, as provided in said
Section 2.11(b)(2). Any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the remaining installments of the Term Loans
under the applicable Class or Classes as the Borrower Representative may in each
case direct.

Prior to any prepayment of any Loan under any Facility hereunder, except as set
forth in Section 2.10(d), the Borrower Representative shall select the Borrowing
or Borrowings under the applicable Facility to be prepaid and shall notify the
Administrative Agent by telephone (confirmed by electronic means) of such
selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, on the scheduled date of such prepayment and (ii) in the case of a
Eurocurrency Borrowing, at least three (3) Business Days before the scheduled
date of such prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent). Each such notice shall be irrevocable; provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Each repayment of
a Borrowing (x) in the case of the Revolving Facility Commitments of any Class,
shall be applied to the Revolving Facility Loans included in the repaid
Borrowing such that each Revolving Facility Lender receives its ratable share of
such repayment (based upon the respective Revolving Facility Credit Exposures of
the Revolving Facility Lenders of such Class at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing. All repayments of Loans shall be accompanied by (1) accrued
interest on the amount repaid to the extent required by Section 2.13(d) and
(2) break funding payments pursuant to Section 2.16.

(d) The Borrower Representative shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
Section 2.11(b) at least four (4) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender,” and any Term Lender
which is not a Declining Term Lender, an “Accepting Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower
Representative no later than 5:00 p.m. one (1) Business Day after the date of
such Term Lender’s receipt of notice from the Administrative Agent regarding
such prepayment, that the full amount of any mandatory prepayment otherwise
required to be made with respect to the Term Loans held by such Term Lender
pursuant to Section 2.11(b) not be made (the aggregate amount of such
prepayments declined by the Declining Term Lenders, the “Declined Prepayment
Amount”). If a Term Lender fails to deliver notice setting forth such rejection
of a prepayment to the Administrative Agent within the time frame specified
above or such notice fails to specify the principal amount of the Term Loans to
be rejected, any such failure will be deemed an acceptance of the total amount
of such mandatory prepayment of Term Loans. In the event that the Declined
Prepayment Amount is greater than $0, the Administrative Agent will promptly
notify each Accepting Term Lender of the amount of such Declined Prepayment
Amount and of any such Accepting Term Lender’s ratable portion of such Declined
Prepayment Amount (based on such Lender’s pro rata share of the Term Loans
(excluding the pro rata share of Declining Term

 

-78-



--------------------------------------------------------------------------------

Lenders)). Any such Accepting Term Lender may elect, by delivering, no later
than 5:00 p.m. one (1) Business Day after the date of such Accepting Term
Lender’s receipt of notice from the Administrative Agent regarding such
additional prepayment, a written notice, that such Accepting Term Lender’s
ratable portion of such Declined Prepayment Amount not be applied to repay such
Accepting Term Lender’s Term Loans, in which case the portion of such Declined
Prepayment Amount which would otherwise have been applied to such Term Loans of
the Declining Term Lenders shall instead be retained by the Borrowers. Each
Accepting Term Lender’s ratable portion of such Declined Prepayment Amount
(unless declined by the respective Accepting Term Lender as described in the
preceding sentence) shall be applied to the respective Term Loans of such
Lenders. For the avoidance of doubt, the Borrowers may, at their option, apply
any amounts retained in accordance with the immediately preceding sentence to
prepay loans in accordance with Section 2.11(a) below.

Section 2.11 Prepayment of Loans.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Loan to such Borrower in whole or in part, without premium or penalty
(but subject to Section 2.16 and subject to prior notice in accordance with the
provisions of Section 2.10(c)), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(d).

(b) Beginning on the Spinoff Date, the Borrowers shall apply (1) all Net
Proceeds (other than Net Proceeds of the kind described in the following clause
(2)) within five (5) Business Days after receipt thereof to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10 and (2) all Net Proceeds
from any issuance or incurrence of Refinancing Notes, Refinancing Term Loans and
Replacement Revolving Facility Commitments (other than solely by means of
extending or renewing then existing Refinancing Notes, Refinancing Term Loans
and Replacement Revolving Facility Commitments without resulting in any Net
Proceeds), no later than three (3) Business Days after the date on which such
Refinancing Notes, Refinancing Term Loans and Replacement Revolving Facility
Commitments are issued or incurred, to prepay Term Loans and/or Revolving
Facility Commitments in accordance with Section 2.10(c), Section 2.23 and the
definition of “Refinancing Notes” (as applicable).

(c) Prepayments of any Loans hereunder will be (x) net of any additional Taxes
paid, or estimated by the Borrower Representative in good faith to be payable,
as a result of the repatriation of such Net Proceeds and (y) limited to the
extent that the Borrower Representative determines in good faith that such
prepayments would result in material adverse Tax consequences or would be
prohibited or restricted by applicable Requirement of Law; provided that,
(i) the Borrower Representative shall use commercially reasonable efforts to
eliminate such Tax effects in order to make such prepayments and (ii) once the
repatriation of any such funds is permitted under the applicable Requirement of
Law and no longer results in material adverse Tax consequences, such
repatriation will be promptly effected and such repatriated funds will be
promptly applied (net of additional Taxes payable or reserved against as a
result thereof) to the prepayment of the Term Loans in accordance with this
Section 2.11.

(d) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class, the
Borrowers shall prepay Revolving Facility Borrowings of such Class to such
Borrower (or, if no such Borrowings are outstanding, provide Cash Collateral in
respect of outstanding Letters of Credit pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

(e) In the event that the aggregate amount of Revolving L/C Exposure of any
Class exceeds the total Revolving Facility Commitments of such Class, the
Borrowers shall provide Cash Collateral in respect of outstanding Letters of
Credit attributable thereto pursuant to Section 2.05(j) in an aggregate amount
equal to such excess.

Section 2.12 Fees.

(a) The Initial Borrower agrees to pay to the Administrative Agent for the
account of each Lender, on the last Business Day of each fiscal quarter
(commencing on the last Business Day of the first full fiscal quarter after the
date that is the earlier of (i) 90 days after the Signing Date and (ii) the
Spinoff Date) and on the date on which the Initial Term A Loan Commitments and
Revolving Facility Commitments, as applicable, of all the Lenders shall

 

-79-



--------------------------------------------------------------------------------

be terminated as provided herein, a commitment fee (a “Commitment Fee”) in
Dollars on the daily amount of the applicable Available Unused Commitment of
such Lender during the preceding quarter (or other period commencing with the
date that is the earlier of (i) 90 days after the Signing Date and (ii) the
Spinoff Date or ending with the date on which the last of the Commitments of
such Lender shall be terminated) at a rate equal to the Applicable Commitment
Fee. All Commitment Fees shall be computed on the basis of the actual number of
days elapsed (including the first day but excluding the last) in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the date
that is the earlier of (i) 90 days after the Signing Date and (ii) the Spinoff
Date and, in each case, shall cease to accrue on the date on which the last of
the Commitments of such Lender shall be terminated as provided herein.

(b) The Initial Borrower agrees to pay from time to time (i) to the
Administrative Agent for the account of each Revolving Facility Lender of each
Class, on the last Business Day of each fiscal quarter (commencing on the last
Business Day of the first full fiscal quarter after the Closing Date) and on the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Revolving Facility Percentage of the daily average Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) of such Class, during the preceding quarter (or other period
commencing with the Closing Date or ending with the Revolving Facility Maturity
Date or the date on which the Revolving Facility Commitments of such Class shall
be terminated; provided, that any such fees accruing after the date on which
such Revolving Facility Commitments terminate shall be payable on demand) at the
rate per annum equal to (a) with respect to the Trade Letters of Credit, the
Applicable Margin for Eurocurrency Revolving Facility Borrowings of such
Class effective for each day in such period multiplied by 2⁄3 and (b) with
respect to the Standby Letters of Credit, the Applicable Margin for Eurocurrency
Revolving Facility Borrowings of such Class effective for each day in such
period, and (ii) to each Issuing Bank, for its own account (x) on the last
Business Day of each fiscal quarter (commencing on the last Business Day of the
first full fiscal quarter after the Closing Date) and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated, a
fronting fee in Dollars in respect of each Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 0.125% per annum (or such lesser rate as any such
Issuing Bank may agree with the Borrower Representative) of the daily stated
amount of such Letter of Credit), plus (y) in connection with the issuance,
amendment, cancellation, negotiation, presentment, renewal, extension or
transfer of any such Letter of Credit or any L/C Disbursement thereunder, such
Issuing Bank’s customary documentary and processing fees and charges
(collectively, “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank
Fees that are payable on a per annum basis shall be computed on the basis of the
actual number of days elapsed (including the first day but excluding the last)
in a year of 360 days.

(c) The Initial Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the “Administration Fee” as set forth in
the Administrative Agent Fee Letter, in the amounts and, at the times specified
therein (the “Administrative Agent Fees”).

(d) To the extent that any Loans and/or Commitments under any Facility hereunder
are outstanding after 11:59 p.m. (New York City time) on September 30, 2019 (the
“Amendment No. 2 Additional Fee Date”), the Borrower agrees to pay to the
Administrative Agent within two Business Days following the Amendment No. 2
Additional Fee Date, for the account of each Lender, a fee equal to 0.15% of the
principal amount of such Lender’s Revolving Facility Commitments and Term A
Loans outstanding as of the Amendment No. 2 Additional Fee Date.

(d)(e) All Fees shall be paid on the dates due, in Dollars and immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks. Once paid, none of the Fees shall be
refundable under any circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

 

-80-



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate and Eurocurrency Loans denominated in an Alternative
Currency where market convention is to use such day count, shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable ABR, Adjusted LIBO Rate, or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period for the applicable currency; or

(b) the Administrative Agent is advised by the Majority Lenders of any
Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the applicable Lenders by telephone or electronic means as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the applicable Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests (or any deemed request for) the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the affected
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing denominated in Dollars, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in the affected currency, such Borrowing shall be made as
an ABR Borrowing denominated in Dollars; provided, that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

-81-



--------------------------------------------------------------------------------

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank;

(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes with respect to any Loan Document (other than (i) Indemnified Taxes and
Other Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London or other relevant
interbank market any other condition affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder, whether of principal, interest or otherwise, then the applicable
Borrower will pay to the Administrative Agent, such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent, such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans or Commitments made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error; provided, that any such certificate claiming amounts described
in clause (x) or (y) of the definition of “Change in Law” shall, in addition,
state the basis upon which such amount has been calculated and certify that such
Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and such
method of allocation is not inconsistent with its treatment of other borrowers,
which as a credit matter, are similarly situated to the Borrowers and which are
subject to similar provisions. The applicable Borrower shall pay such Lender or
Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Promptly after any Lender or Issuing Bank has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender or
Issuing Bank shall notify the Borrower Representative thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided, that the Borrowers shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies the
Borrower Representative of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

-82-



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(unless such notice may be revoked under Section 2.10(c) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.19, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) Any and all payments made by or on behalf of a Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if a Loan Party, the Administrative Agent or any other applicable withholding
agent shall be required by applicable Requirement of Law to deduct or withhold
any Taxes from such payments, then (i) the applicable withholding agent shall
make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a copy of an official receipt (or other
evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, as soon as reasonably practicable after any payment of Taxes by any
Loan Party or the Administrative Agent to a Governmental Authority as provided
in this Section 2.17, the Borrower Representative shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower
Representative, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, where applicable, a statement
under section 975 of the ITA, a copy of any return required by applicable
Requirements of Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower Representative or the Administrative
Agent, as the case may be.

(b) Notwithstanding anything herein to the contrary, the sum payable by a UK
Loan Party shall not be increased under Section 2.17(a) by reason of a Tax
Deduction on account of Taxes imposed by the United Kingdom, and Taxes in
respect of which such Tax Deduction is made shall be treated as Excluded Taxes
(and not Indemnified Taxes or Other Taxes) for all purposes of this Agreement,
if on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

-83-



--------------------------------------------------------------------------------

(ii) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender; and

(A) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the UK Loan Party making the payment or from the
Borrower Representative a certified copy of that Direction; and:

(B) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(iii) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender and:

(A) the relevant Lender has not given a Tax Confirmation to the Borrower
Representative; and

(B) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Borrower Representative, on the
basis that the Tax Confirmation would have enabled the Borrower Representative
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

(iv) the relevant Lender is a Treaty Lender and the UK Loan Party making the
payment is able to demonstrate that payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
Sections 2.17(g)(i)-(iii) (as applicable) below.

(c) The Initial Borrower shall timely pay any Other Taxes imposed on or incurred
by the Administrative Agent or any Lender to the relevant Governmental Authority
in accordance with applicable law.

(d) Without duplication of any additional amounts paid pursuant to
Section 2.17(a)(iii) or any amounts paid pursuant to Section 2.17(c), the
Initial Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within fifteen (15) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower Representative by a Lender or by the
Administrative Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(e) The Borrower Representative shall promptly upon becoming aware that a Loan
Party must make any deduction or withholding in respect of Taxes (or that there
is any change in the rate or the basis of any deduction or withholding in
respect of Taxes) notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Borrower Representative and that
Loan Party.

(f) Any Lender that may be entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower Representative (with a copy to the Administrative Agent), at the
time(s) and in the manner(s) prescribed by applicable law or reasonably
requested by the Borrower Representative, such information and/or properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower Representative as may permit such payments to be made
without withholding or at a reduced rate of withholding and would reasonably
assist the applicable Loan Party in assessing whether any exemption or reduction
of withholding Tax applies. Notwithstanding anything to the contrary in this
Section 2.17(f), the completion, execution and submission of such documentation
shall only be required to the extent the relevant Lender is legally eligible to
do so.

 

-84-



--------------------------------------------------------------------------------

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(f) and Section 2.17(i); provided, that a Participant shall furnish
all such required forms and statements to the participating Lender.

(i) Each Lender and Administrative Agent that is a U.S. Person (other than
persons that are corporations or otherwise exempt from United States backup
withholding Tax), shall deliver at the time(s) and in the manner(s) prescribed
by applicable law or reasonably requested by the Borrower Representative, to the
Borrower Representative and the Administrative Agent (as applicable), a properly
completed and duly executed IRS Form W-9 or any successor form, certifying that
such person is exempt from United States backup withholding Tax on payments made
hereunder.

(ii) Without limiting the foregoing:

(A) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal Tax purposes, the person
treated as its owner for U.S. Federal Tax purposes) eligible for the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, duly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, duly completed and
executed IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI with respect to
such Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. Federal Tax purposes, with respect to the
person treated as its owner for U.S. Federal Tax purposes);

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal Tax purposes, the person
treated as its owner for U.S. Federal Tax purposes) entitled to the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower Representative within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable; or

 

-85-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. Federal Tax purposes, the person
treated as its owner for U.S. Federal Tax purposes) is not the beneficial owner
of such payments, duly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, whichever
is applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-1 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-4 on behalf of each such direct and indirect partner.

(iii) Each Lender (A) shall promptly notify the Borrower Representative and the
Administrative Agent of any change in circumstance which would modify or render
invalid any claimed exemption or reduction, and (B) agrees that if any form or
certification it previously delivered pursuant to this Section 2.17 expires or
becomes inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower Representative and the Administrative
Agent in writing of its legal inability to do so.

(g) (i) Subject to clause (ii) below, a Treaty Lender and each UK Loan Party
which makes a payment to which that Treaty Lender is entitled shall complete as
soon as reasonably practicable any procedural formalities necessary for that UK
Loan Party to obtain authorization to make payment under this Agreement to that
Treaty Lender without a Tax Deduction on account of Tax imposed by the United
Kingdom.

(ii) (A) A Treaty Lender which is an Original Lender that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence opposite its name in Schedule 2.01, and

(B) a New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
in the Incremental Assumption Agreement or Assignment and Acceptance which it
executes, and

(C) having done so, that Lender shall be under no obligation pursuant to
Section 2.17(g)(i) above.

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 2.17(g)(ii) above and:

 

-86-



--------------------------------------------------------------------------------

(A) a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

(B) a Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

(1) that Borrower DTTP Filing has been rejected by HM Revenue & Customs, or

(2) HM Revenue & Customs has not given the Borrower authority to make payments
to that Lender without a Tax Deduction within 60 days of the date of the
Borrower DTTP Filing,

and, in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorization to make that
payment without a Tax Deduction.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 2.17(g)(ii) above, no UK Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(v) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.

(vi) Each Lender which is an Original Lender confirms that it is a Qualifying
Lender by entering into this Agreement.

(vii) A Lender shall promptly notify the Administrative Agent (which shall on
receipt of such notification promptly notify the Borrower Representative) if it
becomes aware that is has ceased to be a Qualifying Lender.

(viii) A UK Non-Bank Lender which is an Original Lender gives a Tax Confirmation
to the Borrower Representative by entering into this Agreement.

(ix) A UK Non-Bank Lender shall promptly notify the Borrower Representative and
the Administrative Agent if there is any change in the position from that set
out in the Tax Confirmation.

(x) Each New Lender shall indicate, in the Incremental Assumption Agreement or
Assignment and Acceptance which it executes on becoming a Lender which of the
following categories it falls in: (A) not a Qualifying Lender, (B) a Qualifying
Lender (other than a Treaty Lender); or (C) a Treaty Lender. If a New Lender
fails to indicate its status in accordance with this Section 2.17(g)(viii) then
such New Lender shall be treated for the purposes of this Agreement (including
by each Loan Party) as if it is not a Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Borrower
Representative). For the avoidance of doubt, an Incremental Assumption Agreement
or Assignment and Acceptance shall not be invalidated by any failure of a Lender
to comply with this Section 2.17(g)(viii).

(xi) If a Borrower receives a notification from HM Revenue & Customs that a QPP
Certificate given by a Lender has no effect, the Borrower shall promptly deliver
a copy of that notification to that Lender.

(h) If any Lender or the Administrative Agent, as applicable, determines in good
faith that it has received a refund or repayment (including by way of credit)
of, or relief or remission for, an Indemnified Tax or Other Tax (each, a
“Refund”) for which a payment has been made by a Loan Party pursuant to this
Agreement or

 

-87-



--------------------------------------------------------------------------------

any other Loan Document, which Refund in the good faith judgment of such Lender
or the Administrative Agent, as the case may be, is attributable to such payment
made by such Loan Party, then the Lender or the Administrative Agent, as the
case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in good faith to
be the portion of the Refund as will leave it, after such reimbursement, in no
better or worse position (taking into account expenses or any Taxes imposed on
the Refund) than it would have been in if the Indemnified Tax or Other Tax
giving rise to such Refund had not been imposed in the first instance; provided,
that the Loan Party, upon the request of the Lender or the Administrative Agent,
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest (solely with respect to the time period during which the Loan Party
actually held such funds, except to the extent that the refund was initially
claimed at the written request of such Loan Party) or other charges imposed by
the relevant Governmental Authority) to the Lender or the Administrative Agent
in the event the Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower
Representative’s request, provide the Borrower Representative with a copy of any
notice of assessment or other evidence of the requirement to repay such Refund
received from the relevant Governmental Authority (provided, that such Lender or
the Administrative Agent may delete any information therein that it deems
confidential). Each Lender and the Administrative Agent shall each claim all
such Refunds that are available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Loan Party in connection with this clause (h) or any other provision of this
Section 2.17.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower Representative and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
Representative or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower
Representative or the Administrative Agent as may be necessary for the Borrowers
and the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(i), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(j) If:

(i) a Lender assigns or transfers any of its rights or obligations under the
Loan Documents or changes its Lending Office; and

(ii) as a result of circumstances existing and laws in force at the date such
assignment, transfer or change occurs, a Loan Party would be obliged to make a
payment which relates to a Tax Deduction or Tax imposed by the United Kingdom to
the assignee, transferee, New Lender or Lender acting through its new Lending
Office under this Section 2.17,

then such assignee, transferee, New Lender or Lender acting through its new
Lending Office shall only be entitled to receive payment under this Section 2.17
to the same extent as it would have been if the assignment, transfer or change
had not occurred (other than to the extent such Lender is an assignee pursuant
to a request by a Borrower under Section 2.19(b) or 2.19(c)).

(k) All amounts expressed to be payable under a Loan Document by any Loan Party
which (in whole or in part) constitute the consideration for any supply for the
purposes of United Kingdom Value Added Tax (“VAT”) are deemed to be exclusive of
any VAT which shall be payable in addition to and at the same time as any such
consideration where a Loan Document requires any Loan Party to reimburse or
indemnify a Finance Party for any cost or expense, the reference to such cost or
expense shall include such part thereof as represents VAT, save to the extent
that such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant Governmental Authority.

 

-88-



--------------------------------------------------------------------------------

The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of L/C Disbursements, or
of amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., Local Time (unless otherwise specified herein), on the date when due,
in immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrowers by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. Except as otherwise expressly provided herein, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments made under the Loan Documents shall be made in
Dollars except (i) that any payment in respect of principal or interest of a
Loan shall be made in the currency in which such Loan is denominated and
(ii) reimbursements of L/C Disbursements shall be made pursuant to
Section 2.05(e). Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) Any proceeds of Collateral received by the Administrative Agent (whether as
a result of any realization on the Collateral, any setoff rights, any
distribution in connection with any proceedings or other action of any Loan
Party in respect of Debtor Relief Laws or otherwise and whether received in cash
or otherwise) (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied on a pro rata basis among the relevant Lenders under the Class of Loans
being prepaid as specified by the Borrower Representative) or (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent or Collateral Agent so elects or the Required Lenders so
direct, shall be applied, subject to the provisions of any applicable
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Collateral Agent (and any agent appointed by it under a Security Document),
including all costs and expenses incurred by the Collateral Agent in connection
with the collection or sale of the Collateral, second, to pay any fees,
indemnitees, or expense reimbursements including amounts then due to any Issuing
Bank from the Borrowers, third, to pay any fees or expense reimbursements then
due to the Lenders (in their capacities as such) from the Borrowers, fourth, to
pay interest (including post-petition interest, whether or not an allowed claim
in any claim or proceeding under any Debtor Relief Laws) then due and payable on
the Loans ratably, fifth, to repay principal on the Loans and unreimbursed L/C
Disbursements, to Cash Collateralize all outstanding Letters of Credit, and any
other amounts owing with respect to Secured Cash Management Agreements, Secured
Supply Chain Financings and Secured Hedge Agreements ratably; provided, that
amounts which are applied to Cash Collateralize outstanding Letters of Credit
that remain available after expiry of the applicable Letter of Credit shall be
applied in the manner set forth herein sixth, to the payment of any other
Obligation due to any Secured Party and seventh to the Loan Parties, their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct.

 

-89-



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
of a given Class resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements of such Class and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements of such
Class of such other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by all such Lenders ratably in accordance with the
principal amount of each such Lender’s respective Term Loans, Revolving Facility
Loans and participations in L/C Disbursements of such Class and accrued interest
thereon; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, (ii) the provisions of this clause (c) shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant and (iii) nothing in this Section 2.18(c) shall be construed to
limit the applicability of Section 2.18(b) in the circumstances where
Section 2.18(b) is applicable in accordance with its terms. The Borrowers
consent to the foregoing and agree, to the extent each may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the applicable Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the applicable
Issuing Bank hereunder that a Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the relevant Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) Subject to Section 2.24, if any Lender shall fail to make any payment
required to be made by it pursuant to 2.05(d) or (e), 2.06, or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or mitigate the
applicability of Section 2.20 or any event that gives rise to the operation of
Section 2.20, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Initial Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-90-



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15 (in a material
amount in excess of that being charged by other Lenders) or gives notice under
Section 2.20, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 (in a material amount in excess of that being charged by other
Lenders), or (iii) any Lender is a Defaulting Lender, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require any such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided, that (i) the Borrowers shall have
received the prior written consent of the Administrative Agent (and, if in
respect of any Revolving Facility Commitment or Revolving Facility Loan, the
Issuing Banks), to the extent consent would be required under Section 9.04(b)
for an assignment of Loans or Commitments, as applicable, which consent, in each
case, shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in L/C Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payments required to
be made pursuant to Section 2.17 or a notice given under Section 2.20, such
assignment will result in a reduction in such compensation or payments and
(iv) such assignment does not conflict with any applicable Requirement of Law. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Nothing in this Section 2.19 shall be deemed to prejudice any
rights that the Borrowers may have against any Lender that is a Defaulting
Lender. No action by or consent of the removed Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment by the Borrowers, Administrative Agent, such removed Lender and the
replacement Lender shall otherwise comply with Section 9.04, provided, that if
such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrowers’ request, compliance with Section 9.04 (but only on the part
of the removed Lender) shall not be required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver or consent which pursuant to the terms of
Section 9.08 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then the
Borrowers shall have the right (unless such Non-Consenting Lender grants such
consent) at their sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(C)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrowers’ request) assign
its Loans and its Commitments (or, at the Borrowers’ option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver or consent) hereunder to one or more assignees reasonably acceptable
to (i) the Administrative Agent (unless such assignee is a Lender, an Affiliate
of a Lender or an Approved Fund) and (ii) if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Issuing Banks; provided,
that: (i) all Loan Obligations of the Borrowers owing to such Non-Consenting
Lender being replaced shall be paid in full in same day funds to such
Non-Consenting Lender concurrently with such assignment, (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon, and (iii) the replacement Lender shall grant its consent with respect
to the applicable proposed amendment, waiver or consent. No action by or consent
of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment by the Borrowers,
the Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrowers’ request, compliance with Section 9.04 (but only on the part of the
Non-Consenting Lender) shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make, maintain or fund any Eurocurrency Loans, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the London

 

-91-



--------------------------------------------------------------------------------

interbank market then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, (i) any obligations of such Lender to make or continue
Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency Borrowings shall
be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining ABR Loans the interest rate on which is determined by
reference to the LIBO Rate component of the ABR, the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted LIBO Rate
component of the ABR, in each case until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall upon
demand from such Lender (with a copy to the Administrative Agent), prepay all
Eurocurrency Borrowings of such Lender or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Borrowings of such Lender to
ABR Borrowings (the interest rate on such ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the ABR), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBO Rate, the Administrative Agent shall during the period of
such suspension compute the ABR applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 2.21 Incremental Commitments.

(a) After the Spinoff Date has occurred, the Borrower Representative may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or Incremental
Revolving Facility Commitments are established (except as set forth in clause
(C) of the third paragraph under Section 6.01) from one or more Incremental Term
Lenders and/or Incremental Revolving Facility Lenders (which, in each case, may
include any existing Lender, but shall be required to be persons which would
qualify as assignees of a Lender in accordance with Section 9.04) willing to
provide such Incremental Term Loans and/or Incremental Revolving Facility
Commitments, as the case may be, in their sole discretion; provided, that each
Incremental Revolving Facility Lender providing a commitment to make revolving
loans shall be subject to the approval of the Administrative Agent and, to the
extent the same would be required for an assignment under Section 9.04, the
Issuing Banks (which approvals shall not be unreasonably withheld, conditioned
or delayed). Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective and (iii) in the case of
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be (x) commitments to make term loans with terms identical to
(and which shall together with any then outstanding Initial Term A Loans, as
applicable, form a single Class of) the Initial Term A Loans or (y) commitments
to make term loans with pricing, maturity, amortization, participation in
mandatory prepayments and/or other terms different from the Initial Term A Loans
(“Other Incremental Term Loans”).

(b) The applicable Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:

 

-92-



--------------------------------------------------------------------------------

(i) any (x) commitments to make additional Initial Term A Loans shall have the
same terms as the Initial Term A Loans, and shall form part of the same Class of
Initial Term A Loans and (y) Incremental Revolving Facility Commitments shall
have the same terms as the then outstanding Class of Revolving Facility
Commitments (or, if more than one Class of Revolving Facility Commitments is
then outstanding, the Revolving Facility Commitments with the then latest
Revolving Facility Maturity Date) and shall require no scheduled amortization or
mandatory commitment reduction prior to the Latest Maturity Date of the
Revolving Facility Commitments,

(ii) the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank equally and ratably in right of security with the
existing Loans,

(iii) the final maturity date of any such Other Incremental Term Loans shall be
no earlier than the Latest Maturity Date applicable to the Term Loans in effect
at the date of incurrence of such Other Incremental Term Loans and, except as to
pricing, amortization, final maturity date and participation in mandatory
prepayments (which shall, subject to the other clauses of this proviso, be
determined by the applicable Borrower and the applicable Incremental Term
Lenders in their sole discretion), shall have (x) the same terms as the Term
Loans or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent,

(iv) the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans with the longest remaining Weighted Average Life to Maturity,

(v) the Borrowers shall be in Pro Forma Compliance immediately after giving
effect to the incurrence of such Incremental Facility and the use of proceeds
thereof with the Financial Covenant as of the last day of the then most recently
ended Test Period; provided that in the case of any Incremental Facility used to
finance a Permitted Acquisition, and to the extent the Incremental Term Lenders
participating in such Incremental Facility agree, this clause (v) shall be
tested at the time of the execution of the acquisition agreement related to such
Permitted Acquisition,

(vi) such Other Incremental Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the
Initial Term A Loans in any mandatory prepayment hereunder,

(vii) there shall be no borrower (other than a Borrower) or guarantor (other
than the Loan Parties) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Facility Commitments, and

(viii) Incremental Term Loans and Incremental Revolving Facility Commitments
shall not be secured by any asset of Parent or its Subsidiaries other than then
Collateral.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower Representative’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) no Default or Event of Default shall exist; provided,
that in the event that any tranche of Incremental Term Loans is used to finance
a Permitted Acquisition, to the extent the Incremental Term Lenders
participating in such tranche of Incremental Term Loans agree, the foregoing
clause (i) shall be tested at the time of the execution of the acquisition
agreement related to such Permitted Acquisition (provided, that such Incremental
Term Lenders shall not be permitted to waive any Default or Event of Default
then existing or existing after giving effect to such tranche of Incremental
Term Loans); (ii) the representations and warranties of the applicable Borrower
set forth in this Agreement shall be true and correct in all material respects
(other than to the extent qualified by materiality or “Material Adverse Effect,”
in which case, such representations and warranties shall be true and correct);
provided, that in the event that the tranche of Incremental

 

-93-



--------------------------------------------------------------------------------

Term Loans is used to finance a Permitted Acquisition and to the extent the
Incremental Term Lenders participating in such tranche of Incremental Term Loans
agree, the foregoing clause (ii) shall be limited such that the availability of
such Incremental Term Loans shall only be subject to the accuracy of customary
“specified representations” and those representations of the seller or the
target company (as applicable) included in the acquisition agreement related to
such Permitted Acquisition that are material to the interests of the Lenders and
only to the extent that Parent or its applicable Subsidiary has the right to
terminate its obligations under such acquisition agreement as a result of a
failure of such representations to be accurate; and (iii) the Administrative
Agent shall have received documents and legal opinions consistent with those
delivered on the Closing Date as to such matters as are reasonably requested by
the Administrative Agent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments, when originally made,
are included in each Borrowing of the applicable Class of outstanding Revolving
Facility Loans on a pro rata basis. The Borrowers agree that Section 2.16 shall
apply to any conversion of Eurocurrency Loans to ABR Loans reasonably required
by the Administrative Agent to effect the foregoing.

Section 2.21 [Reserved].

Section 2.22 Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.22),
pursuant to one or more offers made from time to time by the Borrower
Representative to all Lenders of any Class of Term Loans and/or Revolving
Facility Commitments on a pro rata basis (based, in the case of an offer to the
Lenders under any Class of Term Loans, on the aggregate outstanding Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, on the aggregate outstanding Revolving Facility Commitments under such
Revolving Facility, as applicable), and on the same terms to each such Lender
(“Pro Rata Extension Offers”), the Borrowers are hereby permitted to consummate
transactions with individual Lenders that agree to such transactions from time
to time to extend the maturity date of such Lender’s Loans and/or Commitments of
such Class and to otherwise modify the terms of such Lender’s Loans and/or
Commitments of such Class pursuant to the terms of the relevant Pro Rata
Extension Offer (including, without limitation, increasing the interest rate or
fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the amortization schedule in respect of such Lender’s Loans). For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean, (i) in the case of an offer to the Lenders under any
Class of Term Loans, that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same and (ii) in the case of an
offer to the Lenders under any Revolving Facility, that all of the Revolving
Facility Commitments of such Facility are offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same. Any such extension (an “Extension”) agreed to
between the applicable Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Other Term Loan for such
Lender if such Lender is extending an existing Term Loan (such extended Term
Loan, an “Extended Term Loan”) or an Other Revolving Facility Commitment for
such Lender if such Lender is extending an existing Revolving Facility
Commitment (such extended Revolving Facility Commitment, an “Extended Revolving
Facility Commitment,” and any Revolving Facility Loan made pursuant to such
Extended Revolving Facility Commitment, an “Extended Revolving Loan”). Each Pro
Rata Extension Offer shall specify the date on which the Borrower Representative
proposes that the Extended Term Loan shall be made or the proposed Extended
Revolving Facility Commitment shall become effective, which shall be a date not
earlier than five (5) Business Days after the date on which notice is delivered
to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion).

(b) The applicable Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an amendment to this Agreement (an “Extension
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Extended Term Loans and/or Extended Revolving
Facility Commitments of such Extending Lender. Each Extension Amendment shall
specify the terms of

 

-94-



--------------------------------------------------------------------------------

the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the applicable Borrower and set forth in
the Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same
terms as the existing Class of Term Loans from which they are extended or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Facility Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees, any other pricing terms and final maturity (which shall be
determined by the applicable Borrower and set forth in the Pro Rata Extension
Offer), any Extended Revolving Facility Commitment shall have (x) the same terms
as the existing Class of Revolving Facility Commitments from which they are
extended or (y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent and, in respect of any other terms that would affect the
rights or duties of any Issuing Bank, such terms as shall be reasonably
satisfactory to such Issuing Bank, and (v) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial Term A Loans in any mandatory prepayment
hereunder. Upon the effectiveness of any Extension Amendment, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower Representative’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto. If provided in any Extension Amendment
with respect to any Extended Revolving Facility Commitments, and with the
consent of each Issuing Bank, participations in Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Extension Amendment, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an Other
Term Loan having the terms of such Extended Term Loan and (ii) if such Extending
Lender is extending a Revolving Facility Commitment, such Extending Lender will
be deemed to have an Other Revolving Facility Commitment having the terms of
such Extended Revolving Facility Commitment.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.22), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of clause (a) of the
definition of Incremental Amount,[reserved], (ii) no Extended Term Loan or
Extended Revolving Facility Commitment is required to be in any minimum amount
or any minimum increment, (iii) any Extending Lender may extend all or any
portion of its Term Loans and/or Revolving Facility Commitment pursuant to one
or more Pro Rata Extension Offers (subject to applicable proration in the case
of over participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term Loans, Extended Revolving Facility Commitments
and all obligations in respect thereof shall be Loan Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with all other Obligations of the Class being
extended (and all other Obligations secured by Other First Liens), (vi) no
Issuing Bank shall be obligated to issue Letters of Credit under such Extended
Revolving Facility Commitments unless it shall have consented thereto and
(vii) there shall be no borrower (other than the Borrowers) and no guarantors
(other than the Guarantors) in respect of any such Extended Term Loans or
Extended Revolving Facility Commitments.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the applicable Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 

-95-



--------------------------------------------------------------------------------

Section 2.23 Refinancing Amendments.

(a) After the Spinoff Date, (a) notwithstanding anything to the contrary in this
Agreement, including Section 2.18(c) (which provisions shall not be applicable
to this Section 2.23), the Borrower Representative may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), all Net Proceeds of
which are used to Refinance in whole or in part any Class of Term Loans pursuant
to Section 2.11(b)(2). Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower Representative proposes that
the Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.03 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the applicable Borrower and
the Lenders providing such Refinancing Term Loans) taken as a whole shall (as
determined by the applicable Borrower in good faith) be substantially similar
to, or no more restrictive to Parent and its Subsidiaries than, the terms, taken
as a whole, applicable to the Term Loans being refinanced (except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date or are otherwise reasonably acceptable to the Administrative
Agent);

(vi) [reserved];

(vii) there shall be no borrower (other than the Borrowers) and no guarantors
(other than the Loan Parties) in respect of such Refinancing Term Loans;

(viii) Refinancing Term Loans shall not be secured by any asset of Parent or any
of its subsidiaries other than the Collateral; and

(ix) Refinancing Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.11(b)(2)) hereunder, as specified in the applicable
Refinancing Amendment.

(b) Any Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to a Borrower.

 

-96-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrower Representative may by written notice to the Administrative Agent
establish one or more additional Facilities (“Replacement Revolving Facilities”)
providing for revolving commitments (“Replacement Revolving Facility
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Facility Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower
Representative proposes that the Replacement Revolving Facility Commitments
shall become effective, which shall be a date not less than five (5) Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion); provided, that: (i) before and after giving effect to
the establishment of such Replacement Revolving Facility Commitments on the
Replacement Revolving Facility Effective Date, each of the conditions set forth
in Section 4.03 shall be satisfied; (ii) after giving effect to the
establishment of any Replacement Revolving Facility Commitments and any
concurrent reduction in the aggregate amount of any other Revolving Facility
Commitments, the aggregate amount of Revolving Facility Commitments shall not
exceed the aggregate amount of the Revolving Facility Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith; (iii) no
Replacement Revolving Facility Commitments shall have a final maturity date (or
require commitment reductions or amortizations) prior to the Revolving Facility
Maturity Date for the Revolving Facility Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the applicable Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the applicable Borrower, the Lenders providing such Replacement
Revolving Facility Commitments, the Administrative Agent and the replacement
issuing bank, if any, under such Replacement Revolving Facility Commitments)
taken as a whole shall (as determined by the applicable Borrower in good faith)
be substantially similar to, or no more restrictive to Parent and the
Subsidiaries than, those, taken as a whole, applicable to the Revolving Facility
Commitments so replaced (except to the extent such covenants and other terms
apply solely to any period after the latest Revolving Facility Maturity Date in
effect at the time of incurrence or are otherwise reasonably acceptable to the
Administrative Agent); and (v) there shall be no borrower (other than the
Borrowers) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and (vi) Replacement Revolving Facility
Commitments and extensions of credit thereunder shall not be secured by any
asset of Parent and its subsidiaries other than the Collateral. In addition, the
applicable Borrower may establish Replacement Revolving Facility Commitments to
refinance and/or replace all or any portion of a Term Loan hereunder (regardless
of whether such Term Loan is repaid with the proceeds of Replacement Revolving
Loans or otherwise), so long as the aggregate amount of such Replacement
Revolving Facility Commitments does not exceed the aggregate amount of Term
Loans repaid at the time of establishment thereof plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith (it being understood that such Replacement
Revolving Facility Commitment may be provided by the Lenders holding the Term
Loans being repaid and/or by any other person that would be a permitted Assignee
hereunder) so long as (i) before and after giving effect to the establishment
such Replacement Revolving Facility Commitments on the Replacement Revolving
Facility Effective Date each of the conditions set forth in Section 4.03 shall
be satisfied to the extent required by the relevant agreement governing such
Replacement Revolving Facility Commitments, (ii) the remaining life to
termination of such Replacement Revolving Facility Commitments shall be no
shorter than the Weighted Average Life to Maturity then applicable to the
refinanced Term Loans, (iii) the final termination date of the Replacement
Revolving Facility Commitments shall be no earlier than the Term Facility
Maturity Date of the refinanced Term Loans, (iv) [reserved], (v) there shall be
no borrower (other than the Borrowers) and no guarantors (other than the
Guarantors) in respect of such Replacement Revolving Facility; and (vi) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the applicable Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Applicable Borrower, the Lenders providing such Replacement
Revolving Facility Commitments, the Administrative Agent and the replacement
issuing bank, if any, under such Replacement Revolving Facility Commitments)
taken as a whole shall (as determined by the applicable Borrower in good faith)
be substantially similar to, or no more restrictive to Parent and its
Subsidiaries than, those, taken as a whole, applicable to the Term

 

-97-



--------------------------------------------------------------------------------

Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent). Solely to the extent that an
Issuing Bank is not a replacement issuing bank under a Replacement Revolving
Facility, it is understood and agreed that such Issuing Bank shall not be
required to issue any letters of credit under such Replacement Revolving
Facility and, to the extent it is necessary for such Issuing Bank to withdraw as
an Issuing Bank, as the case may be, at the time of the establishment of such
Replacement Revolving Facility, such withdrawal shall be on terms and conditions
reasonably satisfactory to such Issuing Bank in its sole discretion. The Initial
Borrower agrees to reimburse each Issuing Bank in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

(d) Any Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Facility Commitments.

(e) Any Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Facility Commitments (as applicable) shall execute
and deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Facility Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan and (B) if a Lender is providing
a Replacement Revolving Facility Commitment, such Lender will be deemed to have
an Other Revolving Facility Commitment having the terms of such Replacement
Revolving Facility Commitment. Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.23), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not be included in the
calculation of clause (a) of the definition of Incremental Amount,[reserved],
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (a) or (c) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Loan Obligations under this Agreement and the other
Loan Documents that rank equally and ratably in right of security with the
Initial Term A Loans and other Loan Obligations.

Section 2.24 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders,” as applicable, and Section 9.08.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any

 

-98-



--------------------------------------------------------------------------------

amounts owing by such Defaulting Lender to any Issuing Bank hereunder, third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j), fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or Issuing Bank against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.24 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and, except as provided in clause (C) below, the Borrowers shall not be
required to pay any such fee that otherwise would have been paid to that
Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.03 are satisfied at the time of such reallocation (and, unless the
Borrower Representative has otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. Subject to
Section 9.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, within three
(3) Business Days following the written request of the (i) Administrative Agent
or (ii) any Issuing Bank (with a copy to the Administrative Agent), Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

 

-99-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower Representative, the Administrative
Agent and each Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
(together with any break funding costs incurred by the non-Defaulting Lenders as
a result of such purchase) that portion of outstanding Revolving Facility Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with their Revolving Facility Commitments (without giving effect to
Section 2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided, that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

Section 2.25 Assumption. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, at any time from and after the
Signing Date, at the option of the Initial Borrower and upon no less than five
Business Days’ prior written notice to the Administrative Agent, the Initial
Borrower may, without the consent of the Administrative Agent, any Lender or any
other party hereto, in its sole discretion, assign and novate its obligations
under this Agreement to a Wholly Owned Subsidiary of (X) prior to the Spinoff
Date, the Initial Borrower or (Y) from and after the Spinoff Date, Parent, in
each case organized under the laws of England and Wales to whom the Initial
Borrower has transferred or intends to promptly commence transferring all or
substantially all of its assets (such date, the “Borrower Transfer Date”),
provided that, (i) such Wholly Owned Subsidiary shall expressly assume the
obligations of the Initial Borrower pursuant to the Borrower Assumption
Agreement, (ii) such Wholly Owned Subsidiary shall cause to be delivered to the
Administrative Agent legal opinions substantially consistent with those
delivered on the Closing Date with respect to the Initial Borrower as to such
matters as are reasonably requested by the Administrative Agent, (iii) the
Administrative Agent shall have received, at least three (3) Business Days prior
to the Borrower Transfer Date, all documentation and other information required
with respect to such Wholly Owned Subsidiary by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act and (iv) such Wholly Owned
Subsidiary shall have satisfied the Collateral and Guarantee Requirement and
delivered such Security Documents or joinders thereto as are required by the
Collateral and Guarantee Requirement. Adient Global Holdings Ltd will be
automatically released from any obligations and liabilities (including the Loan
Obligations) under this Agreement or any other Loan Document (in each case,
solely in its capacity as the Initial Borrower, a Borrower or as the Borrower
Representative, and not in any other capacity (including as a Guarantor), unless
on such date Adient Global Holdings Ltd is liquidated, dissolved or transfers
all its assets to Loan Parties or is otherwise wound up in a transaction
otherwise permitted by this Agreement, in which case it shall also be released
from any other obligations thereof under the Loan Documents in accordance with
Section 9.18), and all references herein to the “Initial Borrower” shall refer
instead to such Wholly Owned Subsidiary, in each case upon the Borrower Transfer
Date.

 

-100-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

On the Signing Date, the Closing Date and the date of each other Credit Event
prior to the Spinoff Date, as provided in Section 4.03, (i) to the extent prior
to the Successor JCI Credit Agreement Effectiveness Date, the Initial Borrower
represents and warrants to the Lenders that the Predecessor JCI Credit Agreement
Reps and Warranties are true and correct in all material respects as of such
applicable date as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and (ii) upon and after the Successor
JCI Credit Agreement Effectiveness Date, the Initial Borrower represents and
warrants to the Lenders that the Successor JCI Credit Agreement Reps and
Warranties are true and correct in all material respects as of such applicable
date as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

On the Spinoff Date and the date of each Credit Event thereafter, as provided in
Section 4.03, the Borrowers represent and warrant to the Lenders (other than,
from and after the occurrence of the Borrower Transfer Date, with respect to
Section 3.24) that:

Section 3.01 Organization; Powers. Parent and each of the Subsidiaries which is
a Loan Party or a Material Subsidiary (a) is a partnership, limited liability
company, public limited company, corporation or other entity duly
organized/incorporated, validly existing and in good standing under the laws of
the jurisdiction of its organization/incorporation (to the extent that each such
concept exists in such jurisdiction), (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except in the case of clause (a) (other than with respect to Parent
and the Borrowers), clause (b) (other than with respect to Parent and the
Borrowers), and clause (c), where the failure so to be or have, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrowers, to borrow and otherwise obtain credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrowers and each of the Guarantors of each of the Loan Documents to which it
is a party and the borrowings and other extensions of credit hereunder (a) have
been duly authorized by all corporate, stockholder, shareholder, partnership,
limited liability company or other organizational action required to be obtained
by the Borrowers and such Guarantors and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation applicable to the Borrowers or any
such Guarantor (including, with respect to Parent, Section 82 an Section 239 of
the Companies Act of Ireland, as amended), (B) the certificate or articles of
incorporation or other constitutional documents (including any partnership,
limited liability company or operating agreements) or by-laws or articles of
association of the Borrowers, or any such Guarantor, (C) any applicable order of
any court or any law, rule, regulation or order of any Governmental Authority
applicable to the Borrowers or any such Guarantor or (D) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which the Borrowers or any such Guarantor is a party or by which
any of them or any of their property is or may be bound, (ii) result in a breach
of or constitute (alone or with due notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section 3.02(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrowers or any such Guarantor,
other than the Liens created by the Loan Documents and Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrowers and constitutes, and each other Loan Document when executed and
delivered by the Borrowers and each Guarantor that is party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against the Borrowers and each such Guarantor in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
administration, reorganization, Irish examinership, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (b) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law), (c) implied covenants of good faith and fair
dealing, and (d) the need for filings and registrations necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Collateral
Agent.

 

-101-



--------------------------------------------------------------------------------

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrowers or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright
Office, the United Kingdom Intellectual Property Office, the European Patent
Office and the European Union Intellectual Property Office, and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) such as have been made or obtained and are in full force and
effect, (d) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (e) filings or other actions listed on Schedule 3.04 (as may be
updated prior to the Spinoff Date in a manner acceptable to the Administrative
Agent), recordation of the Mortgages and any other filings or registrations
required to perfect Liens created by the Security Documents (including, in the
case of the Specified Foreign Loan Documents under the laws of England and
Wales, any required registrations with the UK Companies House under Section 859A
of the UK Companies Act 2006 and/or with the Land Registry or Land Charges
Registry in England), and including in the case of any Security Document entered
into by Parent any required registrations with the Companies Registration Office
of Ireland pursuant to Part 7 of the Companies Act 2014 of Ireland, in the case
of the Jersey Law All Assets Pledge Agreement the filing of the financing
statements on SIR and/or with the Revenue Commissioners of Ireland pursuant to
Section 1001 of the Taxes Consolidation Act, 1997 of Ireland (as amended).

Section 3.05 Financial Statements. (a) The audited consolidated balance sheets
and the statements of income, stockholders’ or shareholders’ equity, and cash
flow for Parent and its consolidated subsidiaries and (b) the unaudited
consolidated balance sheets and statements of income, stockholders’ or
shareholders’ equity and cash flow for Parent and its consolidated subsidiaries,
in each case as set forth in the Form 10, including the notes thereto, if
applicable, present fairly in all material respects the consolidated financial
position of Parent and its consolidated subsidiaries as of the dates and for the
periods referred to therein and the results of operations and cash flows for the
periods then ended, and, except as set forth on Schedule 3.05 (as may be updated
prior to the Spinoff Date in a manner acceptable to the Administrative Agent),
were prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby, except, in the case of interim period financial
statements, for the absence of notes and for normal year-end adjustments and
except as otherwise noted therein.

Section 3.06 No Material Adverse Effect. Since June 30, 2016 (for this purpose,
assuming that the Transactions had been consummated before such date), there has
been no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases; Flood Documentation.

(a) Each of Parent and the Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, subject to Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failures to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens or Liens arising by operation of
law, subject to the provisions of the immediately preceding sentence.

(b) As to all improved Material Real Property located in the United States which
is subject to a Mortgage, (i) the Collateral Agent has received the Flood
Documentation with respect to such Material Real Property on or prior to the
granting of such Mortgage thereon, (ii) all flood hazard insurance policies
required pursuant to Section 5.02(c) with respect to any such Material Real
Property have been obtained and remain in full force and effect to the extent
required by such Section, and (iii) except to the extent that the Borrower
Representative has previously given written notice thereof to the Collateral
Agent, there has been, to the Borrower Representative’s knowledge, no
redesignation of any Material Real Property subject to a Mortgage into Special
Flood Hazard Area.

 

-102-



--------------------------------------------------------------------------------

Section 3.08 Subsidiaries.

(a) Schedule 3.08(a) (as may be updated pursuant to Section 9.08(b) of this
Agreement) sets forth as of the Spinoff Date the name and jurisdiction of
incorporation, formation or organization of each subsidiary of Parent and, as to
each such subsidiary, the percentage of each class of Equity Interests owned by
Parent or by any such subsidiary.

(b) As of the Spinoff Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of Parent or
any of the Subsidiaries, except as set forth on Schedule 3.08(b) (as may be
updated pursuant to Section 9.08(b) of this Agreement).

Section 3.09 Litigation; Compliance with Law.

(a) There are no actions, suits, proceedings or investigations at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of Parent or any Borrower, threatened in writing
against Parent, any Borrower or any of the Subsidiaries or any business,
property or rights of any such person (i) that involve any Loan Document, to the
extent that the applicable action, suit, proceeding or investigation is brought
by Parent, any Borrower or any of their subsidiaries or (ii) that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect except for any action, suit or proceeding at law or in equity or
by or on behalf of any Governmental Authority or in arbitration which has been
disclosed in the Form 10.

(b) None of Parent, the Borrowers, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are the
subject of Section 3.16) or any restriction of record or indenture, agreement or
instrument affecting any Real Property, or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. No part of the proceeds of any Loans
or any Letter of Credit will be used by Parent, the Borrowers and their
Subsidiaries in any manner that would result in a violation of Regulation T,
Regulation U or Regulation X.

Section 3.11 Investment Company Act. None of the Borrowers and the other Loan
Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds.

(a) The Borrowers will use the proceeds of the (i) Revolving Facility Loans and
(ii) Initial Term A Loans to finance certain payments (by way of debt
repayments, distributions, sales or otherwise) to JCI and/or its subsidiaries or
any Affiliate of JCI in connection with the Transactions, to pay Transaction
Expenses, and for working capital, capital expenditures and other general
corporate purposes.

(b) On and after the Spinoff Date, the Borrowers may request the issuance of
Letters of Credit to replace or provide credit support for any Existing Letters
of Credit of Parent, the Subsidiary Borrower or their respective subsidiaries.

(c) The Facilities shall not be utilized for any purpose that would
(i) constitute unlawful financial assistance within the meaning of sections 678
or 679 of the UK Companies Act 2006 or (ii) breach Section 82 or Section 239 of
the Companies Act 2014 of Ireland.

 

-103-



--------------------------------------------------------------------------------

Section 3.13 Tax.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Parent and each of the
Subsidiaries has filed or caused to be filed all U.S. federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Parent and each of the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due), except Taxes or assessments for which Parent or
any of the Subsidiaries (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP and, to the extent such Taxes are due and
payable pursuant to a governmental assessment, the amount thereof is being
contested in good faith by appropriate proceedings; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to Parent and each of the Subsidiaries, there are no claims being asserted in
writing with respect to any Taxes.

(d) The Loan Parties are not required to make any Tax Deduction on account of
Tax imposed by the United Kingdom from any payment they may make under any Loan
Document to a Lender which is:

(i) a Qualifying Lender:

(A) falling within paragraph (a)(i) of the definition of Qualifying Lender; or

(B) except where a Direction has been given under section 931 of the ITA in
relation to the payment concerned, falling within paragraph (a)(ii) of the
definition of Qualifying Lender; or

(C) falling within paragraph (b) of the definition of Qualifying Lender; or

(D) that is a QPP Lender in respect of which each of the Loan Parties reasonably
believes that it is not a connected person for purposes of the QPP Regulations;
or

(ii) a Treaty Lender and the payment is one specified in a direction given by
the Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

(e) Under the law of its jurisdiction of incorporation it is not necessary that
the Loan Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Loan Documents or the transactions contemplated by
the Loan Documents.

Section 3.14 No Material Misstatements.

(a) All written information (other than the Projections, forward looking
information and information of a general economic or industry specific nature)
(the “Information”) concerning Parent, the Borrowers, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders (and as of the Closing
Date, with respect to Information provided prior thereto) and did not, taken as
a whole, contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

 

-104-



--------------------------------------------------------------------------------

(b) The Projections and other forward looking information prepared by or on
behalf of Parent, the Borrowers or any of their representatives and that have
been made available to any Lenders or the Administrative Agent in connection
with the Transactions or the other transactions contemplated hereby have been
prepared in good faith based upon assumptions believed by Parent and the
Borrowers to be reasonable as of the date thereof (it being understood that such
Projections and other forward looking information are as to future events and
are not to be viewed as facts, such Projections and other forward looking
information are subject to significant uncertainties and contingencies and that
actual results during the period or periods covered by any such Projections or
other forward looking information may differ significantly from the projected
results, and that no assurance can be given that the projected results will be
realized) and as of the date such Projections and information were furnished to
the Lenders.

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) no
Reportable Event has occurred during the past five years as to which Parent, any
of its Subsidiaries or any ERISA Affiliate was required to file a report with
the PBGC; (b) no ERISA Event has occurred or is reasonably expected to occur;
and (c) none of Parent, the Borrowers, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by Parent or any of its Subsidiaries, and there are
no judicial, administrative or other actions, suits or proceedings pending or,
to Parent or the Borrowers’ knowledge, threatened which allege a violation of or
liability under any Environmental Laws, in each case relating to Parent or any
of its Subsidiaries, (b) each of Parent and its Subsidiaries has all
environmental permits, licenses, authorizations and other approvals necessary
for its operations to comply with all Environmental Laws (“Environmental
Permits”) and is, and in the prior eighteen (18) month period, has been, in
compliance with the terms of such Environmental Permits and with all other
Environmental Laws, (c) except as set forth on Schedule 3.16 (as may be updated
prior to the Spinoff Date in a manner acceptable to the Administrative Agent),
no Hazardous Material is located at, on or under any property currently or, to
Parent or the Borrowers’ knowledge, formerly owned, operated or leased by Parent
or any of its Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of Parent or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of Parent or any of
its Subsidiaries under any Environmental Laws or Environmental Permits,
(d) there are no agreements in which Parent or any of its Subsidiaries has
expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, and (e) there has been no written environmental assessment
or audit conducted (other than customary assessments not revealing anything that
would reasonably be expected to result in a Material Adverse Effect), by or on
behalf of Parent or any of the Subsidiaries of any property currently or, to
Parent or the Borrowers’ knowledge, formerly owned, operated or leased by Parent
or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the Spinoff Date.

Section 3.17 Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.

(i) As of the Spinoff Date, in the case of the Pledged Collateral and U.S.
Pledged Collateral described in the U.S. Collateral Agreement, when certificates
or promissory notes, as applicable, representing such Pledged Collateral and
U.S. Pledged Collateral and required to be delivered under the U.S. Collateral
Agreement are delivered to the Collateral Agent, and in the case of the other
Collateral described in the U.S. Collateral Agreement (other than the
Intellectual Property), when financing statements and other filings specified in
the

 

-105-



--------------------------------------------------------------------------------

Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien (subject to all Permitted Liens) on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements or possession.

(ii) In the case of the Collateral described in the English Law Debenture, when
any required registration with the UK Companies House under Section 859A of the
UK Companies Act 2006, the Land Registry or Land Charges Registry in England,
the United Kingdom Intellectual Property Office, the European Patent Office, and
the European Intellectual Property Office has been validly completed (by or on
behalf of the Collateral Agent), the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien (subject to all Permitted
Liens) on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral, to the extent perfection can be achieved by such
registration.

(iii) In the case of the Collateral described in the Irish Law Debenture or any
other Security Document to which Parent is a party, when any required
registration with the Companies Registration Office of Ireland pursuant to Part
7 of the Companies Act 2014 of Ireland and/or with the Revenue Commissioners of
Ireland pursuant to Section 1001 of the Taxes Consolidation Act, 1997 of Ireland
(as amended) (to the extent that Parent has obtained an Irish tax registration
number) has been validly completed, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien (subject to all Permitted
Liens) on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral, to the extent perfection can be achieved by such
registration.

(iv) In the case of the Collateral described in the Jersey Law All Assets Pledge
Agreement, when any required registration of financing statement on the SIR has
been validly completed (by or on behalf of the Collateral Agent), the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral, to the extent perfection
can be achieved by such registration.

(b) When the U.S. Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the U.S. Loan Parties
thereunder in the material United States Intellectual Property included in the
Collateral listed in such ancillary document (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on material
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Spinoff Date).

(c) The Mortgages, if any, executed and delivered on the Spinoff Date are, and
the Mortgages executed and delivered after the Spinoff Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) or, if so contemplated by the respective
Mortgage, the Collateral Agent and the other Secured Parties, legal, valid and
enforceable Liens on all of the Loan Parties’ rights, titles and interests in
and to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are validly filed, registered or recorded in the proper real estate
filing, registration or recording offices and any other required registrations
have been validly completed by or on behalf of the Collateral Agent (including,
in the case of any Mortgage over Mortgaged Property located in England and
Wales, any required registration with the Land Registry or Land Charges Registry
of England), and all relevant mortgage Taxes and recording and registration
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record or registered notice to third
parties on, and security interests in, all rights, titles and interests of the
Loan Parties in such Mortgaged Property and, to the extent applicable, subject
to Section 9-315 of the Uniform Commercial Code, the proceeds thereof.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary (other than English
Subsidiaries or Adient Global Holdings Ltd), or as to the rights and remedies of
the Agents or any Lender with respect thereto, under foreign law (other than the
laws of England and Wales and Jersey, as applicable).

 

-106-



--------------------------------------------------------------------------------

Section 3.18 Solvency. Immediately after giving effect to the Transactions on
the Spinoff Date and the making of each Loan on or prior to the Spinoff Date and
the application of the proceeds of such Loans, (i) Parent is able to pay its
debts within the meaning of Section 570 of the Companies Act 2014 of Ireland ;
(ii) the fair value of the assets of Parent and its Subsidiaries on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise; (iii) the present fair
saleable value of the property of Parent and its Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iv) Parent and its Subsidiaries, on a consolidated
basis, are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(v) Parent and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital. For purposes of the foregoing, the amount of any contingent liability
at any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability.

Section 3.19 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or, to the knowledge of Parent and its
Subsidiaries, threatened against Parent or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Parent and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; and (c) all payments due from Parent or any of
the Subsidiaries or for which any claim may be made against Parent or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent
or such Subsidiary to the extent required by GAAP. Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Parent or any of the
Subsidiaries (or any predecessor) is a party or by which Parent or any of the
Subsidiaries (or any predecessor) is bound.

Section 3.20 Insurance. Schedule 3.20 (as may be updated pursuant to
Section 9.08(b) of this Agreement) sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of Parent or the Subsidiaries as of
the Spinoff Date. As of such date, such insurance is in full force and effect.

Section 3.21 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.21 (as may be updated pursuant to Section 9.08(b) of this Agreement),
(a) Parent and each of its Subsidiaries owns, or possesses the right to use, all
Intellectual Property that is used or held for use or is otherwise reasonably
necessary in the operation of their respective businesses (provided that this
representation and warranty shall not be construed as a representation and
warranty that the operation of the Parent’s, and each of its Subsidiaries’,
businesses do not infringe, misappropriate or violate the Intellectual Property
of any person, the sole representation and warranty in respect of which is set
out in the following clause (b)), (b) to the knowledge of the Borrowers the
operation of the Parent’s, and each of its Subsidiaries’, businesses is not
interfering with, infringing upon, misappropriating or otherwise violating
Intellectual Property of any other person, and (c) (i) no claim or litigation
regarding any of the Intellectual Property owned by Parent and its Subsidiaries
is pending or, to the knowledge of the Borrowers, threatened and (ii) to the
knowledge of the Borrowers, no claim or litigation regarding any other
Intellectual Property described in the foregoing clauses (a) and (b) is pending
or threatened.

Section 3.22 USA PATRIOT Act. Except as would not reasonably be expected to have
a Material Adverse Effect, Parent and each of its Subsidiaries is in compliance
with the USA PATRIOT Act.

Section 3.23 Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Parent, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions. Neither Parent nor any
Subsidiary of

 

-107-



--------------------------------------------------------------------------------

Parent or, to the knowledge of Parent, any director, officer, agent, employee or
affiliate of Parent or any of its Subsidiaries that, in each such case, is
acting or benefitting in any capacity in connection with the Loans, (i) is
currently the subject of any Sanctions or (ii) is operating,
organized/incorporated or residing in any Designated Jurisdiction. Neither
Parent nor any Subsidiary of Parent will, directly or, to its knowledge,
indirectly, use or lend, contribute, provide or otherwise make available the
proceeds of any extension of credit made pursuant to the terms of this Agreement
to any Subsidiary, joint venture partner, or other person, (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws, (b) to fund any activity or business in, of or with, any
Designated Jurisdiction or to fund any activity or business of or with any
person operating, organized/incorporated or residing, to the knowledge of
Parent, in any Designated Jurisdiction or who, to the knowledge of Parent, is
50% or more owned by one or more persons who are, listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, or (c) in a manner that will (to the knowledge of Parent) result in
any violation by Parent or any Subsidiary of Parent or such Subsidiary of
Sanctions, to the extent such violation in this clause (c) is reasonably
expected to have a Material Adverse Effect.

Section 3.24 Adient Global Holdings Ltd.

(a) All returns, resolutions and documents required by any legislation to be
filed by Adient Global Holdings Ltd with the Jersey Registrar of Companies or
the Jersey Financial Services Commission have been duly prepared, kept and filed
(within all applicable time limits) and are correct.

(b) Adient Global Holdings Ltd is not a “financial services company” or a
“utility company” (as respectively defined in the Income Tax (Jersey) Law 1961).

(c) Adient Global Holdings Ltd is exempt from the duty to hold a business
licence under the Control of Housing and Work (Jersey) Law 2012.

(d) Adient Global Holdings Ltd does not conduct any unauthorised “financial
services business” (as defined in the Financial Services (Jersey) Law 1998).

(e) Adient Global Holdings Ltd is and will remain an “international services
entity” (within the meaning of the Goods and Services Tax (Jersey) Law 2007).

(f) The information contained in the SIR Checklist provided by Parent is
accurate and complete.

Notwithstanding anything herein to the contrary, the representations and
warranties set forth in this Section 3.24 will automatically be deemed to be of
no further effect from and after the Borrower Transfer Date.

Section 3.25 Disclosure. As of the Amendment No. 2 Effective Date, to the best
knowledge of the Borrower, the information included in each Beneficial Ownership
Certification provided to any Lender in connection with this Agreement or any
other Loan Document, is true and correct in all respects.

ARTICLE IV

Conditions of Lending

Section 4.01 Signing Date. The effectiveness of this Agreement is subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

(a) The Administrative Agent shall have received from each of the Initial
Borrower, the Issuing Banks and the Lenders a counterpart of this Agreement
signed on behalf of such party.

 

-108-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received from JCI a counterpart of the
Guarantee Agreement signed thereby.

(c) The Agents shall have received all fees due and payable thereto or to any
Lender on or prior to the Signing Date and, to the extent invoiced at least
three (3) Business Days prior to the Signing Date, reimbursement or payment of
all reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, Linklaters LLP,
Appleby Global Group Services Limited and Matheson) required to be reimbursed or
paid by the Loan Parties hereunder, under the Fee Letter or this Agreement on or
prior to the Signing Date.

Section 4.02 Closing Date. The obligations of (a) the Revolving Facility Lenders
to make Revolving Facility Loans and (b) the obligation of each Lender with an
Initial Term A Loan Commitment to make Initial Term A Loans to the Initial
Borrower are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:

(a) The Administrative Agent shall have received, in the case of any Borrowing
on the Closing Date, a Borrowing Request as required by Section 2.03.

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of JCI stating that (i) if the Successor JCI Credit Agreement
Effectiveness Date shall not have occurred, (A) the Predecessor JCI Credit
Agreement Reps and Warranties are true and correct in all material respects as
of the Closing Date as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates and (B) no
Predecessor JCI Credit Agreement Event of Default (or Default related thereto)
shall have occurred and be continuing or (ii) if the Successor JCI Credit
Agreement Effectiveness Date shall have occurred (or occurs substantially
concurrently with the Closing Date), (A) the Successor JCI Credit Agreement Reps
and Warranties are true and correct in all material respects as of the Closing
Date as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates and (B) no
Successor JCI Credit Agreement Event of Default (or Default related thereto)
shall have occurred and be continuing.

(c) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Wachtell, Lipton,
Rosen & Katz, as special New York counsel for the Initial Borrower and JCI and
(ii) Brian J. Cadwallader, General Counsel of JCI, or in each case, such other
counsel as may be reasonably acceptable to the Administrative Agent, with
respect to (I) (in the case of the opinion of special New York counsel) the
enforceability of this Agreement and the Guarantee Agreement and (II) other
related matters, in each case (A) dated the Closing Date, (B) addressed to each
Issuing Bank, the Administrative Agent and the Lenders on the Closing Date and
(C) in form and substance reasonably satisfactory to the Administrative Agent
covering such matters relating to this Agreement and the Guarantee Agreement as
the Administrative Agent shall reasonably request.

(d) The Administrative Agent shall have received a certificate (or certificates)
of the Secretary or Assistant Secretary or similar officer of each of the
Initial Borrower and JCI dated the Closing Date and certifying:

(i) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents, including all
amendments thereto, of the Initial Borrower or JCI, as applicable, certified as
of a recent date by the Secretary of State (or other similar official or
Governmental Authority) of the jurisdiction of its organization/incorporation or
by the Secretary or Assistant Secretary or similar officer of the Initial
Borrower or JCI, as applicable or other person duly authorized by the
constituent documents of the Initial Borrower or JCI, as applicable,

 

-109-



--------------------------------------------------------------------------------

(ii) solely in the case of JCI, that attached thereto is a true and complete
copy of a certificate as to the good standing of JCI (to the extent that such
concept exists in JCI’s jurisdiction) as of a recent date from such Secretary of
State (or other similar official or Governmental Authority),

(iii) that attached thereto is a true and complete copy of the by-laws (or
articles of association, partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of the
Initial Borrower or JCI, as applicable as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in the
following clause (iv),

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of the Initial
Borrower or JCI, as applicable (or its managing general partner or managing
member), authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party on the Closing Date and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Closing Date, and

(v) as to the incumbency and specimen signature of each officer or authorized
signatory executing this Agreement or the Guarantee Agreement or any other
document delivered in connection herewith on the Closing Date on behalf of the
Initial Borrower or JCI, as applicable.

(e) [reserved].

(f) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Closing Date, all documentation and other information required
with respect to the Initial Borrower and JCI by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act to the extent requested in
writing at least ten (10) Business Days prior to the Closing Date.

(g) The Agents shall have received all fees due and payable thereto or to any
Lender on or prior to the Closing Date and, to the extent invoiced at least
three (3) Business Days prior to the Closing Date, reimbursement or payment of
all reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP) required to be
reimbursed or paid by the Loan Parties hereunder, under the Fee Letter or this
Agreement on or prior to the Closing Date.

(h) No Event of Default or Default (determined, in each case, pursuant to the
lead-in to Section 7.01) shall have occurred and be continuing.

(i) (i) To the extent the Closing Date is prior to the Successor JCI Credit
Agreement Effectiveness Date, the Predecessor JCI Credit Agreement Reps and
Warranties shall be true and correct in all material respects as of the Closing
Date (after giving effect to the Transactions) as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date) and (ii) to
the extent the Closing Date is on or after the Successor JCI Credit Agreement
Effectiveness Date, the Successor JCI Credit Agreement Reps and Warranties shall
be true and correct in all material respects as of the Closing Date (after
giving effect to the Transactions) as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

-110-



--------------------------------------------------------------------------------

Section 4.03 Subsequent Credit Events. Each Credit Event after the Closing Date
and any credit extension pursuant to Sections 2.21, 2.22 or 2.23 is subject to
the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions on the date of each Borrowing and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance of
a Letter of Credit on or after the Spinoff Date, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The applicable representations and warranties of each Loan Party which is a
party to any Loan Document on the date of such Credit Event which are contained
in (i) Article III of this Agreement (and determined pursuant to the first two
paragraphs of Article III) or (ii) any other Loan Document in effect on the date
of such Credit Event shall be true and correct in all material respects on and
as of the date of such Credit Event; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; provided, further, that with respect to Incremental Term
Loans used to finance Permitted Acquisitions, the applicable representations and
warranties shall be made in accordance with the foregoing but only the accuracy
of customary “specified representations” shall be a condition to the
availability of such Incremental Term Loans in accordance with Section 2.21(c)..

(c) Except as set forth in Section 2.21(c) with respect to Incremental Term
Loans used to finance a Permitted Acquisition, at At the time of and immediately
after such Credit Event (other than an amendment, extension or renewal of a
Letter of Credit without any increase in the stated amount of such Letter of
Credit), as applicable, no Event of Default or Default (determined, in each
case, pursuant to the lead-in to Section 7.01) shall have occurred and be
continuing.

Section 4.04 Determinations Under Section 4.02. For purposes of determining
compliance with the conditions specified in Sections 4.01 and 4.02 and the
definitions of “Spinoff Date” and “Successor JCI Credit Agreement Effectiveness
Date,” each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Administrative
Agent or the Lenders unless an officer of the Administrative Agent responsible
for the transactions contemplated by this Agreement shall have received written
notice from such Lender prior to the Signing Date, the Closing Date, the Spinoff
Date and the Successor JCI Credit Agreement Effectiveness Date, respectively,
specifying its objection thereto in reasonable detail. The Administrative Agent
shall promptly notify the Lenders and the Borrower Representative in writing of
the occurrence of the Signing Date, the Closing Date, the Spinoff Date and the
Successor JCI Credit Agreement Effectiveness Date, respectively, and each such
notification shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Prior to the Spinoff Date, the Initial Borrower covenants and agrees with each
Lender that from and after the Signing Date until the Spinoff Date, unless the
Required Lenders shall otherwise consent in writing, the Initial Borrower will,
and that JCI (and, after the Successor JCI Credit Agreement Effectiveness Date,
New JCI) and the Subsidiaries will, comply with (i) to the extent prior to the
Successor JCI Credit Agreement Effectiveness Date, the Predecessor JCI Credit
Agreement Affirmative Covenants and (ii) upon and after the Successor JCI Credit
Agreement Effectiveness Date, the Successor JCI Credit Agreement Affirmative
Covenants.

Upon and after the Spinoff Date, the Borrowers covenant and agree with each
Lender that from and after the Spinoff Date until the Termination Date, unless
the Required Lenders shall otherwise consent in writing, Parent and the
Borrowers will, and will cause each of the Subsidiaries to:

 

-111-



--------------------------------------------------------------------------------

Section 5.01 Existence; Business and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of a
Subsidiary of Parent (other than a Borrower), where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (ii) as otherwise
permitted under Section 6.05, and (iii) for the liquidation or dissolution of
Subsidiaries (other than a Borrower) if the assets of such Subsidiaries to the
extent they exceed estimated liabilities are acquired by Parent or a Wholly
Owned Subsidiary of Parent in such liquidation or dissolution; provided, that
(x) Guarantors may not be liquidated into Subsidiaries that are not Loan
Parties, and (y) U.S. Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) except with respect to Intellectual Property, which is addressed in clause
(c) below, lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, licenses and rights with respect
thereto used in the conduct of its business, and (ii) at all times maintain,
protect and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

(c) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, take all steps necessary to preserve, prosecute,
maintain, renew, extend, protect, enforce and keep in full force and effect the
Intellectual Property which is owned by Parent or its Subsidiaries, to the
extent used or held for use in the conduct of its business.

Section 5.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations, and within thirty (30) days after the Spinoff Date (or such later
date as the Collateral Agent may agree in writing in its reasonable discretion),
cause the Collateral Agent to be listed as a co-insured or co-loss payee, on
property and casualty policies with respect to tangible personal property and
assets constituting Collateral located in the United States of America, England
and Wales or Ireland and as an additional or co-insured on all general liability
policies. Notwithstanding the foregoing, Parent and the Subsidiaries may
(i) maintain all such insurance with any combination of primary and excess
insurance, (ii) maintain any or all such insurance pursuant to master or
so-called “blanket policies” insuring any or all Collateral and/or other Real
Property which does not constitute Collateral (and in such event the co-payee
endorsement shall be limited or otherwise modified accordingly), and/or
(iii) self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

(b) Except as the Collateral Agent may agree in its reasonable discretion,
within thirty (30) days after the later of the Spinoff Date and, with respect to
any Spinoff Date Mortgaged Property, the date on which such Mortgaged Property
is required to be encumbered by a Mortgage hereunder (or such later date (A) not
to exceed an additional fifteen (15) days if reasonably required by the Borrower
Representative or (B) as such period may be further extended in the sole
discretion of the Collateral Agent), subject to Section 5.02(a)(i), cause all
such property and casualty insurance policies with respect to the Mortgaged
Property located in the United States of America or England and Wales to be
endorsed or otherwise amended to include a “standard” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Collateral
Agent, deliver a certificate of insurance with respect to each Mortgaged
Property to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

 

-112-



--------------------------------------------------------------------------------

(c) At the time of delivery of the applicable Mortgage, if any portion of any
Mortgaged Property located in the United States is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (each a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the Flood
Insurance Laws (as now or hereafter in effect or successor act thereto), (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Banks and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then the Borrowers, on behalf of themselves and behalf of each of Parent
and the Subsidiaries, hereby agree, to the extent permitted by law, to waive,
and further agree to cause each of Parent and their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Parent and the Subsidiaries or the
protection of their properties; and

(iii) the amount and type of insurance that Parent and its Subsidiaries have in
effect as of the Spinoff Date and the certificates and endorsements listing the
Collateral Agent as a co-insured, co-loss payee or additional insured, as the
case may be, satisfy for all purposes the requirements of this Section 5.02.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) Parent or a Subsidiary thereof has set aside on its
books adequate reserves therefor in accordance with GAAP and, to the extent due
and payable pursuant to a governmental assessment, the amount thereof is being
contested in good faith by appropriate proceedings or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year, commencing with the first
fiscal year ending after the Spinoff Date, a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of Parent and its Subsidiaries as of the close of such fiscal
year and the consolidated results of their operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of Parent or any Material Subsidiary as a going concern, other than solely with
respect to, or resulting solely from, an upcoming maturity date under any
Indebtedness incurred under this Agreement occurring within one year from the
time such opinion is delivered) to the effect that such consolidated

 

-113-



--------------------------------------------------------------------------------

financial statements fairly present, in all material respects, the financial
position and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by Parent of annual reports on Form 10-K of Parent and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein and are
delivered within the time period specified above);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the first fiscal quarter ending after the
Spinoff Date), a consolidated balance sheet and related statements of operations
and cash flows showing the financial position of Parent and its Subsidiaries as
of the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of Parent on behalf of Parent as fairly presenting, in all material
respects, the financial position and results of operations of Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by Parent of quarterly reports on Form 10-Q of Parent and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such quarterly reports include the information specified herein
and are delivered within the time period specified above);

(c) (x) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of Parent (i) certifying that
no Event of Default or Default has occurred since the date of the last
certificate delivered pursuant to this Section 5.04(c) (or since the Spinoff
Date in the case of the first such certificate) or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(ii) commencing with the end of the first full fiscal quarter after the Spinoff
Date, setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Covenant (if
applicable) and (iii) setting forth the calculation and uses of the Available
Amount for the fiscal period then ended if the Available Amount has been used
for any purpose during such fiscal period and (y) concurrently with any delivery
of financial statements under clause (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Parent or any of
the Subsidiaries with the SEC, or distributed to its stockholders or
shareholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of Parent or the Borrowers or the website of the SEC and
written notice of such posting has been delivered to the Administrative Agent;

(e) within 90 days after the beginning of each fiscal year that commences after
the Spinoff Date, a consolidated annual budget for such fiscal year consisting
of a projected consolidated balance sheet of Parent and its Subsidiaries as of
the end of such fiscal year and the related consolidated statements of projected
cash flow and projected income (collectively, the “Budget”), which Budget shall
in each case be accompanied by the statement of a Financial Officer of Parent to
the effect that the Budget is based on assumptions believed by Parent to be
reasonable as of the date of delivery thereof;

(f) concurrently with the delivery of financial statements under clause
(a) above, an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this clause (f) or
Section 5.10(c) (or a certificate of a Responsible Officer certifying as to the
absence of any changes to the previously delivered update, if applicable); and

 

-114-



--------------------------------------------------------------------------------

(g) promptly, from time to time, following any request therefor, (i) such other
information regarding the operations, business affairs and financial condition
of Parent or any of the Subsidiaries, or compliance with the terms of any Loan
Document as in each case the Administrative Agent may reasonably request (for
itself or on behalf of any Lender).) or (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent) for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or the Beneficial Ownership
Regulation.

The Borrowers acknowledge and agree that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.17 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower Representative otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower Representative
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Parent or any of the Subsidiaries as to which an adverse determination
is reasonably probable and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

(c) any other development specific to Parent or any of the Subsidiaries that is
not a matter of general public knowledge and that has had, or would reasonably
be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.; and

(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that (x) would result in a change to the
list of beneficial owners identified in such certification and (y) is required
to maintain compliance with the Beneficial Ownership Regulation.

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower Representative setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. Parent will implement and maintain in effect and enforce policies
and procedures designed to ensure compliance by Parent, its Subsidiaries and
their respect directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Parent or any of the Subsidiaries at reasonable times,
upon reasonable prior notice to Parent, and as often as reasonably requested and
to make extracts from and copies of such financial records, and permit any

 

-115-



--------------------------------------------------------------------------------

persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to Parent to discuss the affairs, finances and condition of Parent or any
of the Subsidiaries with the officers thereof and independent accountants
therefor (so long as Parent has the opportunity to participate in any such
discussions with such accountants), in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued in the manner contemplated by Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws; and obtain and renew all
required Environmental Permits, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Guarantors; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that the Collateral
Agent may reasonably request (including, without limitation, those required by
applicable law), to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection of the Liens created or intended to be
created by the Security Documents.

(b) If any asset (other than Real Property) is acquired by any Loan Party after
the Spinoff Date or owned by an entity at the time it becomes a Guarantor (in
each case other than (x) assets constituting Collateral under a Security
Document that automatically become subject to the Lien of such Security Document
upon acquisition thereof, (y) assets constituting Excluded Property and (z)(i)
in the case of a Loan Party organized under the laws of the United States or any
state thereof, assets (other than Equity Interests) owned thereby and located
outside of the United States, (ii) in the case of a Loan Party organized under
the laws of England and Wales, assets (other than Equity Interests) owned
thereby and located outside of England and Wales, (iii) in the case of Adient
Global Holdings Ltd, assets (other than Equity Interests) owned thereby and
located outside of Jersey and (iv) in the case of Parent, assets (other than
Equity Interests) owned thereby and located outside of Ireland), such Loan Party
will, (A) notify the Collateral Agent of such acquisition or ownership (provided
that this clause (A) will be deemed satisfied with respect to any applicable
asset so long as such notice is delivered on the first date on which financial
statements are required to be delivered pursuant to Section 5.04(a) or (b) which
occurs at least 10 business days after the acquisition of such asset, or at any
time prior thereto) and (B) cause such asset to be subjected to a Lien (subject
to any Permitted Liens) securing the Obligations by, and take, and cause the
Guarantors to take, such actions as shall be reasonably requested by the
Collateral Agent to satisfy the Collateral and Guarantee Requirement to be
satisfied with respect to such asset, including actions described in clause
(a) of this Section 5.10, all at the expense of the Loan Parties, subject to the
penultimate paragraph of this Section 5.10.

(c) Grant and cause each of the Guarantors to grant to the Collateral Agent
security interests in, and mortgages on, any Material Real Property of such Loan
Parties, as applicable, that are not Mortgaged Property as of the Spinoff Date,
to the extent acquired after the Spinoff Date, within (i) with respect to each
Mortgaged Property located in the United States, ninety (90) days after such
acquisition and (ii) with respect to each Mortgaged Property located in England
and Wales, twenty (20) days after such acquisition, or such later date as the
Collateral Agent may agree in its reasonable discretion) pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and the Borrower Representative (each, an “Additional Mortgage”), which
security interest and mortgage shall constitute valid and enforceable Liens
subject to no other Liens except Permitted Liens and record, register or file,
and cause each such Subsidiary to record, register or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent (for the benefit of the Secured Parties) required to be
granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary to pay, in full, all Taxes, fees and other charges required to be
paid in connection with such recording, registration or filing, in each case
subject to the penultimate

 

-116-



--------------------------------------------------------------------------------

paragraph of this Section 5.10. Unless otherwise waived by the Collateral Agent,
with respect to each such Additional Mortgage, the Borrowers shall cause the
requirements set forth in clauses (b)(iii), (h) and (i) of the definition of
“Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.

(d) If any additional direct or indirect Subsidiary of Parent is formed,
acquired or ceases to constitute an Excluded Subsidiary following the Spinoff
Date (including any Division Successor pursuant to a Division) and such
Subsidiary is (1) a Wholly Owned Subsidiary which is a U.S. Subsidiary or
English Subsidiary of Parent and which is not an Excluded Subsidiary or (2) any
other U.S. Subsidiary or English Subsidiary of Parent that may be designated by
Parent in its sole discretion, within twenty (20) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) (or such longer period as the Collateral Agent may
agree in its sole discretion), notify the Collateral Agent thereof and, within
thirty (30) days after the date such Subsidiary is formed or acquired or meets
such criteria (or first becomes subject to such requirement) or such longer
period as the Collateral Agent may agree in its sole discretion, cause such
Subsidiary to become a Guarantor and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to the penultimate paragraph of this Section 5.10.
Notwithstanding anything to the contrary herein, in no circumstance shall an
Excluded Subsidiary become a Guarantor unless designated as a Guarantor by
Parent in its sole discretion and no Foreign Subsidiary other than an English
Subsidiary shall become a Guarantor unless the Administrative Agent shall have
consented in writing (such consent shall be in the sole discretion of the
Administrative Agent).

(e) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate, registered or organization name, (B) in any Loan
Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification or registered number (to the extent relevant in
the applicable jurisdiction of organization) and (D) in any Loan Party’s
jurisdiction of organization; provided, that the Loan Parties shall not effect
or permit any such change unless all filings have been made, or will have been
made within 10 days following such change (or such longer period as the
Collateral Agent may agree in its sole discretion), under the Uniform Commercial
Code (or its equivalent in any applicable jurisdiction) that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral in
which a security interest may be perfected by such filing, for the benefit of
the Secured Parties.

(f) If any additional Foreign Subsidiary (other than an English Subsidiary) of
Parent is formed or acquired after the Spinoff Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary) and if such
Subsidiary is a “first tier” Foreign Subsidiary of a Loan Party, within thirty
(30) days after the date such Foreign Subsidiary is formed or acquired (or such
longer period as the Collateral Agent may agree in its reasonable discretion),
notify the Collateral Agent thereof and, within sixty (60) days after the date
such Foreign Subsidiary is formed or acquired or such longer period as the
Collateral Agent may agree in its reasonable discretion, cause the Collateral
and Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to the
penultimate paragraph of this Section 5.10.

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):

(i) any Real Property other than Material Real Property;

(ii) motor vehicles and other assets subject to certificates of title (other
than to the extent that a security interest therein can be perfected by the
filing of a financing statement under the Uniform Commercial Code or applicable
filings under Specified Foreign Law or is perfected without any filing under
Specified Foreign Law);

(iii) letter of credit rights (other than to the extent that a security interest
therein can be perfected by the filing of a financing statement under the
Uniform Commercial Code or applicable filings under Specified Foreign Law or is
perfected without any filing under Specified Foreign Law);

 

-117-



--------------------------------------------------------------------------------

(iv) commercial tort claims with a value of less than $10,000,000 (other than to
the extent that a security interest therein can be perfected by the filing of a
financing statement under the Uniform Commercial Code or applicable filings
under Specified Foreign Law or is perfected without any filing under Specified
Foreign Law);

(v) [reserved];

(vi) leases, licenses, permits and other agreements to the extent, and so long
as, the pledge thereof as Collateral would violate the terms thereof or create a
right of termination in favor of any other party thereto (other than the
Borrowers or a Guarantor), but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code, Specified Foreign Law, the
Bankruptcy Code or other Requirement of Law and other than the proceeds thereof
the assignment of which is expressly deemed effective under the Uniform
Commercial Code, Specified Foreign Law or other applicable law;

(vii) other assets to the extent the pledge thereof or the security interest
therein is prohibited by applicable law, rule or regulation (other than to the
extent such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code, Specified Foreign Law of the
applicable jurisdiction, Bankruptcy Code or any other Requirement of Law and
other than the proceeds thereof the assignment of which is expressly deemed
effective under the Uniform Commercial Code, Specified Foreign Law or other
applicable law) or which require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received);

(viii) those assets as to which the Administrative Agent and Parent shall
reasonably agree that the costs or other adverse consequences (including,
without limitations, Tax consequences) of obtaining such security interest or
perfection thereof are excessive in relation to the value of the security to be
afforded thereby;

(ix) “intent-to-use” trademark applications prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent that
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
the applicable grantor’s right, title or interest therein or in any trademark
issued as a result of such application under applicable law;

(x) assets securing any Qualified Receivables Facility in compliance with
Section 6.02(z);

(xi) any governmental licenses, permits or state or local franchises, charters
and authorizations, to the extent Liens and security interests therein are
prohibited or restricted thereby, but only to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or Specified Foreign Law, as
applicable (other than the proceeds thereof the assignment of which is expressly
deemed effective under the Uniform Commercial Code or Specified Foreign Law, as
applicable); and

(xii) Excluded Securities;

provided, that Parent may in its sole discretion elect to exclude any property
from the definition of Excluded Property.

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements (other than any subordination agreement
expressly contemplated by Sections 6.01(a), (e) or (m) of this Agreement) be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law (other than the Specified Foreign Loan Documents and the perfection
thereof, in each case, under Specified Foreign Law) be required.

 

-118-



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Spinoff Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrowers, that perfection or obtaining of
such items cannot reasonably be accomplished without undue effort or expense or
is otherwise impracticable by the time or times at and/or in the form or manner
in which it would otherwise be required by this Agreement or the other Loan
Documents, (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and (C) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar Tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the Fair Market Value of such Mortgaged Property as determined in good faith
by the Borrower Representative (subject to such lesser amount agreed to by the
Collateral Agent).

Section 5.11 Restricted and Unrestricted Subsidiaries. Designate any Subsidiary
as an Unrestricted Subsidiary only in accordance with the definition of
“Unrestricted Subsidiary” contained herein.

Section 5.12 Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.12 (as may be updated pursuant to Section 9.08(b) of
this Agreement) within the applicable period of time specified in such Schedule
(or such longer period as the Administrative Agent may agree in its sole
discretion).

ARTICLE VI

Negative Covenants

Prior to the Spinoff Date, the Initial Borrower covenants and agrees with each
Lender that from the Signing Date until the Spinoff Date, unless the Required
Lenders shall otherwise consent in writing, the Initial Borrower will not, and
that JCI (and, after the Successor JCI Credit Agreement Effectiveness Date, New
JCI) and the Subsidiaries will not, take any action that results in (i) to the
extent prior to the Successor JCI Credit Agreement Effectiveness Date, a
violation of the Predecessor JCI Credit Agreement Negative Covenants and
(ii) upon and after the Successor JCI Credit Agreement Effectiveness Date, a
violation of the Successor JCI Credit Agreement Negative Covenants.

Upon and after the Spinoff Date, the Borrowers covenant and agree with each
Lender that from the Spinoff Date until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, Parent and the Borrowers
will not, and will not permit any of the Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing or committed or anticipated in the future to be
outstanding on the Signing Date (provided, that any Indebtedness incurred
pursuant to this clause (a)(i) in an aggregate principal amount in excess of
$35,000,000 or anticipated on the Signing Date to be outstanding in the future,
shall be set forth on Schedule 6.01) and (ii) Indebtedness existing or
committed, or anticipated in the future to be outstanding, on the Spinoff Date
(provided that any Indebtedness incurred pursuant to this clause (a)(ii) shall
be permitted only if the Administrative Agent consents thereto (in its
reasonable discretion) and Schedule 6.01 is updated accordingly to include such
Indebtedness) and any Permitted Refinancing Indebtedness incurred to Refinance
Indebtedness incurred pursuant to this clause (a); provided, that any
Indebtedness outstanding pursuant to this clause (a) which is owed by a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated in right
of payment to the Loan Obligations under this Agreement on customary terms;

(b) Indebtedness created hereunder (including pursuant to Section 2.21,
Section 2.22 and Section 2.23) and under the other Loan Documents and any
Refinancing Notes incurred to Refinance such Indebtedness;

 

-119-



--------------------------------------------------------------------------------

(c) Indebtedness of Parent or any Subsidiary pursuant to Hedging Agreements
entered into for non-speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Parent or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of Parent to any Subsidiary and of any Subsidiary to Parent or
any other Subsidiary; provided, that (i) Indebtedness of any Subsidiary that is
not a Loan Party owing to a Loan Party incurred pursuant to this Section 6.01(e)
shall be subject to Section 6.04 and (ii) Indebtedness owed by any Loan Party to
any Subsidiary that is not a Loan Party incurred pursuant to this
Section 6.01(e) shall be subordinated in right of payment to the Loan
Obligations under this Agreement on customary terms;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Spinoff Date or a person
merged or consolidated with Parent, any Borrower or any Subsidiary after the
Spinoff Date and Indebtedness otherwise assumed by any Loan Party in connection
with a Permitted Acquisition in an amount not to exceed the greater of
$75,000,000 and 0.75% of Consolidated Total Assets when incurred, created or
assumed; provided, that, (x) Indebtedness incurred pursuant to preceding sub
clause (h)(i) shall be in existence prior to such Permitted Acquisition and
shall not have been created in contemplation thereof or in connection therewith;
(ii) Indebtedness incurred to finance any Permitted Acquisition after the
Spinoff Date; provided that (i) in an amount not to exceed the greater of
$75,000,000 and 0.75% of Consolidated Total Assets when incurred, created or
assumed; provided that before and after giving effect to such Permitted
Acquisition on a Pro Forma Basis, no Default or Event of Default exists and
(ii) after giving effect to such acquisition on a Pro Forma Basis, either
(x) the Total Net Leverage Ratio shall not be greater than 2.25 to 1.00 or
(y) the Total Net Leverage Ratio shall not be greater than the Total Net
Leverage Ratio in effect immediately prior to such Permitted Acquisition and
(iii) any Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness incurred pursuant to this clause (h);

(i) (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness (including, for the avoidance of doubt, any Indebtedness in
connection with sale leaseback transactions) incurred by Parent or any
Subsidiary prior to or within 360 days after the acquisition, lease,
construction, repair, replacement or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement, in an aggregate principal amount that immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(i), would not exceed the
greater of $500,000,000 and 5.0% of Consolidated Total Assets when incurred,
created or assumed, and (y) any Permitted Refinancing Indebtedness in respect
thereof;

(j) [reserved];

 

-120-



--------------------------------------------------------------------------------

(k) (x) other Indebtedness of Parent or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(k), would not exceed the greater of $750200,000,000 and 7.52.0% of
Consolidated Total Assets when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(l) the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof;

(m) Guarantees:

(i) by any Loan Party of any Indebtedness of any Loan Party permitted to be
incurred under this Agreement,

(ii) by any Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Loan Party to the extent such Guarantees are permitted
by Section 6.04,

(iii) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party, and

(iv) by any Loan Party of Indebtedness of Subsidiaries that are not Loan Parties
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(q) and to the extent such Guarantees are permitted by
Section 6.04; provided, that Guarantees by any Loan Party under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated in
right of payment to other Indebtedness of such person shall be expressly
subordinated in right of payment to the Loan Obligations to at least the same
extent as such underlying Indebtedness is subordinated in right of payment;

(n) Indebtedness arising from agreements of Parent or any Subsidiary providing
for indemnification, adjustment of purchase or acquisition price or similar
obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Acquisition, other Investments
or the disposition of any business, assets or a Subsidiary not prohibited by
this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

(p) (i) Permitted Debt so long as immediately after giving effect to the
incurrence of such Permitted Debt and the use of proceeds thereof, (A) the Total
Net Leverage Ratio on a Pro Forma Basis is not greater than 2.25 to 1.00 and
(B) no Default or Event of Default shall have occurred and be continuing or
shall result therefrom, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;

(q) (x) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(q), would not exceed the greater of $500250,000,000 and 2.5.0%
of Consolidated Total Assets attributable to the assets of such Subsidiaries
that are not Guarantors when incurred, created or assumed and (y) any Permitted
Refinancing Indebtedness in respect thereof;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of Parent or any Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;

 

-121-



--------------------------------------------------------------------------------

(s) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of Parent or any Subsidiary incurred in the ordinary
course of business;

(t) (x) Indebtedness in connection with Qualified Receivables Facilities in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $250,000,000
and 2.50% of Consolidated Total Assets when incurred, created or assumed and
(y) any Permitted Refinancing Indebtedness in respect thereof;

(u) obligations in respect of Cash Management Agreements and Supply Chain
Financings;

(v) Permitted Debt secured by Other First Liens or Junior Liens on the
Collateral (i) in an aggregate principal amount outstanding not to exceed at the
time of incurrence the Incremental Amount available at such time; provided, that
any such Permitted Debt shall count as a usage of the Incremental Amount for
purposes of Section 2.21, and (ii) Permitted Refinancing Indebtedness in respect
of any Indebtedness theretofore outstanding pursuant to this clause (v);

[reserved];

(w) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures or Unrestricted Subsidiaries subject to
compliance with Section 6.04, in an aggregate principal amount that, immediately
after giving effect to the incurrence of such Indebtedness, together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(w), would not exceed the greater of $500250,000,000 and 2.5.0%
of Consolidated Total Assets when incurred;

(x) Indebtedness issued by Parent or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Parent
permitted by Section 6.06;

(y) Indebtedness consisting of obligations of Parent or any Subsidiary under
deferred compensation or other similar arrangements incurred by such person in
connection with the Transactions and Permitted Acquisitions or any other
Investment permitted hereunder;

(z) Indebtedness of Parent or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of Parent and the Subsidiaries;

(aa) Indebtedness under tax-favored or government-sponsored financing
transactions (including, for the avoidance of doubt, financing transactions
sponsored by the European Investment Bank); provided that the Net Proceeds of
such Indebtedness shall be used to (i) prepay Term Loans in accordance with
Section 2.11 or (ii) prepay, repay or refinance other Indebtedness incurred
under other tax-favored or government-sponsored financing transactions; and

(bb) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business; and.

(cc) (i) Japanese Yen-denominated Indebtedness in aggregate principal amount not
to exceed $350,000,000 at any one time outstanding incurred by Subsidiaries
organized under the laws of Japan, the Net Proceeds of which are used to
(A) prepay Term Loans in accordance with Section 2.11 or (B) prepay, repay or
refinance other Indebtedness previously incurred pursuant to this clause
(cc) and (ii) any Guarantee by Parent or the Initial Borrower of Indebtedness
incurred pursuant to the foregoing clause (cc)(i).

 

-122-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 6.01 or Section 6.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (ccbb) but may be permitted in part under any relevant combination
thereof (and subject to compliance, where relevant, with Section 6.02), (B) in
the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in Sections 6.01(a) through (ccbb), the Borrower
Representative may, in its sole discretion, classify or divide such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one of the above clauses (or
any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof); provided, that all Indebtedness
outstanding under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01 and (C) at the option of
the Borrower Representative by written notice to the Administrative Agent, any
Indebtedness and/or Lien incurred to finance a Limited Condition Acquisition
shall be deemed to have been incurred on the date the definitive acquisition
agreement relating to such Limited Condition Acquisition was entered into (and
not at the time such Limited Condition Acquisition is consummated) and the First
Lien Secured Net Leverage Ratio and/or the Total Net Leverage Ratio shall be
tested (x) in connection with such incurrence, as of the date the definitive
acquisition agreement relating to such Limited Condition Acquisition was entered
into, giving pro forma effect to such Limited Condition Acquisition, to any such
Indebtedness or Lien, and to all transactions in connection therewith and (y) in
connection with any other incurrence after the date the definitive acquisition
agreement relating to such Limited Condition Acquisition was entered into and
prior to the earlier of the consummation of such Limited Condition Acquisition
or the termination of such definitive agreement prior to the incurrence (but
not, for the avoidance of doubt, for purposes of determining the Applicable
Margin or actual compliance with the Financial Covenant), both (i) on the basis
set forth in clause (x) above and (ii) without giving effect to such Limited
Condition Acquisition or the incurrence of any such Indebtedness or Liens or the
other transactions in connection therewith. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

For the avoidance of doubt, this Agreement will not treat (1) unsecured
Indebtedness as subordinated or junior in right of payment to secured
Indebtedness merely because it is unsecured or (2) senior Indebtedness as
subordinated or junior in right of payment to any other senior Indebtedness
merely because it has a junior priority with respect to the same collateral.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of Parent
or any Subsidiary now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) (i) Liens on property or assets of Parent and the Subsidiaries existing, or
applicable to committed obligations, or anticipated to exist in the future, on
the Signing Date and, (A) to the extent securing Indebtedness in an aggregate
principal amount in excess of $35,000,000, or (B) in the case of any such Liens
anticipated on the Signing Date to exist in the future, set forth on
Schedule 6.02(a) and (ii) Liens existing, or applicable to committed
obligations, or anticipated to exist in the future, on the Spinoff Date
(provided that any Liens incurred pursuant to this clause (a)(ii) shall be
permitted only if the Administrative Agent consents thereto (in its reasonable
discretion) and Schedule 6.02(a) is updated accordingly to include such Liens)
and any modifications, replacements, renewals or extensions of Liens permitted
by this clause (a); provided, that such Liens shall secure only those
obligations that they secure (or are committed to

 

-123-



--------------------------------------------------------------------------------

secure, or expected to secure on the future, as the case may be) on the Signing
Date or the Spinoff Date, as the case may be (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01) and shall
not subsequently apply to any other property or assets of Parent or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof;

(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements,
Secured Supply Chain Financings and Secured Cash Management Agreements);

(c) any Lien on any property or asset of Parent or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such person becoming a Subsidiary, as the case may be,
and (ii) such Lien does not apply to any other property or assets of Parent or
any of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than accessions thereto and proceeds
thereof so acquired or any after-acquired property of such person becoming a
Subsidiary (but not of the Borrowers or any other Loan Party, including any Loan
Party into which such acquired entity is merged) required to be subjected to
such Lien pursuant to the terms of such Indebtedness (and refinancings
thereof));

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in good faith in
compliance with Section 5.03;

(e) Liens imposed by law, constituting landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, Parent or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof),
in each case to the extent such deposits and other Liens are incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning, land use and building restrictions, regulations and ordinances,
easements, survey exceptions, minor encroachments by and on the Real Property,
railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of Parent or any Subsidiary;

 

-124-



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of Parent or any Subsidiary
other than the property or assets acquired, leased (including in connection with
a sale leaseback transaction), constructed, replaced, repaired or improved with
such Indebtedness (or the Indebtedness Refinanced thereby), and accessions and
additions thereto, proceeds and products thereof, customary security deposits
and related property; provided, further, that individual financings provided by
one lender may be cross-collateralized to other financings provided by such
lender (and its Affiliates) (it being understood that with respect to any Liens
on the Collateral being incurred under this clause (i) to secure Permitted
Refinancing Indebtedness, if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Junior Liens, then any Liens on such Collateral
being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness shall also be Junior Liens);

(j) [reserved];

(k) non-consensual Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);

(l) any interest or title of a ground lessor or any other lessor, sublessor or
licensor under any ground leases or any other leases, subleases or licenses
entered into by Parent or any Subsidiary in the ordinary course of business, and
all Liens suffered or created by any such ground lessor or any other lessor,
sublessor or licensor (or any predecessor in interest) with respect to any such
interest or title in the real property which is subject thereof;

(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of Parent or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent or any
Subsidiary, including with respect to credit card charge-backs and similar
obligations, or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers of Parent or any Subsidiary
in the ordinary course of business;

(n) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iv) in respect of Third Party Funds or (v) in favor of credit card companies
pursuant to agreements therewith;

(o) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar obligations permitted under Section 6.01(f) or
(o) and incurred in the ordinary course of business or consistent with past
practice or industry practices and not supporting obligations in respect of
Indebtedness for borrowed money;

(p) leases or subleases, and licenses or sublicenses (including with respect to
any fixtures, furnishings, equipment, vehicles or other personal property, or
Intellectual Property), granted to others in the ordinary course of business not
interfering in any material respect with the business of Parent and its
Subsidiaries, taken as a whole;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens solely on any cash earnest money deposits made by Parent or any of the
Subsidiaries in connection with any letter of intent or purchase agreement in
respect of any Investment permitted hereunder;

 

-125-



--------------------------------------------------------------------------------

(s) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party which
obligations are not prohibited under Section 6.01;

(t) Liens on any amounts held by a trustee or other escrow agent under any
indenture or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions,
including Liens in favor of any trustee or escrow agent in respect of the Senior
Notes;

(u) [Reserved];

(v) [Reserved];

(w) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

(x) Liens (i) on Equity Interests in joint ventures that are not Subsidiaries
(A) securing obligations of such joint venture or (B) pursuant to the relevant
joint venture agreement or arrangement and (ii) on Equity Interests in
Unrestricted Subsidiaries;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Qualified Receivables Facilities entered into in
reliance on Section 6.01(t) that extend only to Permitted Receivables Facility
Assets, Permitted Receivables Related Assets or the Equity Interests of any
Receivables Entity;

(aa) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(cc) Liens securing Indebtedness or other obligation (i) of Parent or a
Subsidiary in favor of a Borrower or any Guarantor and (ii) of any Subsidiary
that is not a Guarantor in favor of any Subsidiary that is not a Guarantor;

(dd) Liens on cash or Permitted Investments securing Hedging Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law;

(ee) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of Parent or any Subsidiary in the ordinary course of
business; provided, that such Lien secures only the obligations of Parent or
such Subsidiaries in respect of such letter of credit, bank guarantee or
banker’s acceptance to the extent permitted under Section 6.01;

(ff) Subordination, non-disturbance and/or attornment agreements with any ground
lessor, lessor or any mortgagor of any of the foregoing, with respect to any
ground lease or other lease or sublease entered into by Parent or any
Subsidiary;

(gg) Liens on Collateral that are Other First Liens or Junior Liens, so long as
such Other First Liens or Junior Liens secure Indebtedness permitted by
Section 6.01(b) or 6.01(v) and guarantees thereof permitted by Section 6.01(m);

 

-126-



--------------------------------------------------------------------------------

(hh) Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by Parent or any of the
Subsidiaries in the ordinary course of business;

(ii) With respect to any Real Property which is acquired in fee after the
Signing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of Parent or any of its Subsidiaries;

(jj) Liens securing Indebtedness permitted by Section 6.01(aa), provided that
such Liens do not at any time encumber any Collateral unless approved by the
Administrative Agent; and

(kk) other Liens with respect to property or assets of Parent or any Subsidiary
securing (x) obligations in an aggregate outstanding principal amount that,
together with the aggregate principal amount of other obligations that are
secured pursuant to this clause (kk), immediately after giving effect to the
incurrence of such Liens, would not exceed the greater of $750200,000,000 and
7.52.0% of Consolidated Total Assets when incurred, created or assumed and
(y) Permitted Refinancing Indebtedness incurred to Refinance obligations secured
pursuant to preceding clause (x).

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (kk) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing any obligation (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in Sections 6.02(a) through (kk), the
Borrower Representative may, in its sole discretion, classify or divide such
Lien securing such obligation (or any portion thereof) in any manner that
complies with this Section 6.02 and will be entitled to only include the amount
and type of such Lien or such obligation secured by such Lien (or any portion
thereof) in one of the above clauses and such Lien securing such obligation (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof).

Section 6.03 [Reserved].

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with, or as a Division Successor pursuant to the Division
of, a person that is not a Wholly Owned Subsidiary immediately prior to such
merger or Division) any Equity Interests, evidences of Indebtedness or other
securities of any other person, (ii) make any loans or advances to or Guarantees
of the Indebtedness of any other person, or (iii) purchase or otherwise acquire,
in one transaction or a series of related transactions, (x) all or substantially
all of the property and assets or business of another person or (y) assets
constituting a business unit, line of business or division of such person (each
of the foregoing, an “Investment”), except:

 

  (a)

Guarantees permitted by Section 6.01(w) and (cc)(ii);

 

  (b)

(i) Investments by any Loan Party in any Loan Party;

(ii) Investments by any Subsidiary that is not a Loan Party in any Loan Party or
any Subsidiary that is not a Loan Party;

(iii) other intercompany liabilities amongst Parent and its Subsidiaries (or
solely amongst its Subsidiaries) in the ordinary course of business in
connection with the cash management operations of Parent and its Subsidiaries;
and

(iv) Investments by any Borrower or any Guarantor in any Subsidiary that is not
a Loan Party consisting solely of (x) the contribution or other Disposition of
Equity Interests or Indebtedness of any other Subsidiary that is not a Loan
Party held directly by any Borrower or such Guarantor in exchange for
Indebtedness, Equity Interests (or additional

 

-127-



--------------------------------------------------------------------------------

share premium or paid in capital in respect of Equity Interests) or a
combination thereof of the Subsidiary to which such contribution or other
Disposition is made, (y) an exchange of Equity Interests of any other Subsidiary
that is not a Loan Party for Indebtedness of such Subsidiary or (z) Investments
in the form of loans or other Indebtedness of, advances to, purchases of Equity
Interests in, or contributions of cash or Permitted Investments to, any
Subsidiary that is not a Loan Party; provided, that immediately following the
consummation of an Investment pursuant to the preceding clause (x) or (y), the
Subsidiary whose, Equity Interests or Indebtedness are the subject of such
Investment remains a Subsidiary;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by Parent or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of
Parent or any Subsidiary (i) in the ordinary course of business in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed $10,000,000, (ii)
in respect of payroll payments and expenses in the ordinary course of business
and (iii) in connection with such person’s purchase of Equity Interests of
Parent;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) (i) Investments existing or committed, or anticipated to exist in the
future, as of the Signing Date, and, (A) with respect to all such investments in
an aggregate amount in excess of $35,000,000 or (B) in the case of any such
Investment anticipated on the Signing Date to exist in the future, set forth on
Schedule 6.04) and (ii) Investments existing or committed, or anticipated to
exist in the future, on the Spinoff Date (provided that any Investments incurred
pursuant to this clause (h)(ii) shall be permitted only if the Administrative
Agent consents thereto (in its reasonable discretion) and Schedule 6.04 is
updated accordingly to include such Investments), and any extensions, renewals,
replacements or reinvestments of Investments permitted by this clause (h), so
long as the aggregate amount of all Investments pursuant to this clause (h) is
not increased at any time above the amount of such Investment existing or
committed on the Signing Date or Spinoff Date, as applicable (other than
pursuant to an increase as required by the terms of any such Investment as in
existence on the Signing Date or Spinoff Date, as applicable, or as otherwise
permitted by this Section 6.04);(i) Investments resulting from pledges and
deposits under Sections 6.02(f), (g), (n), (q), (r), (dd) and (ii);

(j) other Investments by Parent or any Subsidiary in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed the sum of (X) the greater
of $1,000200,000,000 and 102.0% of Consolidated Total Assets when made, plus
(Y) so long as no Default or Event of Default shall have occurred and be
continuing and Parent shall be inthe Total Net Leverage Ratio on a Pro Forma
Compliance with the Financial CovenantBasis is not greater 4.50:1.00, any
portion of the Available Amount on the date of such election that the Borrower
Representative elects to apply to this Section 6.04(j)(Y) in a written notice of
a Responsible Officer thereof, which notice shall set forth calculations in
reasonable detail of the Available Amount immediately prior to such election and
the amount thereof elected to be so applied, plus (Z) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment (excluding any returns in excess of the amount
originally invested) pursuant to clause (X); provided, that if any Investment
pursuant to this Section 6.04(j) is made in any person that was not a Subsidiary
on the date on which such Investment was made but becomes a Subsidiary
thereafter, then such Investment may, at the option of Parent, upon such person
becoming a Subsidiary and so long as such person remains a Subsidiary, be deemed
to have been made pursuant to Section 6.04(b) (to the extent permitted by the
provisions thereof) and not in reliance on this Section 6.04(j);

 

-128-



--------------------------------------------------------------------------------

(k) Investments constituting Permitted Acquisitions;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by Parent or a Subsidiary as a result of a foreclosure by
Parent or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(m) Investments of a Subsidiary acquired after the Signing Date or of a person
merged into Parent or merged into or consolidated with a Subsidiary after the
Signing Date, in each case, (i) to the extent such acquisition, merger,
amalgamation or consolidation is permitted under this Section 6.04, (ii) in the
case of any acquisition, merger, amalgamation or consolidation, in accordance
with Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(n) acquisitions by Parent or any Subsidiary of obligations of one or more
officers or other employees of Parent or its Subsidiaries in connection with
such officer’s or employee’s acquisition of Equity Interests of Parent, so long
as no cash is actually advanced by Parent or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

(o) Guarantees by Parent or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness of the kind described in clauses (b), (e), (f), (g), (h), (i), (j)
or (k) of the definition thereof, in each case entered into by Parent or any
Subsidiary in the ordinary course of business;

(p) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of Parent; provided, that the issuance of such Equity
Interests are not included in any determination of the Available Amount;

(q) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(r) [reserved];

(s) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Parent or any
Subsidiary;

(t) Investments by Parent and the Subsidiaries, if Parent or any Subsidiary
would otherwise be permitted to make a Restricted Payment under Section 6.06(g)
in such amount (provided, that the amount of any such Investment shall also be
deemed to be a Restricted Payment under Section 6.06(g) for all purposes of this
Agreement);

[reserved];

(u) Investments consisting of transfers of Permitted Receivables Facility Assets
or arising as a result of Qualified Receivables Facilities;

(v) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other similar arrangements with other
persons;

 

-129-



--------------------------------------------------------------------------------

(w) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

(x) [reserved];

(y) any Investment in fixed income or other assets by any Subsidiary that is a
so-called “captive” insurance company (each, an “Insurance Subsidiary”)
consistent with customary practices of portfolio management;

(z) Investments made in connection with the Transactions; and

(aa) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, the Total Net Leverage Ratio on a
Pro Forma Basis is not greater than 1.75 to 1.00.

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through (aa)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 6.04(a) through (aa), the Borrower Representative may, in
its sole discretion, classify or divide such Investment (or any portion thereof)
in any manner that complies with this Section 6.04 and will be entitled to only
include the amount and type of such Investment (or any portion thereof) in one
or more (as relevant) of the above clauses (or any portion thereof) and such
Investment (or any portion thereof) shall be treated as having been made or
existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Investments described in Schedule 6.04 shall be deemed
outstanding under Section 6.04(b) or Section 6.04(h), as applicable.

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the Fair Market Value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other person, or permit any other
person to merge into, amalgamate with or consolidate with it, orconsummate a
Division as the Dividing Person or otherwise Dispose of (in one transaction or
in a series of related transactions) all or any part of its assets (whether now
owned or hereafter acquired), or Dispose of any Equity Interests of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of related transactions) all or substantially all of the assets of any
other person or division or line of business of a person, except that this
Section 6.05 shall not prohibit:

 

  (a)

(i) the purchase and Disposition of inventory in the ordinary course of business
by Parent or any Subsidiary,

(ii) the acquisition or lease (pursuant to an operating lease) of any other
asset in the ordinary course of business by Parent or any Subsidiary or, with
respect to operating leases, otherwise for Fair Market Value on market terms (as
determined in good faith by the Borrower Representative),

(iii) the Disposition of surplus, obsolete, damaged or worn out equipment or
other property in the ordinary course of business by Parent or any Subsidiary
or;

(iv) the Disposition of Permitted Investments in the ordinary course of
business; or

 

-130-



--------------------------------------------------------------------------------

(v) any Subsidiary that is an LLC may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, the assets of the
applicable Dividing Person are held by one or more Subsidiaries at such time,
or, with respect to assets not so held by one or more Subsidiaries, such
Division, in the aggregate would otherwise result in a Disposition permitted by
Section 6.05(k);

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,

(i) the merger, Division, amalgamation or consolidation of any Subsidiary with
or into Parent or any Borrower in a transaction in which Parent or such Borrower
is the survivor,

(ii) the merger, Division, amalgamation or consolidation of any Subsidiary with
or into any Guarantor in a transaction in which the surviving or resulting
entity is or becomes a Guarantor and, in the case of each of clauses (i) and
(ii), no person other than a Borrower or a Guarantor receives any consideration
(unless otherwise permitted by Section 6.04),

(iii) the merger, Division, amalgamation or consolidation of any Subsidiary that
is not a Guarantor with or into any other Subsidiary that is not a Guarantor,

(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than any Borrower) if (x) the Borrower Representative or
Parent determines in good faith that such liquidation, dissolution or change in
form is in the best interests of Parent and its Subsidiaries and is not
materially disadvantageous to the Lenders and (y) the same meets the
requirements contained in the proviso to Section 5.01(a),

(v) any Subsidiary may merge, amalgamate or consolidate with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary (unless otherwise permitted
by Section 6.04 (other than Section 6.04(m)(ii))), which shall be a Loan Party
if the merging, amalgamating or consolidating Subsidiary was a Loan Party and
which together with each of its Subsidiaries shall have complied with any
applicable requirements of Section 5.10, or

(vi) any Subsidiary may merge, amalgamate or consolidate with any other person
in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;

(c) Dispositions to Parent, a Borrower or a Subsidiary; provided, that any
Dispositions by a Loan Party to a Subsidiary that is not a Loan Party in
reliance on this clause (c) shall be made in compliance with Section 6.04 (other
than Section 6.04(aa));

(d) [reserved];

(e) (i) Investments permitted by Section 6.04 (other than Section 6.04(m)(ii)),
Permitted Liens, and Restricted Payments permitted by Section 6.06 and (ii) the
Transactions to the extent otherwise prohibited by this Section 6.05;

(f) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(g) other Dispositions of assets (including in connection with sale leaseback
transactions), the aggregate Fair Market Value of which does not exceed 15.0% of
Consolidated Total Assets (measured as of the last day of the preceding fiscal
year or, until the date that audited financial statements of Parent for the
first fiscal year ending after the Spinoff Date become available, as of the
Spinoff Date) in any fiscal year; provided, that (i) the Net Proceeds thereof,
if any, are applied in accordance with Section 2.11(b) to the extent required
thereby and (ii) any such Dispositions shall comply with the final sentence of
this Section 6.05;

 

-131-



--------------------------------------------------------------------------------

(h) Permitted Acquisitions (including any merger, consolidation or amalgamation
in order to effect a Permitted Acquisition); provided, that following any such
merger, consolidation or amalgamation involving any Borrower, such Borrower is
the surviving entity or the requirements of Section 6.05(n) are otherwise
complied with;

(i) leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of Parent and its Subsidiaries determined in good faith by the
management of the Borrower Representative to be no longer economically
practicable to maintain or useful or necessary in the operation of the business
of Parent or any of the Subsidiaries;

(k) Dispositions pursuant to any individual transaction or series of related
transactions involving assets with a Fair Market Value of less than $25,000,000;

(l) the purchase and Disposition (including by capital contribution) of
Permitted Receivables Facility Assets including pursuant to Qualified
Receivables Facilities;

(m) any exchange or swap of assets (other than cash and Permitted Investments)
for other assets (other than cash and Permitted Investments) of comparable or
greater value or usefulness to the business of Parent and the Subsidiaries as a
whole, determined in good faith by the management of the Borrower
Representative;

(n) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into any Borrower, provided that (A) such Borrower shall be the surviving
entity or (B) if the surviving entity is not the applicable Borrower (such other
person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of England and Wales, Ireland, Jersey, the
United States, any state thereof or the District of Columbia, or the same
country as such Borrower, (2) the Successor Borrower shall expressly assume all
the obligations of such Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto and, in the case of any
Security Document, by executing and/or delivering any additional required
documents, in each case in a form reasonably satisfactory to the Administrative
Agent, (3) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to the Guarantee
Agreement, as applicable, confirmed that its guarantee thereunder shall apply to
any Successor Borrower’s obligations under this Agreement, (4) each Guarantor,
unless it is the other party to such merger, amalgamation or consolidation,
shall have by a supplement to any applicable Security Document affirmed that its
obligations thereunder shall apply to its guarantee as reaffirmed pursuant to
clause (3), (5) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger, amalgamation or consolidation, shall have affirmed that
its obligations under the applicable Mortgage shall apply to its guarantee as
reaffirmed pursuant to clause (3) and (6) the Successor Borrower shall have
delivered to the Administrative Agent (x) a certificate of a Responsible Officer
stating that such merger, amalgamation or consolidation does not violate this
Agreement or any other Loan Document and (y) if requested by the Administrative
Agent, an opinion of counsel to the effect that such merger, amalgamation or
consolidation does not violate this Agreement or any other Loan Document and
covering such other matters as are contemplated by the Collateral and Guarantee
Requirement to be covered in opinions of counsel (it being understood that if
the foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the applicable Borrower under this Agreement);

(o) any conversion of a Loan Party from a corporation to a limited liability
company, or from a limited liability company to a corporation, or other change
in corporate formation; and

 

-132-



--------------------------------------------------------------------------------

(p) the liquidation or dissolution, or transfer of all or substantially all the
assets thereof to any Loan Party, or other wind up of Adient Global Holdings Ltd
at any time on or after the Borrower Transfer Date.

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; ; provided, further, that for purposes of this
clause (ii), each of the following shall be deemed to be cash: (a) the amount of
any liabilities (as shown on Parent’s or such Subsidiary’s most recent balance
sheet or in the notes thereto) that are assumed by the transferee of any such
assets or are otherwise cancelled in connection with such transaction, (b) any
notes or other obligations or other securities or assets received by Parent or
such Subsidiary from the transferee that are converted by Parent or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received) and (c) any Designated Non-Cash Consideration received by Parent
or any of its Subsidiaries in such Disposition or any series of related
Dispositions, having an aggregate Fair Market Value not to exceed, in the
aggregate, the greater of $300,000,000 and 3.0% of Consolidated Total Assets
when received (with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

Section 6.06 Restricted Payments. (i) Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions, provided, that such proceeds
are not included in any determination of the Available Amount), (ii) directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of Parent’s Equity Interests or set
aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests)), provided that cancellation of Indebtedness owing
to Parent or any Subsidiary from members of management of Parent or its
Subsidiaries in connection with a repurchase of Equity Interests of Parent will
not be deemed to constitute a Restricted Payment for purposes of this Section
6.06, or (iii) make any Junior Debt Restricted Payment, (all of the foregoing,
“Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made by any Subsidiary (provided, that Restricted
Payments made by a non-Wholly Owned Subsidiary must be made on a pro rata basis
(or more favorable basis from the perspective of Parent or the Subsidiary which
is the parent of such Subsidiary) based on its ownership interests in such
non-Wholly Owned Subsidiary);

(b) Restricted Payments may be made to purchase or redeem the Equity Interests
of Parent (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
Parent or any of the Subsidiaries or by any Plan or any shareholders’ agreement
then in effect upon such person’s death, disability, retirement or termination
of employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided, that the
aggregate amount of such purchases or redemptions under this clause (b) shall
not exceed in any calendar year $60,000,000 (with unused amounts in any period
permitted to be carried over to succeeding periods until used in full; provided,
that the total amount of such purchases or redemptions under this clause (b) in
any calendar year shall not exceed $120,000,000) (plus (x) the amount of net
proceeds contributed to Parent that were received by Parent during such calendar
year from sales of Qualified Equity Interests of Parent to directors,
consultants, officers or employees of Parent or any Subsidiary in connection
with permitted employee compensation and incentive arrangements; provided, that
such proceeds are not included in any determination of the Available Amount and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, which, if not used in any year, may be carried
forward to any subsequent calendar year); and provided, further, that
cancellation of Indebtedness owing to Parent or any Subsidiary from members of
management of Parent or its Subsidiaries in connection with a repurchase of
Equity Interests of Parent will not be deemed to constitute a Restricted Payment
for purposes of this Section 6.06;

[reserved];

 

-133-



--------------------------------------------------------------------------------

(c) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise or settlement of stock options or other Equity Interests if such
Equity Interests represent a portion of the exercise price of or withholding
obligation with respect to such options or other Equity Interests;

(d) so long as, at the time any such Restricted Payment is made and immediately
after giving effect thereto (x) no Default or Event of Default shall have
occurred and is continuing and (y) Parent shall be inthe Total Net Leverage
Ratio on a Pro Forma Compliance with the Financial CovenantBasis is not greater
than 4.00:1.00, Restricted Payments may be made in an aggregate amount equal to
a portion of the Available Amount on the date of such election that Parent
elects to apply to this Section 6.06(d), which such election shall be set forth
in a written notice of a Responsible Officer of the Borrower Representative,
which notice shall set forth calculations in reasonable detail of the Available
Amount immediately prior to such election and the amount thereof elected to be
so applied;

(e) Restricted Payments made in connection with the Transactions;

(f) Restricted Payments may be made to make payments, in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such person;

(g) other Restricted Payments may be made in an aggregate amount not to exceed
the greater of $350100,000,000 and 3.51.0% of Consolidated Total Assets when
made;

(h) additional Restricted Payments, so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, (x) no Default or
Event of Default shall have occurred and is continuing and (y) the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 1.75 to 1.00;

(i) Junior Debt Restricted Payments, so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, (x) no Default or
Event of Default shall have occurred and is continuing and (y) the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 1.75 to 1.00; and

(j) Parent may pay dividends on, or repurchase or redeem, its Equity Interests
in an aggregate amount not to exceed $15050,000,000 in any calendar year, so
long as, at the time such dividends are paid or repuchases or redemptions are
made, the Total Net Leverage Ratio on a Pro Forma Basis is not greater
3.50:1.00.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

Section 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than Parent, and the Subsidiaries or any person that
becomes a Subsidiary as a result of such transaction) in a transaction (or
series of related transactions) involving aggregate consideration in excess of
$25,000,000 unless such transaction is (i) otherwise permitted (or required)
under this Agreement; or (ii) upon terms that are substantially no less
favorable to Parent or such Subsidiary, as applicable, than would be obtained in
a comparable arm’s-length transaction with a person that is not an Affiliate, as
determined by the Board of Directors of Parent or such Subsidiary in good faith.

 

-134-



--------------------------------------------------------------------------------

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Parent,

(ii) [reserved],

(iii) transactions among Parent or any Subsidiary or any entity that becomes a
Subsidiary as a result of such transaction (including via merger, consolidation
or amalgamation in which Parent or a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Parent and the Subsidiaries in
the ordinary course of business,

(v) (A) the Transactions (including the payment of all fees, expenses, bonuses
and awards relating thereto) and any transactions pursuant to the Transaction
Documents and (B) permitted transactions, agreements and arrangements in
existence or committed, or anticipated to exist in the future, on the Signing
Date and set forth on Schedule 6.07 (as such schedule may be supplemented prior
to the Spinoff Date with respect to any such transactions existing or committed,
or anticipated to exist in the future, on the Spinoff Date to the extent
reasonably acceptable to the Administrative Agent), and, in each case, any
amendment thereto or replacement thereof or similar arrangement to the extent
such amendment, replacement or arrangement is not adverse to the Lenders when
taken as a whole in any material respect (as determined by the Borrower
Representative in good faith),

(vi) (A) any employment agreements entered into by Parent or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06 and Investments permitted
under Section 6.04

(viii) transactions for the purchase or sale of goods, equipment, products,
parts and services entered into in the ordinary course of business,

(ix) any transaction in respect of which the Borrower Representative delivers to
the Administrative Agent a letter addressed to the Board of Directors of Parent
from an accounting, appraisal or investment banking firm, in each case of
nationally recognized standing that is in the good faith determination of Parent
qualified to render such letter, which letter states that (i) such transaction
is on terms that are substantially no less favorable to Parent or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to Parent or such Subsidiary, as applicable, from a financial point of
view,

(x) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

(xi) transactions pursuant to any Qualified Receivables Facility,

(xii) transactions between Parent or any of the Subsidiaries and any person, a
director of which is also a director of Parent; provided, however, that (A) such
director abstains from voting as a director of Parent on any matter involving
such other person and (B) such person is not an Affiliate of Parent for any
reason other than such director’s acting in such capacity,

 

-135-



--------------------------------------------------------------------------------

(xiii) transactions permitted by, and complying with, the provisions of
Section 6.05 (other than Section 6.05(m)),

(xiv) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower Representative) for the purpose of improving
the consolidated Tax efficiency of Parent and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein,

(xv) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Parent in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement,

(xvi) transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
that are fair to Parent or the Subsidiaries,

(xvii) transactions with JCI, New JCI or their Affiliates related to the
provision of services and facilities for the operation, servicing and storage of
their respective aircraft (owned or leased).

Section 6.08 Business of Parent and the Subsidiaries; Etc. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Spinoff Date or any Similar
Business, and in the case of a Receivables Entity, Qualified Receivables
Facilities and related activities.

Section 6.09 Restrictions on Subsidiary Distributions and Negative Pledge
Clauses. Permit Parent or any Subsidiary to enter into any agreement or
instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to Parent or any Subsidiary that is
a direct or indirect parent of such Subsidiary or (B) the granting of Liens by
any Borrower or any Guarantor pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(a) restrictions imposed by applicable law;

(b) contractual encumbrances or restrictions (i) in effect on the Signing Date
under Indebtedness existing on the Signing Date and set forth on Schedule 6.01
(as such schedule may be supplemented prior to the Spinoff Date with respect to
any contractual encumbrances or restrictions in effect, or anticipated to exist
in the future, on the Spinoff Date to the extent reasonably acceptable to the
Administrative Agent), (ii) contained in the indenture governing the Senior
Notes (provided that such indenture shall permit the Liens on Collateral granted
pursuant to the Loan Documents) or (iii) contained in any Indebtedness
outstanding pursuant to Section 6.01(z), or, in each case, any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness that does not materially expand the scope of any such encumbrance
or restriction (as determined in good faith by the Borrower Representative);

(c) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(d) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(e) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness;

 

-136-



--------------------------------------------------------------------------------

(f) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (in each
case, as determined in good faith by the Borrower Representative);

(g) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(h) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(i) customary provisions restricting assignment, mortgaging or hypothecation of
any agreement entered into in the ordinary course of business;

(j) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(k) Permitted Liens and customary restrictions and conditions contained in the
document relating thereto, so long as (1) such restrictions or conditions relate
only to the specific asset subject to such Lien, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

(l) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrower Representative has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of Parent and its Subsidiaries to meet their ongoing
obligations;

(m) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(n) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary that is not a Guarantor that apply only to such
Subsidiary and its Subsidiaries that are not Guarantors;

(o) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(p) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(q) restrictions contained in any Permitted Receivables Facility Documents with
respect to any Receivables Entity;

(r) [reserved];

(s) any encumbrances or restrictions of the type referred to in clause 6.09(A)
above imposed by any other instrument or agreement entered into after the
Signing Date that contains encumbrances and restrictions that, as determined by
the Borrower Representative in good faith, will not materially adversely affect
the Borrowers’ ability to make payments on the Loans; and

(t) any encumbrances or restrictions of the type referred to in clause 6.09(A)
or (B) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of or similar
arrangements to the contracts, instruments or obligations referred

 

-137-



--------------------------------------------------------------------------------

to in clauses (a) through (s) above; provided, that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements, refinancings or similar arrangements are, in the good faith
judgment of the Borrower Representative, no more restrictive with respect to
such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions as contemplated by such provisions prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement, refinancing or similar arrangement.

Section 6.10 [Reserved].

Section 6.11 Fiscal Quarter and/or Fiscal Year. In the case of Parent, permit
any change to its fiscal quarter and/or fiscal year; provided, that Parent and
its Subsidiaries may change their fiscal quarter and/or fiscal year end one or
more times, subject to such adjustments to this Agreement as Parent and
Administrative Agent shall reasonably agree are necessary or appropriate in
connection with such change (and the parties hereto hereby authorize Parent and
the Administrative Agent to make any such amendments to this Agreement as they
jointly deem necessary to give effect to the foregoing).

Section 6.12 Financial Covenant. Permit the TotalFirst Lien Secured Net Leverage
Ratio as of the last day of each fiscal quarter of Parent ending (i) on or prior
to June 30, 2018March 31, 2020, to exceed 32.50 to 1.00, (ii) after June 30,
2018 March 31, 2020 and on or prior to September 30, 2020, to exceed 4.50 to
1.00, (iii) on December 31, 2020, to exceed 42.25 to 1.00 and (iviii) after
December 31September 30, 2020, to exceed 42.00 to 1.00.

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of (each, an “Event of
Default”) (x) prior to the Spinoff Date, (i) to the extent prior to the
Successor JCI Credit Agreement Effectiveness Date, any Predecessor JCI Credit
Agreement Event of Default and (ii) upon and after the Successor JCI Credit
Agreement Effectiveness Date, any Successor JCI Credit Agreement Event of
Default or (y) on and after the Spinoff Date, any of the following events:

(a) any representation or warranty made or deemed made by any Borrower or any
Guarantor herein or in any other Loan Document or any certificate or document
delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) default shall be made in the due observance or performance by any Borrower
of any covenant, condition or agreement contained in, Section 5.01(a) (solely
with respect to Parent and the Borrowers), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any of the
Borrowers or any of the Guarantors of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clauses (b), (c)
and (d) above) and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower
Representative;

 

-138-



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, in each case without such Material Indebtedness having been
discharged, or any such event of or condition having been cured promptly;
provided, that this clause (f) shall not apply to any secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if (x) such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and
(y) repayments are made as required by the terms of the respective Indebtedness;

(g) there shall have occurred a Change of Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, any Borrower or any of the Material Subsidiaries, or of a
substantial part of the property or assets of Parent, any Borrower or any
Material Subsidiary, under the Bankruptcy Code, or any other federal, state or
foreign bankruptcy, insolvency, receivership, English-law administration, Irish
examinership or any other Debtor Relief Law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner, liquidator or similar
official for Parent, any Borrower or any of the Material Subsidiaries or for a
substantial part of the property or assets of Parent, any Borrower or any of the
Material Subsidiaries or (iii) the winding-up, liquidation, reorganization,
dissolution, compromise, arrangement or other relief of Parent, any Borrower or
any Material Subsidiary (except in a transaction permitted hereunder); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) Parent, any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership, Irish examinership or any other
Debtor Relief Law, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in clause (h) above, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, examiner, liquidator
or similar official for Parent, any Borrower or any of the Material Subsidiaries
or for a substantial part of the property or assets of Parent, any Borrower or
any Material Subsidiary, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) become unable or fail generally
to pay its debts as they become due;

(j) the failure by Parent, any Borrower or any Material Subsidiary to pay one or
more final judgments aggregating in excess of $75,000,000, which judgments are
not discharged or effectively waived or stayed for a period of 45 consecutive
days, or any action shall be legally taken by a judgment creditor to attach or
levy upon assets or properties of Parent, any Borrower or any Material
Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) Parent, any Borrower or any Subsidiary or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA; and in the case of each of clauses (i) through
(iii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any Loan Document shall for any reason cease to (or be asserted in
writing by any Borrower or any Guarantor to not be) a legal, valid and binding
obligation of any Loan Party party thereto, (ii) any security interest purported
to be created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by any Borrower or any other Loan Party not to be, a valid and perfected
security interest (perfected as required by this Agreement or the relevant
Security Document and subject to such limitations and restrictions as are set

 

-139-



--------------------------------------------------------------------------------

forth herein and therein) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Equity Interests in Foreign Subsidiaries or the application thereof other than
Specified Foreign Laws, or from failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the U.S. Collateral Agreement or to file Uniform Commercial Code
continuation statements or the registration of a financing statement on the SIR,
or from the failure of the Collateral Agent to make necessary filings under the
UK Companies House under Section 859A of the UK Companies Act 2006 and/or with
the Land Registry or Land Charges Registry in England and/or required
registrations with the Companies Registration Office of Ireland pursuant to Part
7 of the Companies Act 2014 of Ireland and/or with the Revenue Commissioners of
Ireland pursuant to Section 1001 of the Taxes Consolidation Act, 1997 of Ireland
(as amended) (provided that Parent has obtained an Irish tax registration
number), or to make any other similar filings (provided the Loan Parties have
provided any cooperation, documentation or other assistance reasonably requested
on reasonable notice by the Collateral Agent and/or Administrative Agent to
enable the Collateral Agent to make any such filings by the applicable
deadline), and in any case so long as such failure does not result from the
breach or non-compliance with the Loan Documents by any Loan Party, or (iii) a
material portion of the Guarantees pursuant to the Loan Documents by the
Guarantors guaranteeing the Obligations, shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by any Borrower or any Guarantor not to be in effect or not to be
legal, valid and binding obligations (other than in accordance with the terms
thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is promptly replaced or perfected (as needed) and the rights, powers and
privileges of the Secured Parties are not materially adversely affected by such
replacement;

then, subject to Section 4.04, and in every such event (other than an event with
respect to Parent or any Borrower described in clause (h) or (i) above), and at
any time thereafter during the continuance of such event, the Administrative
Agent, at the request of the Required Lenders (or in the case of a termination
of the Revolving Facility Commitments pursuant to clause (i) below, the Required
Revolving Facility Lenders), shall, by notice to Parent, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part (in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding and (iii) if the Loans have been declared due and payable
pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(k); and in any event with respect to Parent and the Borrowers
described in clause (h) or (i) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(k), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, following the occurrence and
continuation of an Event of Default, the Collateral Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, following the occurrence and continuation of an
Event of Default, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Guarantor or any other
person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by the Guarantor of any cash collateral arising in respect of the
Collateral on such terms as the Collateral Agent deems reasonable, and/or may
forthwith sell, lease, assign give an option or options to purchase or otherwise
dispose of and deliver, or acquire by credit bid on behalf of the Lenders, the

 

-140-



--------------------------------------------------------------------------------

Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere, upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery, all without assumption
of any credit risk. The Collateral Agent or any Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Guarantor,
which right or equity is hereby waived and released. The Administrative Agent or
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Article VII, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any other way relating to the Collateral or the
rights of the Administrative Agent and the Secured Parties hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the obligations of the Loan Parties under the Loan Documents, in such order
as the Administrative Agent may elect, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the UCC, need the
Administrative Agent account for the surplus, if any, to any Guarantor. To the
extent permitted by applicable law, each Guarantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

ARTICLE VIII

The Agents

Section 8.01 Appointment.

(a) Each Lender (in its capacities as a Lender and on behalf of itself and to
the extent applicable, its Affiliates as potential counterparties to Secured
Cash Management Agreements, Secured Supply Chain Financings and Secured Hedge
Agreements), each Issuing Bank (in such capacities and on behalf of itself and
to the extent applicable, its Affiliates as potential counterparties to Secured
Cash Management Agreements, Secured Supply Chain Financings and Secured Hedge
Agreements) and each other Secured Party (by virtue of their acceptance of the
benefits of the Loan Documents) hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, including as the Collateral Agent for such Lender and the
other Secured Parties under the Security Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The provisions of this Article (other than Section 8.08,
Section 8.11 and the final paragraph of Section 8.12 hereof) are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Banks, and
neither the Borrowers nor any other Loan Party shall have any rights as a
third-party beneficiary of any such provisions.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and to the extent applicable, its Affiliates as
potential counterparties to Secured Cash Management Agreements, Secured Supply
Chain Financings or Secured Hedge Agreements), each Issuing Bank (in such
capacities and on behalf of itself and to the extent applicable, its Affiliates
as potential counterparties to Secured Cash Management Agreements, Secured
Supply Chain Financings and Secured Hedge Agreements) and each other Secured
Party (by virtue of their acceptance of the benefits of the Loan Documents)
hereby appoints and authorizes the Collateral Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any Subagents appointed by the
Collateral Agent pursuant to Section 8.02 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights or remedies thereunder at the direction
of the Collateral Agent) shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though the Collateral Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.

 

 

-141-



--------------------------------------------------------------------------------

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof)) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any such agents,
employees or attorneys-in-fact selected by it with reasonable care. Each Agent
may also from time to time, when it deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent or the Collateral
Agent. Should any instrument in writing from the Borrowers or any other Loan
Party be required by any Subagent so appointed by an Agent to more fully or
certainly vest in and confirm to such Subagent such rights, powers, privileges
and duties, the Borrowers shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
such Agent. If any Subagent, or successor thereto, shall become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent or the Collateral Agent until the
appointment of a new Subagent. No Agent shall be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Subagent that it selects with
reasonable care.

Section 8.03 Exculpatory Provisions. None of the Agents, the persons named on
the cover page hereof as Documentation Agents, or their respective Affiliates or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the respective Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Laws or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Laws and
(c) no Agent shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to the Borrowers or any of their Subsidiaries
or any of their respective Affiliates that is communicated to or obtained by
such Agent or any of its Affiliates in any capacity. The Agents shall be deemed
not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the
Administrative Agent in accordance with Section 8.05. No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or

 

-142-



--------------------------------------------------------------------------------

observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans and/or Commitments, or
disclosure of confidential information, to any Disqualified Institution.

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent in accordance with Section 9.04. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrowers referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “Notice of Default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender and Issuing
Bank expressly acknowledges that neither the Agents nor any of their respective
Related Parties have made any representations or warranties to it and that no
act by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender and Issuing
Bank represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender or any of their respective Related Parties,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into the business, operations, property,
financial and other condition and creditworthiness of, the Loan Parties and
their affiliates and made its

 

-143-



--------------------------------------------------------------------------------

own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective Related Parties, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its Related Parties.

Section 8.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank, in each case in
its capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), in the amount of its pro
rata share (based on its aggregate Revolving Facility Credit Exposure and, in
the case of the indemnification of each Agent, outstanding Term Loans and unused
Commitments hereunder; provided, that the aggregate principal amount of L/C
Disbursements owing to any Issuing Bank shall be considered to be owed to the
Revolving Facility Lenders ratably in accordance with their respective Revolving
Facility Credit Exposure) (determined at the time such indemnity is sought or,
if the respective Obligations have been repaid in full, as determined
immediately prior to such repayment in full), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent or such Issuing Bank in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent, Issuing Bank under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or Issuing Bank’s gross negligence or willful misconduct. The failure of any
Lender to reimburse any Agent or Issuing Bank promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent or
Issuing Bank as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse such Agent or such Issuing Bank, as the case
may be, for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse such Agent or Issuing Bank for
such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent under this Agreement and the other
Loan Documents upon 30 days’ notice to the Lenders and the Borrower
Representative. Any such resignation by the Administrative Agent hereunder shall
also constitute its resignation as an Issuing Bank in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit hereunder and (y) shall maintain all of its rights as an Issuing Bank
with respect to any Letters of Credit issued by it prior to the date of such
resignation. Upon any such resignation, then the Required Lenders shall have the
right, subject to the reasonable consent of the Borrower Representative (so long
as no Event of Default under Section 7.01(b), (c), (h) or (i) shall have
occurred and be continuing), to appoint a successor which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent and Collateral Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former

 

-144-



--------------------------------------------------------------------------------

Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as Administrative
Agent by the date that is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective (except in the case of the Collateral
Agent holding collateral security on behalf of such Secured Parties, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed), and the
Lenders shall assume and perform all of the duties of the Administrative Agent
and Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII and Section 9.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it, its Subagents and their respective Related
Parties while it was Administrative Agent under this Agreement and the other
Loan Documents.

Section 8.10 Arrangers, Etc. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the persons named
on the cover page hereof as Joint Bookrunner, Joint Lead Arranger or
Documentation Agent is named as such for recognition purposes only, and in its
capacity as such shall have no rights, duties, responsibilities or liabilities
with respect to this Agreement or any other Loan Document, except that each such
person and its Affiliates shall be entitled to the rights expressly stated to be
applicable to them in Section 9.05 and 9.17 (subject to the applicable
obligations and limitations as set forth therein).

Section 8.11 Security Documents and Collateral Agent. The Lenders and the other
Secured Parties (by virtue of their acceptance of the benefits of the Loan
Documents) authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.

The Lenders and the other Secured Parties (by virtue of their acceptance of the
benefits of the Loan Documents) hereby irrevocably authorize and instruct the
Collateral Agent to, without any further consent of any Lender or any other
Secured Party, enter into (or acknowledge and consent to) or amend, renew,
extend, supplement, restate, replace, waive or otherwise modify any Permitted
Junior Intercreditor Agreement, any Permitted First Lien Intercreditor Agreement
and any other intercreditor or subordination agreement (in form satisfactory to
the Collateral Agent and deemed appropriate by it) with the collateral agent or
other representative of holders of Indebtedness secured (and permitted to be
secured) by a Lien on assets constituting a portion of the Collateral under
(1) any of Sections 6.02(c), (i), (v), (z) and/or (gg) (and in accordance with
the relevant requirements thereof) and (2) any other provision of Section 6.02
(it being acknowledged and agreed that the Collateral Agent shall be under no
obligation to execute any Intercreditor Agreement pursuant to this clause (2),
and may elect to do so, or not do so, in its sole and absolute discretion) (any
of the foregoing, an “Intercreditor Agreement”). The Lenders and the other
Secured Parties (by virtue of their acceptance of the benefits of the Loan
Documents) irrevocably agree that (x) the Collateral Agent may rely exclusively
on a certificate of a Responsible Officer of the Borrower Representative as to
whether any such other Liens are permitted hereunder and as to the respective
assets constituting Collateral that secure (and are permitted to secure) such
Indebtedness hereunder and (y) any Intercreditor Agreement entered into by the
Collateral Agent shall be binding on the Secured Parties, and each Lender and
each other Secured Party hereby agrees that it will take no actions contrary to
the provisions of, if entered into and if applicable, any Intercreditor
Agreement. Furthermore, the Lenders and the other Secured Parties (by virtue of
their acceptance of the benefits of the Loan Documents) hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i), (v) or (z) of Section 6.02 in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower Representative ; provided, that prior to any such
request, the Borrower Representative shall have in each case delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
Representative certifying (x) that such Lien is permitted under this Agreement,
(y) in the case of a request pursuant to clause (i) of this sentence, that the
contract or agreement pursuant to which such Lien is granted prohibits any other
Lien on such property and (z) in the case of a request pursuant to clause
(ii) of this sentence, that (A) such property is or has become Excluded Property
and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09.

 

-145-



--------------------------------------------------------------------------------

Section 8.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any proceeding under any Debtor Relief Laws or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, and to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
each Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party (by virtue of their acceptance of the benefits of the Loan Documents)
hereby agree that (a) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee set forth in any
Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent and
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
hereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Collateral Agent; provided that, notwithstanding the
foregoing, the Lenders may exercise the set-off rights contained in Section 9.06
in the manner set forth therein, and (b) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
Disposition.

Section 8.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

Section 8.14 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles)

 

-146-



--------------------------------------------------------------------------------

all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.08 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the Equity Interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or any Issuing Bank as of the
Closing Date, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

 

-147-



--------------------------------------------------------------------------------

(ii) if to any other Lender or Issuing Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided, that approval of such
procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 9.01, or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrowers
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender, and (B) the
Borrowers shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect until the Termination Date. Without prejudice to the
survival of any other agreements contained herein, the provisions of
Sections 2.15, 2.16, 2.17 and 9.05 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the occurrence of the
Termination Date or the termination of this Agreement or any other Loan Document
or any provision hereof or thereof.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Initial Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Initial
Borrower, the Subsidiary Borrower (from and after the Spinoff Date), the
Administrative Agent, each Issuing Bank and each Lender and their respective
permitted successors and assigns.

 

-148-



--------------------------------------------------------------------------------

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than as permitted by Sections 2.25 and
6.05, the Borrowers may not assign or otherwise transfer any of its respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrowers without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in clause
(c) of this Section 9.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or the other Loan Documents.

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrower Representative (such consent not to be unreasonably withheld,
delayed or conditioned), which consent will be deemed to have been given if the
Borrower Representative has not responded within ten (10) Business Days after
the delivery of any request for such consent; provided, that no consent of the
Borrower Representative shall be required (x) for an assignment of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below), or
for an assignment of a Revolving Facility Commitment or Revolving Facility Loan
to a Revolving Facility Lender, an Affiliate of a Revolving Facility Lender or
Approved Fund with respect to a Revolving Facility Lender or (y) if an Event of
Default under Section 7.01(b), (c), (h) or (i) has occurred and is continuing,
for an assignment to any person;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender, or an Approved Fund; and

(C) the Issuing Banks (such consent, in each case, not to be unreasonably
withheld or delayed); provided, that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
applicable Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than (x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in
the case of Term Loans and (y) $5,000,000 or an integral multiple of $1,000,000
in excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrowers and the Administrative Agent otherwise
consent; provided, that no such consent of the Borrowers shall be required if an
Event of Default has occurred and is continuing; provided, further, that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
being treated as one assignment), if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

-149-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance and any form required to be
delivered pursuant to Section 2.17 via an electronic settlement system
acceptable to the Administrative Agent or (2) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the Assignee shall not be (i) a Borrower or any of the Borrowers’ Affiliates
or Subsidiaries, (ii) any Disqualified Institution (but solely to the extent the
DQ List has been made available to the assigning Lender pursuant to
Section 9.04(i)), (iii) a Defaulting Lender or (iv) a natural person.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

Any assigning Lender shall, in connection with any potential assignment, provide
to the Borrowers a copy of its request (including the name of the prospective
assignee) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections, including, without limitation, the requirements of Sections 2.17(f),
Section 2.17(g) and 2.17(i))). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (c) of this Section 9.04, in which case such assignment or transfer
shall be null and void).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(ii)(C) of this
Section 9.04, if applicable, and any written consent to such assignment required
by clause (b) of this Section 9.04, the

 

-150-



--------------------------------------------------------------------------------

Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to 2.05(d) or (e), 2.06(b), 2.18(d)
or 8.07, the Administrative Agent shall have no obligation to accept such
Assignment and Acceptance and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent or the Issuing Banks, sell participations in Loans and
Commitments to one or more banks or other entities other than any person that,
at the time of such participation, is (I) a Defaulting Lender, (II) the
Borrowers or any of their Subsidiaries or any of their respective Affiliates or
(III) a Disqualified Institution (but solely to the extent the DQ List has been
posted to the Platform pursuant to Section 9.04(i)) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that both (1) requires the consent of each
Lender directly affected thereby pursuant to the first proviso to
Section 9.08(b) and (2) directly affects such Participant (but, for the
avoidance of doubt, not any waiver of any Default or Event of Default) and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to clause (c)(iii) of
this Section 9.04, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19, including, without limitation,
the requirements of Sections 2.17(f), 2.17(g) and 2.17(i) (it being understood
that the documentation required under Section 2.17(f) and 2.17(i) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.18(c) as though it
were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(c), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent (not to be unreasonably withheld or delayed), which
consent shall state that it is being given pursuant to this
Section 9.04(c)(iii); provided, that each potential Participant shall provide
such information as is reasonably requested by the Borrowers in order for the
Borrowers to determine whether to provide their consent.

 

-151-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank (or other central bank) and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in clause (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of any Borrower or the Administrative Agent. Each of the Borrowers, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) [Reserved].

(h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage; provided, that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(i) The Administrative Agent shall post the list of Disqualified Institutions
provided by the Borrowers and any updates thereto from time to time (the “DQ
List”) on the Platform to “public siders” and/or “private siders” and/or provide
the DQ List to each Lender requesting the same.

(j) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions relating to Disqualified Institutions.

Section 9.05 Expenses; Indemnity.

(a)The Initial Borrower shall reimburse (a) all reasonable and documented
out-of-pocket expenses of the Administrative Agent, the Collateral Agent and
each Arranger (including due diligence expenses, syndication expenses, travel
expenses and reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent, the Collateral Agent and the Arrangers (and one
local counsel in any relevant jurisdiction (including, without limitation,
England and Wales, Ireland and Jersey)) and, solely in the case of an actual or
potential conflict of interest, of one additional counsel (and one additional
local counsel in any relevant jurisdiction)) incurred in connection with the
preparation of this Agreement and the other Loan Documents or the
administration, amendment, modification or waiver thereof and (b) if an Event of
Default occurs, all reasonable and documented

 

-152-



--------------------------------------------------------------------------------

out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and each Lender, including the fees and disbursements of one firm of
counsel (and one local counsel in any relevant jurisdiction) and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
(and, if reasonably necessary, one additional local counsel in any relevant
jurisdiction) in connection with such Event of Default and collection,
bankruptcy, insolvency, Irish examinership and other enforcement proceedings
resulting therefrom.

(b) The Initial Borrower shall indemnify and hold harmless each Lender, each
Issuing Bank, the Administrative Agent, the Collateral Agent, each Arranger and
each of their respective affiliates and their respective officers, directors,
employees, advisors, and agents (each, an “Indemnified Person”) from and against
any and all losses, claims, damages and liabilities (including environmental
liabilities) to which any such Indemnified Person may become subject arising out
of or in connection with this Agreement or the other Loan Documents, the use of
the proceeds of Loans and Letters of Credit thereunder or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any Indemnified Person is a party
thereto and regardless of whether brought by a third party or by Parent or any
of its affiliates (any of the foregoing, a “Proceeding”), and to reimburse each
Indemnified Person upon demand for any reasonable and documented legal or other
expenses incurred in connection with investigating or defending any of the
foregoing; provided that (i) the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses (A) to the extent they are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the bad faith, willful
misconduct or gross negligence of such Indemnified Person or any of its Related
Persons, (B) to the extent resulting from any Proceeding that does not involve
an act or omission of Parent or any of its Affiliates and that is brought by an
Indemnified Person solely against another Indemnified Person, other than claims
against the Administrative Agent, any Issuing Bank, Arranger or any other agent
in its capacity in fulfilling its role as an agent, Issuing Bank or Arranger
under the Loan Documents, (C) to the extent resulting from a material breach by
such Indemnified Person or any Related Person thereof of its obligations under
the Loan Documents as found by a final, non-appealable judgment of a court of
competent jurisdiction or (D) to the extent that they consist of recoverable
input tax or any tax imposed on or calculated by reference to the income,
profits or gains of the Indemnified Person. No Indemnified Person shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems (other than for direct or actual damages resulting from the
bad faith, gross negligence or willful misconduct of such Indemnified Person or
any Related Person thereof as found by a final, non-appealable judgment of a
court of competent jurisdiction), it being understood that the use of electronic
telecommunications or other information transmission systems will not itself
constitute bad faith, gross negligence or willful misconduct. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
occurrence of the Termination Date, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested. A
“Related Person” of an Indemnified Person shall mean (a) any controlling person,
controlled affiliate or subsidiary of such Indemnified Person, (b) the
respective directors, officers or employees of such Indemnified Person or any of
its subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such Indemnified Person or any of its
subsidiaries, controlled affiliates or controlling persons.

(c) This Section 9.05 shall not apply to any Taxes (other than Taxes that
represent losses, claims, damages, liabilities and related expenses resulting
from a non-Tax claim), which shall be governed exclusively by Section 2.17 and,
to the extent set forth therein, Section 2.15.

(d) The Loan Parties shall not be liable to the Arrangers or any Indemnified
Person for any special, indirect, consequential or punitive damages in
connection with the Loan Documents; provided that this sentence shall not limit
the Borrowers’ indemnification obligations as set forth in this Section 9.05. To
the fullest extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnified Person
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through

 

-153-



--------------------------------------------------------------------------------

telecommunications, electronic or other information transmission systems
(including the internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnified Person or any Related Person thereof as
found by a final, non-appealable judgment of a court of competent jurisdiction),
it being understood that the use of electronic telecommunications or other
information transmission systems will not itself constitute bad faith, gross
negligence or willful misconduct

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations, the occurrence of the
Termination Date and the termination of this Agreement, any other Loan Document
or any provision hereof or thereof.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of any Borrower or any Subsidiary against any of and all the obligations
of the Borrowers now or hereafter existing under this Agreement or any other
Loan Document held by such Lender or such Issuing Bank, irrespective of whether
or not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that any recovery by any Lender, any Issuing Bank or any
Affiliate pursuant to its setoff rights under this Section 9.06 is subject to
the provisions of Section 2.18(c); provided, further, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and each Issuing Bank under this Section 9.06 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender or such Issuing Bank may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Issuing Bank, any Arranger or any Lender in exercising any right or power
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Arranger and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by any
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any Borrower or any other Loan Party in any
case shall entitle such person to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Arranger, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

-154-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, 2.22 or 2.23, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each Loan Party party thereto
and the Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any reimbursement
obligation with respect to any L/C Disbursement, or extend the stated expiration
of any Letter of Credit beyond the applicable Revolving Facility Maturity Date,
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that (x) any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i) even if the effect of such amendment
would be to reduce the rate of interest on any Loan or any reimbursement
obligation with respect to any L/C Disbursement or to reduce any fee payable
hereunder and (y) only the consent of the Required Lenders shall be necessary to
reduce or waive any obligation of the Borrowers to pay interest or Fees at the
applicable default rate set forth in Section 2.13(c);

(ii) increase or extend the Commitment of any Lender, or decrease the Commitment
Fees, L/C Participation Fees or any other Fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, with
respect to any such extension or decrease, such consent of such Lender shall be
the only consent required hereunder to make such modification); provided, that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default, mandatory prepayments or of a mandatory reduction in the aggregate
Commitments shall not constitute an increase or extension of the Commitments of
any Lender for purposes of this clause (ii);

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date, extend or waive any Revolving Facility Maturity
Date or reduce the amount due on any Revolving Facility Maturity Date or extend
any date on which payment of interest (other than interest payable at the
applicable default rate of interest set forth in Section 2.13(c)) on any Loan or
any L/C Disbursement or any Fees is due, without the prior written consent of
each Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification);

(iv) amend the provisions of Section 2.18(b) or (c) in a manner that would by
its terms alter the pro rata sharing of payments required thereby or the
definition of “Pro Rata Share”,, without the prior written consent of each
Lender adversely affected thereby;

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date);

(vi) except as provided in Section 9.18, release all or substantially all of the
Collateral, any Borrower (provided, for the avoidance of doubt, that this clause
shall not apply to the release of Adient Global Holdings Ltd at any time after
the Borrower Transfer Date to the extent otherwise permitted by this Agreement)
or all or substantially all of the value of the Guarantees provided by the
Guarantors taken as a whole, or prior to the Spinoff Date, the Guarantees
provided by JCI and New JCI, as applicable, without the prior written consent of
each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

 

-155-



--------------------------------------------------------------------------------

provided, further, that (a) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
the Issuing Banks hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent or each Issuing Bank affected
thereby, as applicable, (b) Schedule 2.05(a), Schedule 3.08(a), Schedule
3.08(b), Schedule 3.20 and Schedule 3.21 may be updated from time to time prior
to the Spinoff Date by the Borrower Representative without the consent of any
other party to this Agreement, (c) Schedule 1.01(B), and Schedule 5.12 may be
updated with the consent of the Borrower Representative and the Administrative
Agent (not to be unreasonably withheld) prior to the Spinoff Date to reflect
circumstances existing on the Spinoff Date and (d) Schedules 3.04, 3.05, 3.16,
6.01, 6.02(a), 6.04, 6.07 and 9.01 may be updated as expressly provided for in
this Agreement. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to:

(i) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties,

(ii) include holders of Other First Liens or (to the extent necessary or
advisable under applicable local law) Junior Liens in the benefit of the
Security Documents in connection with the incurrence of any Other First Lien
Debt or Indebtedness permitted to be secured by Junior Liens and to give effect
to any Intercreditor Agreement associated therewith, or

(iii) as required by local law to give effect to, or protect, any security
interest for the benefit of the Secured Parties in any property or so that the
security interests therein comply with applicable law or this Agreement or in
each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to permit additional extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the Revolving
Facility Loans and the accrued interest and fees and other obligations in
respect thereof and (ii) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders and the Required Revolving Facility Lenders, and for
purposes of the relevant provisions of Section 2.18(b).

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Other Term Loan Commitments, Other Revolving
Facility Commitments, Other Term Loans and Other Revolving Loans in a manner
consistent with Sections 2.21, 2.22 and 2.23 as may be necessary to establish
such Other Term Loan Commitments, Other Revolving Facility Commitment, Other
Term Loans or Other Revolving Loans as a separate Class or tranche from the
existing Term Facility

 

-156-



--------------------------------------------------------------------------------

Commitments, Revolving Facility Commitments, Term Loans or Revolving Facility
Loans, as applicable, and, in the case of Extended Term Loans, to reduce the
amortization schedule of the related existing Class of Term Loans
proportionately, (B) to integrate any Other First Lien Debt, (C) to cure any
ambiguity, omission, error, typographical error, defect or inconsistency or
(D) to give effect to the assumption by a Wholly Owned Subsidiary of (X) prior
to the Spinoff Date, the Initial Borrower or (Y) from and after the Spinoff
Date, Parent, in each case organized under the laws of England and Wales, of the
obligations of the Initial Borrower as a Borrower on the Borrower Transfer Date.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender or Issuing Bank in accordance with applicable law, the
rate of interest payable hereunder, together with all Charges payable to such
Lender or Issuing Bank, shall be limited to the Maximum Rate; provided, that
such excess amount shall be paid to such Lender or Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto (and the Indemnified Persons) rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

-157-



--------------------------------------------------------------------------------

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process.

(a) The Borrowers and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
any Arranger or any Affiliate of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
of the Southern District of New York, sitting in New York County, Borough of
Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (a) of this Section 9.15. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

 

-158-



--------------------------------------------------------------------------------

(d) Each Loan Party party hereto irrevocably and unconditionally appoints
(i) prior to the Spinoff Date, JCI, with an office on the date hereof at CT
CORPORATION SYSTEM, 8020 EXCELSIOR DRIVE, SUITE 200, MADISON, WI 53717, and its
successors hereunder and (ii) on and after the Spinoff Date, the Subsidiary
Borrower, with an office on the date hereof at THE CORPORATION COMPANY, 30600
TELEGRAPH ROAD STE 2345, BINGHAM FARMS, MI 48025, and its successors hereunder
(in each case, the “Process Agent”), as its agent to receive on behalf of each
such Loan Party and its property all writs, claims, process, and summonses in
any action or proceeding brought against it in the State of New York; provided
that to the extent the Process Agent is incorporated or organized under the laws
of any jurisdiction other than the United States of America, any state thereof
or the District of Columbia, the Process Agent agrees to maintain an office in
the United States (which may be effected through a sub-agent) for service of
process. Such service may be made by mailing or delivering a copy of such
process to the respective Loan Party in care of the Process Agent at the address
specified above for the Process Agent, and such Loan Party irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
Failure by the Process Agent to give notice to the respective Loan Party, or
failure of the respective Loan Party, to receive notice of such service of
process shall not impair or affect the validity of such service on the Process
Agent or any such Loan Party, or of any judgment based thereon. Each Loan Party
party hereto covenants and agrees that it shall take any and all reasonable
action, including the execution and filing of any and all documents, that may be
necessary to continue the designation of the Process Agent above in full force
and effect, and to cause the Process Agent to act as such. Nothing herein shall
in any way be deemed to limit the ability to serve any such writs, process or
summonses in any other manner permitted by applicable law. The Borrower
Representative hereby represents and warrants that JCI has, and the Subsidiary
Borrower will, consent to serve as such agent at such times set forth above.

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Parent, any Borrower and any Subsidiary or their respective businesses
furnished to it by or on behalf of Parent, any Borrower or any Subsidiary (other
than information that (a) has become generally available to the public other
than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to any Borrower or any other Loan Party) and shall not reveal
the same other than to its Related Parties and any numbering, administration or
settlement service providers or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except: (A) to the extent necessary to comply with applicable laws or any legal
process or the requirements of any Governmental Authority purporting to have
jurisdiction over such person or its Related Parties, the National Association
of Insurance Commissioners or of any securities exchange on which securities of
the disclosing party or any Affiliate of the disclosing party are listed or
traded, (B) as part of reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates and their Related Parties
including auditors, accountants, legal counsel and other advisors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (E) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (F) to any direct or indirect contractual counterparty (or its
Related Parties) in Hedging Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16), (G) on a confidential basis to (i) any rating agency in
connection with rating Parent, any Borrower or their Subsidiaries or the
facilities evidenced by this Agreement or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the facilities evidenced by this Agreement, (H) with the prior
written consent of any Borrower, (I) to the extent routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry and (J) to any other party to this Agreement.

 

-159-



--------------------------------------------------------------------------------

Section 9.17 Platform; Borrower Materials. The Borrowers hereby acknowledge that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrowers or their respective Subsidiaries or
any of their respective securities) (each, a “Public Lender”). The Borrowers
hereby agree that it will identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (i) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall
be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Banks and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
Parent or the Subsidiaries or any of their respective securities for purposes of
United States Federal securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.16, to the extent such
Borrower Materials constitute information subject to the terms thereof), (iii)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS RELATED
PARTIES AND THE ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY ARRANGER IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM.

Section 9.18 Release of Liens and Guarantees.

(a) The Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall (1) be automatically released: (i) in full upon
the occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition (other than any lease or license) of such Collateral
by any Loan Party to a person that is not (and is not required to become) a Loan
Party in a transaction permitted by this Agreement (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iii) to the extent
that such Collateral comprises property leased or licensed to a Loan Party, upon
termination or expiration of such lease or license (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 9.08), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor (other than the Parent or
a Borrower), upon the release of such Guarantor from its obligations under the
Guarantee in accordance with the Guarantee Agreement or clause (b) below (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (vi) as required by the Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, (vii) in the case of Permitted Receivables
Facility Assets, upon the Disposition thereof by any Loan Party to a Receivables
Entity of such Permitted Receivables Facility Assets pursuant to a Qualified
Receivables Facility, (viii) in respect of all Liens on any assets of Adient
Global Holdings Ltd, to the extent it is liquidated, dissolved or transfers all
its assets to Loan Parties or is otherwise wound up at any time on or after the
Borrower Transfer Date in a transaction otherwise permitted by this Agreement,
and (ix) in the case of the pledge of the Equity Interests of Adient Global
Holdings Ltd under the Jersey Law All Assets Pledge Agreement, upon the date on
which Adient Global Holdings Ltd is liquidated, dissolved or transfers all its
assets to Loan Parties or is otherwise wound up at any time on or after the
Borrower Transfer Date in a transaction otherwise permitted by this Agreement,
and (2) be released in the circumstances, and subject to the terms and
conditions, provided in Section 8.11 (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without any further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

 

-160-



--------------------------------------------------------------------------------

(b) In addition, the Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably agree that any Guarantor (other than JCI, New JCI and Parent)
shall be released from its respective Guarantee (i) automatically upon
consummation of any transaction permitted hereunder (x) resulting in such
Subsidiary ceasing to constitute a Subsidiary or (y) in the case of any
Guarantor (other than Parent and the Borrowers) which would not be required to
be a Guarantor because it is or has become an Excluded Subsidiary, in each case
following a written request by the Borrowers to the Administrative Agent
requesting that such person no longer constitute a Guarantor and certifying its
entitlement to the requested release (and the Collateral Agent may rely
conclusively on a certificate to the foregoing effect without further inquiry);
provided, that any such release pursuant to preceding clause (y) shall only be
effective if (A) no Default or Event of Default has occurred and is continuing
or would result therefrom, (B) such Subsidiary owns no assets which were
previously transferred to it by another Loan Party which constituted Collateral
or proceeds of Collateral (or any such transfer of any such assets would be
permitted hereunder immediately following such release), (C) at the time of such
release (and after giving effect thereto), all outstanding Indebtedness of, and
Investments previously made in, such Subsidiary would then be permitted to be
made in accordance with the relevant provisions of Sections 6.01 and 6.04 (for
this purpose, with the Borrowers being required to reclassify any such items
made in reliance upon the respective Subsidiary being a Guarantor on another
basis as would be permitted by such applicable Section), and any previous
Dispositions thereto pursuant to Section 6.05 shall be re-characterized and
would then be permitted as if same were made to a Subsidiary that was not a
Guarantor (and all items described above in this clause (C) shall thereafter be
deemed recharacterized as provided above in this clause (C)) and (D) such
Subsidiary shall not be (or shall be simultaneously be released as) a guarantor
with respect to any Refinancing Notes, Permitted Debt or any Permitted
Refinancing Indebtedness with respect to the foregoing or (ii) if the release of
such Guarantor is approved, authorized or ratified by the Required Lenders (or
such other percentage of Lenders whose consent is required in accordance with
Section 9.08). The Lenders, the Issuing Banks and the other Secured Parties
hereby agree that JCI and New JCI shall automatically cease to be Guarantors on
the Spinoff Date subject to the satisfaction of the conditions set forth in the
definition of “Spinoff Date.” In addition, the Lenders, the Issuing Banks and
the other Secured Parties hereby irrevocably agree that Adient Global Holdings
Ltd to the extent it is liquidated, dissolved or transfers all of its assets to
Loan Parties or is otherwise wound up at any time on or after the Borrower
Transfer Date in a transaction otherwise permitted by this Agreement, shall be
automatically released from its Guarantee pursuant to the Guarantee Agreement.

(c) The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender or any other Secured Party. Upon the
effectiveness of any such release, any representation, warranty or covenant
contained in any Loan Document relating to any such Collateral or Guarantor
shall no longer be deemed to be made. In connection with any release hereunder,
the Administrative Agent and the Collateral Agent shall promptly (and the
Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Borrowers and at the Borrowers’ expense in connection with the
release of any Liens created by any Loan Document in respect of such Loan Party,
property or asset; provided, that (i) the Administrative Agent shall have
received a certificate of a Responsible Officer of Parent containing such
certifications as the Administrative Agent shall reasonably request, (ii) the
Administrative Agent or the Collateral Agent shall not be required to execute
any such document on terms which, in the applicable Agent’s reasonable opinion,
would expose such Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (iii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of any Loan Party in respect of)
all interests retained by any Loan Party, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery of documents pursuant to this
Section 9.18(c) shall be without recourse to or warranty by the Administrative
Agent or Collateral Agent.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower Representative,
the Administrative Agent and/or the Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be

 

-161-



--------------------------------------------------------------------------------

required to release its security interest in all Collateral, and to release all
obligations under any Loan Document, including, without limitation, original
executed releases of the Mortgages in recordable or registerable form and any
reasonable assistance as may be required to make any applicable recording,
filing or registration of such releases, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements, Secured Supply Chain Financing or any Secured Cash Management
Agreements and (ii) any contingent indemnification obligations or expense
reimbursement claims not then due; provided, that the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower
Representative containing such certifications as the Administrative Agent shall
reasonably request. Any such release of obligations shall be deemed subject to
the provision that such obligations shall be reinstated if after such release
any portion of any payment in respect of the obligations guaranteed thereby
shall be rescinded, avoided or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrower Representative agrees
to pay all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or the Collateral Agent (and their respective
representatives) in connection with taking such actions to release security
interests in all Collateral and all obligations under the Loan Documents as
contemplated by this Section 9.18(d).

(e) Obligations of Parent or any of its Subsidiaries under any Secured Cash
Management Agreement, Secured Supply Chain Financing or Secured Hedge Agreement
(after giving effect to all netting arrangements relating to such Secured Hedge
Agreements) shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed. No person shall have any voting rights under any Loan
Document solely as a result of the existence of obligations owed to it under any
such Secured Hedge Agreement, Secured Supply Chain Financing or Secured Cash
Management Agreement. For the avoidance of doubt, no release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall require the
consent of any holder of obligations under Secured Hedge Agreements, Secured
Supply Chain Financing or any Secured Cash Management Agreements.

Section 9.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.20 Agency of Parent for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower Representative as its agent for all
purposes relevant to this Agreement and the other Loan Documents, including the
giving and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

Section 9.21 No Liability of the Issuing Banks. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the
Administrative Agent, the Revolving Facility Lenders nor any Issuing Bank, nor
any of their Related Parties shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrowers shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrowers, to the extent of any direct, but not consequential, damages suffered
by the Borrowers that the Borrowers proves were caused by (i) such Issuing
Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms of
the Letter of Credit or (ii) such Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in

 

-162-



--------------------------------------------------------------------------------

limitation of the foregoing, such Issuing Bank may, in its sole discretion,
either accept and make payment upon documents that appear on their face to be in
substantial compliance with a Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

Section 9.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.23 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from either of them to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from either Borrower in the Agreement Currency, the
Borrowers agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrowers.

Section 9.24 Distributable Reserves. Nothing in this Agreement or any other Loan
Document will prevent any of Parent, the Borrowers or any of the Subsidiaries
from reducing its company capital in any way permitted by applicable law and the
Lenders hereby consent to any such reduction of company capital and, without
limiting the foregoing, consent to and agree not to object to any such reduction
of company capital by way of court or other procedure required to implement any
such reduction of company capital. Notwithstanding the foregoing, nothing in
this Section 9.24 shall diminish the applicability of the covenants contained in
Article VI hereof.

 

-163-



--------------------------------------------------------------------------------

Section 9.25 Restricted Lenders. With respect to each Lender that qualifies as a
resident party domiciled in Germany (Inländer) within the meaning of section 2
paragraph 15 of the German Foreign Trade and Payments Act
(Außenwirtschaftsgesetz) (each a “Restricted Lender”), Section 3.23 and, solely
as it relates to compliance with Section 3.23, Article IV shall only apply to
the extent that such provision would not result in (a) any violation of,
conflict with or liability under EU Regulation (EC) 2271/96 or (b) a violation
or conflict with section 7 of the German Foreign Trade and Payments Ordinance
(Außenwirtschaftsverordnung) or a similar anti-boycott statute. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 3.23 and, solely as it relates to compliance with Section 3.23, Article
IV of which a Restricted Lender does not have the benefit, to the extent that on
or prior to the date of such amendment, waiver, determination or direction (and
until such time as Lender shall advise the Administrative Agent and Company in
writing otherwise), such Lender has advised the Administrative Agent and Company
in writing that it does not have such benefit, the Commitments of that
Restricted Lender will be excluded for the purpose of determining whether the
consent of the Required Lenders has been obtained or whether the determination
or direction by the Required Lenders has been made.

Section 9.26 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers acknowledge and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Lenders, the Documentation Agents and the
Arrangers are arm’s-length commercial transactions between the Borrowers, Parent
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Lenders, the Documentation Agents and the Arrangers, on the other hand,
(B) each of the Borrowers and Parent have consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrowers and Parent are capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Lender, each Documentation Agent and each Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers, Parent or any of their respective Affiliates, or
any other person and (B) neither the Administrative Agent, nor any Lender,
Documentation Agent or Arranger has any obligation to the Borrower, Parent or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender, each Documentation
Agent and each Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, Parent and their respective Affiliates, and neither the
Administrative Agent nor any Lead Arranger, Lender or documentation agent has
any obligation to disclose any of such interests to the Borrowers, Parent or any
of their respective Affiliates. Each of the Borrowers agrees that it will not
take any position or bring any claim against any of the Administrative Agent,
Lenders, Documentation Agents or Arrangers that is contrary to the preceding
sentence.

[Signature Pages Follow]

 

-164-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ADIENT GLOBAL HOLDINGS LTD By:  

             

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and Issuing Bank and as a Lender

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

_______________________,

as a Lender [and Issuing Bank]

By:  

                 

  Name:   Title: [By:  

             

  Name:   Title:]



--------------------------------------------------------------------------------

PRICING SCHEDULE

The Applicable Margins and the Applicable Commitment Fee shall be based on the
Total Net Leverage Ratio pursuant to the following grid:

 

Level

  

Total Net Leverage Ratio

   Applicable
Margin for
Eurocurrency
Loans      Applicable
Margin for
ABR
Loans      Applicable
Commitment
Fee  

I

   Less than 1.00 to 1.00      1.25 %       0.25 %       0.15 % 

II

   Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00      1.50 % 
     0.50 %       0.20 % 

III

   Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00      1.75 % 
     0.75 %       0.25 % 

IV

   Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00      2.00 % 
     1.00 %       0.30 % 

V

   Greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00      2.25 % 
     1.25 %       0.35 % 

VI

   Greater than or equal to 3.75 to 1.00 but less than 4.00 to 1.00      2.50 % 
     1.50 %       0.40 % 

VII

   Greater than or equal to 4.00 to 1.00      2.75 %       1.75 %       0.45 % 

For purposes of determining the Applicable Margin and the Applicable Commitment
Fee:

(a) The Applicable Margin and the Applicable Commitment Fee shall be set at
Level III until the date the certificate for the first full fiscal quarter after
the Spinoff Date is due to be delivered under Section 5.04(c).

(b) The Applicable Margin and the Applicable Commitment Fee shall be recomputed
as of the end of each fiscal quarter ending after the Spinoff Date based on the
Total Net Leverage Ratio as of such quarter end. Any increase or decrease in the
Applicable Margin or the Applicable Commitment Fee computed as of a quarter end
shall be effective on the date on which the certificate evidencing such
computation is due to be delivered under Section 5.04(c). If a certificate is
not delivered when due in accordance with such Section 5.04(c), then the rates
in Level V shall apply as of the first Business Day after the date on which such
certificate was required to have been delivered and shall remain in effect until
the date on which such certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or for any other reason, the Borrower Representative or the
Lenders determine that (i) the Total Net Leverage Ratio as calculated by the
Borrower Representative as of any applicable date was inaccurate and (ii) a
proper calculation of the Total Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.



--------------------------------------------------------------------------------

PREDECESSOR JCI PRICING SCHEDULE

The “Applicable Margin” means, for any day, the rate set forth below, in basis
points per annum, in the row opposite such term and in the column corresponding
to the Pricing Level that applies for such day:

 

     LEVEL I      LEVEL II      LEVEL III      LEVEL IV      LEVEL V     
LEVEL VI  

Applicable Margin for Eurocurrency Loans

     69.0        79.5        90.0        100.5        110.0        127.5  

Applicable Margin for ABR Loans

     0.0        0.0        0.0        0.5        10.0        27.5  

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Fitch” means Fitch, Inc.

“Level I” status exists at any date if, at such date, the Credit Rating is A+ or
higher by S&P or A1 or higher by Moody’s or A+ or higher by Fitch.

“Level II” status exists at any date if, at such date, (i) Level I status does
not exist and (ii) the Credit Rating is A or higher by S&P or A2 or higher by
Moody’s or A or higher by Fitch.

“Level III” status exists at any date if, at such date, (i) neither Level I
status nor Level II status exists and (ii) the Credit Rating is A- or higher by
S&P or A3 or higher by Moody’s or A- or higher by Fitch.

“Level IV” status exists at any date if, at such date, (i) none of Level I
status, Level II status or Level III status exists and (ii) the Credit Rating is
BBB+ or higher by S&P or Baa1 or higher by Moody’s or BBB+ or higher by Fitch.

“Level V” status exists at any date if, at such date, (i) none of Level I
status, Level II status, Level III status or Level IV status exists and (ii) the
Credit Rating is BBB or higher by S&P or Baa2 or higher by Moody’s or BBB or
higher by Fitch.

“Level VI” status exists at any date if, at such date, no other Pricing Level
status exists.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI status exists at any date.



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc.

“Credit Rating” means the rating assigned to JCI’s senior unsecured long-term
debt.

The rating in effect at any date is that in effect at the close of business on
such date. If JCI is split-rated and the ratings differential between the
highest rating and the next highest rating is one notch, the highest of the
ratings will apply. If JCI is split-rated and the ratings differential between
the highest rating and the next highest rating is more than one notch, a rating
that is one notch lower than the highest of the ratings shall be used. In the
event that the JCI does not have a Credit Rating by any two of S&P, Moody’s or
Fitch, then Level VI shall apply.



--------------------------------------------------------------------------------

SUCCESSOR JCI PRICING SCHEDULE

The “Applicable Margin” means, for any day, the rate set forth below, in basis
points per annum, in the row opposite such term and in the column corresponding
to the Pricing Level that applies for such day:

 

     LEVEL I      LEVEL II      LEVEL III      LEVEL IV      LEVEL V     
LEVEL VI  

Applicable Margin for Eurocurrency Loans

     69.0        79.5        90.0        100.5        110.0        127.5  

Applicable Margin for ABR Loans

     0.0        0.0        0.0        0.5        10.0        27.5  

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Fitch” means Fitch, Inc.

“Level I” status exists at any date if, at such date, the Credit Rating is A+ or
higher by S&P or A1 or higher by Moody’s or A+ or higher by Fitch.

“Level II” status exists at any date if, at such date, (i) Level I status does
not exist and (ii) the Credit Rating is A or higher by S&P or A2 or higher by
Moody’s or A or higher by Fitch.

“Level III” status exists at any date if, at such date, (i) neither Level I
status nor Level II status exists and (ii) the Credit Rating is A- or higher by
S&P or A3 or higher by Moody’s or A- or higher by Fitch.

“Level IV” status exists at any date if, at such date, (i) none of Level I
status, Level II status or Level III status exists and (ii) the Credit Rating is
BBB+ or higher by S&P or Baa1 or higher by Moody’s or BBB+ or higher by Fitch.

“Level V” status exists at any date if, at such date, (i) none of Level I
status, Level II status, Level III status or Level IV status exists and (ii) the
Credit Rating is BBB or higher by S&P or Baa2 or higher by Moody’s or BBB or
higher by Fitch.

“Level VI” status exists at any date if, at such date, no other Pricing Level
status exists.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI status exists at any date.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc.

“Credit Rating” means the rating assigned to the Principal Borrower’s (as
defined in the Successor JCI Credit Agreement) senior unsecured long-term debt.



--------------------------------------------------------------------------------

The rating in effect at any date is that in effect at the close of business on
such date. If the Principal Borrower is split-rated and the ratings differential
between the highest rating and the next highest rating is one notch, the highest
of the ratings will apply. If the Principal Borrower is split-rated and the
ratings differential between the highest rating and the next highest rating is
more than one notch, a rating that is one notch lower than the highest of the
ratings shall be used. In the event that the Principal Borrower does not have a
Credit Rating by any two of S&P, Moody’s or Fitch, then Level VI shall apply.